CaSe 1219-CV-OOJ_52-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|DA Page 1 Of 173

EXHIBIT 1

 

CaSe 1219-CV-OOJ_52-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.B Page 2 Of 173

 

Origical - Court 2nd copy - P|aintlfl
Approved, SCAO lst copy - Defendant 3rd copy - Return
STATE OF MlCl-llGAN CASE NO.

JUDlClAL DlSTRICT

 

 

 

 

 

 

37‘“ JuorclAL chcurr .
couNTY PRoeATE gin E§§Y 19' ?qj ‘CZ
Court address Court telephone no.
P|aintlil"s name(s)= address{es), and telephone no(s). Delendaot‘s name(s), address(es), and telephone no(s)A
Carrle Smlth
10464 Wtidwood Drive Ke|togg Community Coliege
Richland, Nl| 49083 V 450 North Avenue

Battls Creek, N|l 490t7

 

F’laintill`s attorney, bar no,, address. and telephone no
l\/larl< E. Kreter (P35475)

Daniel W. Boocher (P81550)

Kreis, Ender|e, l-ludgins & Borsos, P.C_

One West l\.llichigan Avenue

Battle Creek, M| 4901?

269»966-3000

lnslruclions: Check the items below that apply to you and provide any required information Submit this form to the court clerk along with your complaint
and, itnecessary, a case inventory addendum (form MC 21). The summons section will be completed by the court cterk.

 

 

 

 

 

 

Domestic Re|atlons Case

[] There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s) who are the subject of the complaint

[] There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint Attached is a completed case inventory

(form MC 21) listing those cases.
[] tt is unknown if there are pending or resolved cases within the jurisdiction of the family division ot the circuit court involving
the family or family members of the person(s) who are the subject of the comp§alnt.

Civil Case

[:] Thls is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

[:] MDHHS and a contracted health plan may have a right to recover expenses in this case. l certify that notice and a copy ot
the complaint will be provided to lVlDHHS and tit applicable) the contracted health plan in accordance with MCL 400.106{4).

§ There is no other pending or resolved civil action arising out ofthe same transaction or occurrence as alleged in the
complaint

[:] A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

 

 

 

been previously filed in l`_`] this courl, [:] Courtl where
it was given case number and assigned to Judge
The action l:l remains [:l is no longer pending

Summons section compteted by court clerk SUMMONS

NOT|CE TO THE DEFENDANT: ln the name of the people of the State of Michigan you are notified:

l. You are being sued,

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state).

3.` lt you do not answer or take other action within the time allowedl judgment may be entered against you for the relief
demanded in the complaintl

4. if you require special accommodations to use the court because ot a disability or if you require a foreign language interpreter
to help you fully participate in court proceedings please contact the court immediately to make arrangements

 

lssue date E)ipiration date * Court clerk '
Z_Zd-/§ g.gg./f /tur~ti: e. uonij\ui:)rrs

*Thls summons is invalid unless served on or before its expiration date This document must be sealed by the seal of the CDurt.

 

 

 

 

 

MC ot (t.'ts) SUMMONS Mcn t lostoi, nice 2 lozis), ives 2.104` nice 2,105

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.G Page 3 Of 173
SUM!VEONS

PROOF OF SERVICE - lCaSe NO. te-g?/ ~CZ

TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of li§ing or the date
of expiration on the order for second summons You must make and file your return with the court clerk. lfyou are unable to
complete service you must return this original and all copies to the court clerk.

l CERT|F!CATE l' AFFIDAV|T OF SERV|CE l NONSERV|CE

 

 

 

 

 

l:i OFF|CER CERTlFlCATE OR l:l AFFiDAViT OF PROCESS SERVER
t l certify thatl am a sheritf, deputy sheriff, bailift, appointed Being first duly sworn, i state that l am a legalty competent
court officer, or attorney for a party [MCR 2.104{A][2]j, and adu§t who is not a party or an officer ofa corporate party. and
that: tnotarizatlcn not required) that (r\otar‘rzation requiredj

 

 

 

l:l l served personally a copy of the summons and complaint
[:l l served by registered or certified mail {copy of return receipt attached) a copy of the summons and complaintl

Plaintiff`s l‘vlotion for an E)t Parte Temporary Restrainlng Order, Show Cause Orderi Prelirninary injunctionl and for

Expedited D.iscovery, Eiriet i:‘. Support of F‘laintift’s lvtotiori for an E)i Parte temporary Restraining Order, Show Cause

Order, Pre|§minary lnjunction, and for Expedited Discovery, and Temporary Restraining Order and Order to Show
together with Cause

List all documents served with the summons and complaint

 

on the defendant(s):

 

 

Defeodant's name Comp€ete addresst_es] ct service Day, date. time

 

 

 

 

 

 

l:l l have personally attempted to serve the summons and complaint together with any attachments on the following defendant{s)
and have been unable to complete service
Defendant's name xCornptete address(es) of service Day, date, time

 

 

 

 

 

 

 

 

| declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowtedge, and belief

 

 

 

 

 

 

 

 

 

 

 

 

 

Servr`ce fee Ml!es traveled i-`ee Signalure
t l t
incorrect address fee Miles traveled Fee TOTAL FEE Name (type or print)
s m _m w ls s
Tit|e
Subscribed and sworn to before me on , County, Nlichigan.
Date `.

lVly commission expires_' Slgnature: j

Date Deputy court clerk/Notary public l

Notary public, State of ll/lichigan, County of

 

ACKNOWLEDG|V|ENT OF SERVICE l

 

 

l acknowiedge that | have received service of the summons and complaint, together with

 

Attachments
Ol'l
Day, date, time

on behalf of

 

 

 

Signature

 

CaSe 1219-CV-OOJ_52-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.? Page 4 Of 173

STATE OF MICHIGAN

IN THE 37TH CIRCUIT COURT FOR THE COUNTY OF CALHOUN

CARRIE SMITH,
CaSeNo. 19- gq/ -CZ

Plaintiff, Hon.

 

V.
KELLOGG COMMUNITY COLLEGE,

Defendant.

 

MARK E. KRETER (P3 5475)

DANEEL W, BoocHsR (PBI 550)

KREIS, ENDERLE, HuDG:Ns & Boasos, P.C.
Attomeys for Plaintiff

One West Michigan Avenue

Battle Creek, MI 49017

269~966~3 000

269~966-3022

mkrcter§riikehb.cong

dbaor;hsr(ritl:€hb.wm
VERIFIED COMPLAINT
Piaintiff, Carrie Smith (“Plaintit`i" or “Ms. Smith”), by and through her attorneys, Kreis,
Enderie, Hudgins & Borsos, PC, and for her Complaint against Defendant, Kellogg Community
College (“Defendant” or “Keilogg”), states as follows:

JURISDICTION AND VENUE

1. Plaintii`fis an individual residing in Richle.nd, Miohigan.
2. Pieintiff is a student at Kcilogg Community Coltege.
3. Defendant is either a “public entity” for the purposes of the Amerioans with

Disabilities Act (“ADA”), 42 U.S.C. § 12131, or aiternatively, “public accommodations and

services operated by a private entity” for the purposes of the ADA, 42 U.S.C. § 12181.

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.S Page 5 Of 173

4. Defendant is an educational z'nsrirotion, as that term is defined in MCL 37.140£,
and is located in Battle Creel<, i\/lichigan.
5. This claim arises out of acts undertaken and injuries suffered in Calhoun County.

6. The amount in controversy exceeds 325,000.00, and Plaintiff seeks equitable and

injunctive relief, over which this Court has jurisdiction

 

7. .lurisdiction and venue are proper in this Court.
GENERAL ALLEGATIONS
S. Ms. Smith was enrolled in the nursing program at Kellogg Community Coliege

from lanuary 2016 through her involuntary dismissal occurring in December 2018.

9. Unfortunately, prior to beginning her F all 2018 semester, Ms. Smith’s father
passed away on or about July 22, 2018, in his home after having gone through extensive surgeryl

10, Ms. Smith was working when she learned of her father’s death, was excused from
the worl<, and proceeded to locate her father’s body at his residence, which was estimated to have
been there for three days.

t 1. Soon thereafter, Ms. Smith began experiencing insomnia as a result of her father’s
passing, and she began seeing her father’s face every time she would try to sleep.

12. Likewise, Ms. Smith began experiencing anxiety, which neither meditation nor
exercise would reiieve.

13. On August 5, 201 8, Ms, Smith went to the emergency room at Bronson Methodist
Hospiial (“Bronson”) to address her increased insomnia and anxiety

14. Doctor leremiah J. Ledesma, M.D., of Bronson diagnosed Ms. Smith with
insomnia and prescribed her Lorazepam (A'l`l\/AN).

15. ATIVAN is a sedative used to treat anxiety and insomnia.

 

CaSe 1219-CV-OOJ_52-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.Q Page 6 Of 173

16. On August 10, l`vls. Smith followed up with Dr. Kurt P. Helgerson, M.D., and
Annalise Betker, PA~C, of Prolvicd Family Practice in Richiand, M`ichigan, who diagnosed her
with grief reaction and adjustment disorder.

l?. On August 15, Ms. Smith again presented to ProMed Family Praetiee in Riehland,
Michigan, with adjustment disorder, anxiety, depression, and chronic back pain.

18‘ ln accordance with Kellogg’s nursing program guidelines, Ms. Smith was
required to obtain clinicai experience through a course entitled “NURS 281.”

19. On September 5, 2018, Ms. Smith began NURS 281, which involved ciinical
experience at Bronson Methodist Ilospital, located in Kaiamazoo, Miehigan.

20. Ms. Micheile Colyer, a Keliogg clinical instructor, provided the elinicai students
with a ietter dated September 3, 2018, which stated that “Nursing school is one of the most
stressful times in our lives, my goal is to partner with you and keep stress at bay. Please know
that l am here to help you this semester! Let me know how l can help.”

2i. Ms. Smith experienced additionai anxiety in her course work and discussed with
her professors the issues surrounding her father`s death and her subsequent anxiety and sieep
disorder.

22. On September 19, 20]8, Ms. Srm'th approached Ms. Coiyer pursuant to her
September 3, 2018, letter about the challenges she was having and expressed concern about the
possibility oi` needing additional help.

23. No such heip was provided or recommended

24. Ms. Colyer neither informed Ms. Smith about the availability of Student Services
to request accommodations for her disability nor did Ms. Colyer refer the matter to Student

Services.

 

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lO Page 7 Of 173

25. On October i6, 2018, Ms. Smith again foliowed up with ProMed Family Practice,
which again confirmed her diagnoses of insomnia and adjustment disorder, and her ATIVAN
prescription was aftirmed.

26. On November 7, 2013, Ms. Colyer administered to Ms. Srnith a i`rrst violation of
Keilogg’s attendance poiicy.

27. On that date, Ms. Smith’s insomnia, anxiety, and other medicai conditions had
been particularly disabling as she was unable to get to sleep until approximately 5:00 a.m. that
morning

28. As a result of her disability on that date, Ms. Smith was 18 minutes late to her
ciinicai and was issued a first violation of the attendance poiicy for tardiness

29. Later on November 7, 2018, Ms. Smith was seen again at Bronson, where her
diagnoses of anxiety, depression, and adjustment disorder were confirmed

30. On November 14, 20]8, Ms. Smith again spoke with Ms. Colyer about her
continued struggles and concerns about her medical diagnoses and medical prescriptions
affecting her clinicai performance

3§. On November 28, 2018, Ms. Smith was Jt`our minutes late to another clinical due
to her medications causing her to sleep through her alarm, and she was given a second
attendance violation by Ms. Colyer.

32. On the morning ol"l)ecember 5, 2018, Ms. Smith had awoken to find her rentai
home completely covered in snow and ice.

33. On that date, travel was slow-going for Ms. Smith and the rest of the eiinical

students, some of which had to call in stating that they couid not make it given the weather.

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.ll Page 8 Of 173

34. l\/ls. Srnith, however, arrived promptly at Bronson’s parking ramp at
approximate§y 6:50 a.m. and noticed the time as 6:55 a.m. before entering the building

35. Ms. Smith had arrived by 7:00 a.m. to the clinical, sat down in the classroom
before class had begun and before ciinical assignments had been handed out, but M`ichelie
Colyer pulled her aside and stated that she had arrived at 7:02 a.m., two minutes late.

36. Ms. Colyer cited l\/ls. Smith with a third attendance violation and was expelled
from the clinical course as a faiiure and subsequently dismissed from Kellogg’s nursing program

37'. Kellogg has an attendance policy stating that if a student is tardy three times in a
semester, she is not allowed to take the final examination and shail be expelled from the clinical
course and the nursing program as a clinical failure

38. Given Kellogg’s attendance policy, Ms. Smith was asked by Ms. Colyer to leave
Bronson on December 5, 20l 8.

39. Later on December 5, 2018, Ms. Sntith emailed Ms. Liz Fluty, Kellogg’s Director
ofNursing Education, and requested a meeting to seek resolution of the issue.

40. On Dccernber 6, 2018, l\/ls. Smith met with Ms. Fluty and described to her the
medical issues which caused her to be late on the two given dates and that she was not late for
the third date, despite the harsh weather conditions

41. Originally, Ms. Fiuty stated to Ms. Smith that she was on her side and that if it
were up to her, she would look past the absences.

42. l;-lowever, Ms. Fluty further stated that the decision was within Msr Karen
Kttlhanek’s, a nursing professor at I{ellogg, discretion and that Ms. Smith should have sought
Student Service’s assistance with any medical problems, although this information had not been

previously conveyed to Ms. Smith.

 

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.12 Page 9 Of 173

43. l\/ls. Fluty discouraged Ms. Smith from making an issue of her diagnoses and
encouraged her to pursue the school’s due process poiicy, which is unrelated to her medical
explanations

44. On December l7, 2018, Ms. Smith received an emaii from Ms Kulhanek, stating
that she could comc take her final examination the next day.

45. The next day, l\/ls. Smith showed up ready to take the final examination, only to
find that Ms. Kulhanek had misrepresented to her that she wouid be allowed to take the
examination

46. lnstead, Ms. Kulhanek had Ms. Smith fill out a final evaiuation form for the
course

47. Ms. Sinith sought an appeal from Kellogg’s Dean, Ms. Jan Karazim, who met
with Ms. Smith on January lS, 2019.

48. in the meeting, Ms. Smith explained the side effects of her prescribed medications
and that they had caused her to sleep through her alarms as well as explaining that she had not
been late on December 5, 2018, despite the abhorrent weather conditions

49. Ms. Karazim denied Ms. Smith’s appeai and cited no weather~related issues

50. However, Ms. Smith provided the results of the Kalamazoo County Dispatch
Logs for a seven-day period that showed on December 5, 2018, there were 47 crashes reported in
Kalarnazoo alone, whereas a “normal” day sees an average of less than ten crashes This
information was not taken into consideration

5l. Ms. Smith sought further appeal to Kellogg’s Vice President for lnstruction, Dr.
Paul R. Watson ll, and in a letter dated February 8, 2019, Dr. Watson denied Ms. Smith’s appeal,

upholding Dr. Karazim’s decision and that she should have sought accommodation from Student

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.13 Page 10 Of 173

Services, which again had not been previously conveyed to Ms. Smith despite her discussions
with professors and supervisors regarding her medical issues and disabilities

52. 'l`o date, Ms. Smith has yet to take the final examination for NURS 281, which is
required for May 2019 graduation, and has been unable to enroll in the required subsequent
coursc, NURS 285-04.

53. Ms. Smith was accepted into a highly competitive nurse externship program in
l\/lay 20i3 at Bronson, where she earns SlB/hour.

54. Although not required for graduation, her externship is highly eovet`ed and acts as
a year-long interview process, leading to a transition to a fulltime position upon graduation.

55. As a part of her nurse externship program, she not only received a pay increase,

but also placement upon graduation with an expected starting salary of between $58,240-

$63,27`6.

56. l'lowever, Ms. Smith’s externship requires that she be enrolled in a nursing
program

57. Having been expelled from Kellogg’s nursing program, she now risks losing her

position with Bronsorr.

58. As a result of her dismissal from the nursing program, Ms. Smith may not re-
enroll in the nursing program until _lune 2020.

59. As a result of Kellogg’s discriminatory conduct towards Ms. Smith, Ms. Smith’s
graduation as a registered nurse, and any earnings there'frorn, may now be delayed as much as
two years, and she stands to lose both her current joh, expected job, and health benefits for her

herself and her two young children

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.14 Page 11 Of 173

C()UNT l
VIOLATI()N OF TITLE ll, 42 U.S.C. § 12131-12133.
DISCR]MINATI()N IN PUBLIC SERVICES

60. Plaintiff incorporates by reference the paragraphs l through 59 above.

61. Plaintifi` is a qualified individual with disabilities for purposes of the ADA. 42
U.S.C. § 1213l(2).

62. Plaintifi"s above-described medical conditions substantially limits one or more of
her major life activities_. including but not limited to sleeping, learning, concentrating, thinking,
communicating and working

63. Defendant is a public entity for purposes ofthe ADA` 42 U.S.C. § lQiB l(l),

64. Alternatively, Defendant is a public accommodation operated by a private entity
for purposes ofthe ADA. 42 U.S.C. § lZlBl_

65` Dcfcndant has denied Plaintiff the benefit of Defendant’s services, programs, and
activities, solely by reason of Plaintiff’s disabilities, in violation of 42 U.S.C. § 12l32, 12182
and, by refusing to excuse Piaintiff’s tardiness due to her medical conditions and prescriptions
and by purposefully marking her tardy as a result of her disability on December 5, 2018, has
violated the ADA by refusing to make reasonable accommodation for Piaintiff’s disability.

66. Accommodations for Plaintifi"s disability would not change the overall academic
requirements of Keliogg’s nursing program as she would still be required to take and pass her
examinations and complete her required course and clinical work.

67. Upon information and belief, Defendant has the capability of accommodating
Plaintiff by allowing her to take her final examination for NURS 281 within seven days and in

allowing her to enroll in NURS 285~{)4 and to make up any missed clinical time as required by

the curriculum

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.15 Page 12 Of 173

68. Defendant has directly and proximately caused, and continues to cause, Plaintiff
to suffer irreparable harm for which she has no adequate remedy at law, including, without
limitation, the deprivation of her rights as an individuai with disabilities

WHE-REFORE, Plaintiff requests that the Court grant the following reiief:

A. lininediately issue a temporary restraining order restraining Defendant from
taking any action to prevent Plaintiff from taking the final examination for NURS
23l within 7 days, enrolling in any subsequent classes to which she is entitied,
including NURS 285-04, and attending clinicals at Bronson Methodist Hospitai.

B. Order an expedited hearing on l’laintiff’s request for a preliminary injunction

C. After a hearing, issue a preliminary injunction restraining Defendant from taking
any action to prevent Plaintiff from taking the final examination for NURS 28i,
enrolling iii any subsequent classes to which she is entitled, including NURS 285-
05, and attending cliiiicals at Broiison Methodist Hospita}.

D. lssue a declaratory judgment that any determination by Defendant to thc effect
that Plaintiff is ineligible to take the final examination for NURS 28l or
participating in subsequent coursework, including NURS 285~05 and attending
ciinicals at Bronsoii Methodist Hospitai is in violation of the ADA and thus void
and without effect

E. Alter a ti'ial, issue a perm anent injunction restraining Defendant from taking any
action to prevent Plaintiff from taking the final examination for NURS 281,
enrolling in any subsequent classes to which she is entitied, including NURS 285-
05, and attending clinicals at Bronson Methodist i-lospital.

F_ Award Piaintiffa Judginent in excess of 525,000.00.

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lG Page 13 Of 173

G Award to Plaintit`fher reasonable attorney lees, expenses, and costs pursuant to 42
U.s.c. § 12205.
H. Order other and further reiief that the Court deems just and proper.
COUNT II

VI()LATI()N OF THE PERSONS WITH DISABIL]TI.ES CIVIL RIGHTS ACT
(“PDCRA”}, MCL- 37.]40] et seqr.,

69. Plaintii'"fincorporates by reference the paragraphs i through 68 above

70. Plaintit`t` is a person with a disability as that term is defined in the Persons with
Disabiiities Civil Rights Act because she has a determinable physical characteristic (anxiety,
grief reaction, adjustment disorder, and insomnia) that substantially limits one or more of her life
activities and is unrelated to her ability to use and benefit from educational activities, programs,
and facilities at an education institutionl

71. Piaintift"s above~deseribed medical conditions substantially limits one or more of
her major iil`e activities, including but not limited to sleeping, learning, concentrating, thinking,
communicating, and working

72. Aeeommodations for Plaintit`i`s disability wouid not change the overall academic
requirements ol` Keliogg’s nursing program

73. Defendant is an educational insszzition, as that term is delined in MCL 37.l4[)l.

74. Given Plaintift’s medical conditions and prescriptions, she was prematurely
dismissed from NURS 28l, not given permission to take the final examination, and was expelled
from the nursing program

75. Defendant did not offer any reasonable accommodations for Plaintiff"s disability.

76. lipon information and belief, Defendant has the capability of accommodatng

Plaintiff by allowing her to take her final examination for NURS 281 within seven days and in

lO

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.17 Page 14 Of 173

ailowing her to enroll in NURS 285»05 and to make up any missed clinical time as required by
the curriculum

77. Plaintiff` is qualified to take the iinai examination for NURS 281 and to proceed
with additionai coursework in l<ellogg’s nursing program, and her disabiiity is unrelated to her
ability to use and benefit from the program at the coilege.

?8, Defendant denied Plaintifi` the chance to take her final examination because of her
disability

79. Defendant has denied Plaintiff equai opportunity

30, Pursuant to l\/lCI.J 37,§402, Defendant is prohibited from discriminating against
Plaintii`f in any manner in the full utilization of or benefit from the institution, or the services
provided and rendered by the institution to Plaintiff because of a disability that is unrelated to the
Plaintist ability to utilize and benefit from the institution or its servicesl

81. Lii<ewise, l\/lCL 37.]402 prohibits Defendant l"rorn excluding, cxpelling, limiting,
or otherwise discriminating against l’laintil`i`, as a student, in the terms, conditions, and privileges
of` the institution, because ol` a disability that is unrelated to Plaintiff"s ability to utiiize and
benefit from the institution

82. Defendant is in violation of MCL 37'.l402.

33. As a direct and proximate result of Def`endant’s uniawf`ul discrimination, Piaintif`f
has been damages in an amount exceeding $25,0{){).00 and that requires equitable, injunctive
reliel`.

84. Plaintiff wiil be irreparably harmed if` she is not granted injunctive relief aiong

with monetary damages

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lS Page 15 Of 173

WHEREFOR_];`, Plaintiff` requests that this Court grant her the following relief:

A.

Irnmediately issue a temporary restraining order restraining Defendant from
taking any action to prevent Plaint.iff from taking the final examination for NURS
281 within 7 days, enrolling in any subsequent classes to which she is entitled,
including NURS 285-05, and attending clinicals at Bronson Methodist l~lospital.
Order an expedited hearing on Plaintiff”s request for a preliminary inj unction.
Af`ter a hearing, issue a preliminary injunction restraining Defendant from taking
any action to prevent P]aintiff from taking the final examination for NURS 281,
enrolling in any subsequent classes to which she is entitled, including NURS 235-
05, and attending clinicals at Bronson Metiiodist.

lssue a declaratory judgment that any determination by Defendant to the effect
that Plaintiff is ineligible to take the final examination for NURS 281 or
participating in subsequent courseworl<, including NURS 285»05 and attending
clinicals at Bronson l\/lethodist Hospital is in violation of the PDCRA and thus
void and without effect

Af`ter a trial, issue a permanent injunction restraining Defendant from taking any
action to prevent Plaintiff from taking the final examination for NURS 281,
enrolling in any subsequent classes to which she is entitled, including NURS 285~
05, and attending clinicals at Bronson l\'lethodist l~lospital.

Grant Plaintif`f`damages in an amount to be decided at trial plus costs and attorney
fees as permitted under the Persons with Disabilities Civil Rights Act.

Order other and further relief that the Court deems just and proper.

lZ

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.19 Page 16 Of 173

COUNT IlI
\-’]OLATION OF THE REHAB]LITATION ACT, 29 U.S.C. § 794

85. Plaintiffincorporates by reference the paragraphs l through 34 above.
86. Section 504 of the Rchabilitation Act, 29 U.S.C. § 794, provides that:
No otherwise qualified individual with a disability in the United
States, as defined in section 705(20) of this title, shall, solely by
reason of her or his disability, be excluded from the participation
in, be denied the benefits of, or be subjected to discrimination
under any program or activity receiving Federal financial
assistance or under any program or activity conducted by any
Executive agency or by the United States Postal Service.
87. Beeause Plaintiff"s medical conditions substantially limits at least one of her
major life activities, Plaintiff is an individual with a disability under the Rehabilitation Act.
88. Plaintiff is fully qualified for Kellogg’s nursing program and is able to perform all
the essential functions of the pro gram.
89. Defendant receives Federal financial assistance and/or runs programs or activities
conducted by an Executive agency
90. Defendant has been excluded from the participation in, denied the benefits of, and
subjected to discrimination under a program receiving Federal financial assistance and/or
program or activity conducted by an Executive agency, in violation of 29 U.S.C. § 794 and, by
refusing to excuse Plaintiff’s tardiness due to her medical prescriptions and by purposefully
marking her tardy as a result of her disabilit'_\-' on Decernber 5, 2018, has violated the
Rehabilitation Act by refusing to make reasonable accommodations for Plaintiff`s disability
9l. Accommodations for Plaiiitist disability would not change the overall academic
requirements of Kellogg’s nursing program

92. Upon information and belief, Defendant has the capability of accommodating

Plainti'ff by allowing her to take her final examination for NURS 281 within seven days and in

13

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.ZO Page 17 Of 173

allowing her to enroli in NURS 285-05 and to make up any missed clinical time as required by
the curriculum

93. Defendant has directiy and proximateiy caused, and continues to cause, Piaintiff

to suffer irreparabie harm for which she has no adequate remedy at law, inciuding, without
limitation, the deprivation oi"her rights as an individual with disabilities
WHEREFORE, Piaintif`f requests that the Coun grant the foilowing relief`:

A, Immediateiy issue a temporary restraining order restraining Defendant from
taking any action to prevent Plaintiff from taking the final examination for NURS
281, enroliing in any subsequent classes to which she is entitled, inciuding NURS
285»05, and attending clinicals at Bronson Methodist Hospital.

B. Order an expedited hearing on Piaintiff’s request for a preliminary injunction,

C. At`ter a hearing, issue a preiiminary injunction restraining Defendant from taking
any action to prevent Plaintiff from taking the final examination for NURS 281,
enroliing in any subsequent classes to which she is entitled, including NURS 285~
05, and attending ciinicals at Bronson Methodist Hospitai.

D. lssue a deciaratory judgment that any determination by Defendant to the effect
that Plaintiff is ineiigible to take the final examination for NURS 28l or
participating in subsequent coursework, including NURS 285~05 and attending
clinicals at Bronson Methodist Hospitai is in violation of the ADA and thus void
and without effect

E. After a trial, issue a permanent injunction restraining Defendant from taking any

action to prevent Plaintiff from taking the final examination for NURS 281,

14

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.21 Page 18 Of 173

enrolling in any subsequent classes to which she is entitfed, including NURS 285-

05, and attending clinicals at Bronson Methodist Hospital.

F. Award to Plaintiff her reasonable attorney fees, expenses, and costs pursuant to 42
U.S.C. § 12205.
G. Order other and further relief that the Court deems just and proper.

1 declare that the statements above are true to the best of my injormatz`on, knowledge and belief

Date: February B_O, 2019

Date: P`ebr‘uary§;, 20l9

 

Carrie Sniitli, Plziiiifi'ii`

Respectfuily Submitted,

KREIS, ENDERLE, HUDGINS & BORSOS, P.C.

/WFW

MARk E. KRETER( 475)

DANtsL W. Boocr-nsa (PS t 550)

KREis, ENDERLE, HuDole & Boasos, P.C.
Attorneys for Plaintiff

One West Michigan Avenue

Battle Creek, Mi 49017

269-966-3000

269»966~3022

mkreter§r`z)kehb.com

dboocher@kehb.con'i

15

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.ZZ Page 19 Of 173

S'l`ATE UF MI`CHIGAN

'lN THE 37T`l-l ClRCUIT COURT FOR THE COUNTY OF CALHOUN

CAR_RIE SMITH,
Case No. 19- 36/ -CZ
"=.FP? L…;\_
Plaintil`f, l`-lon.t§j§¢§‘§ .i 513 HJE§ §jw`;:“il'§

v.
KEl_JLOGG COMMUNITY C()LLEGE,

Defendant

 

MARK E. KRETER (1’35475)

DANIEL W. BooCHeR (PB}SSU)

KRers, ENDERLE, littonth & BoRsos, P.C.
At‘torneys for P]ainti'ft`

One West Michigan Avenue

Bat'tle Creek, Ml 490] 7

269-966-3000

269-966-3022

ml<reter{r}?kehb.eoni

di)oocl'lei‘{f®kehh:cpni

 

PLAINTIFF'S MOTION F()R AN EX PARTE TEMPORARY RESTRAINING ()RI)ER.
SHOW CAUSE ORDER, PRELIMINARY INJUNCTlON.
AND FOR EXPEDITEI) DISCOVERY

Plaintiff`, CARRIE SMI'I`H, (“PlaintifF’ or “Ms. Smith”), by her attorneys Kreis Enderle
Hudgins & Borsos, P.C., moves this Coutt pursuant to Michigan Coort Rule 3.310 for the entry of a
"l`ernporary Restraining Order and a Preliminary Injunction restraining and enjoining Defendant and
granting expedited discovery regarding the claims alleged in Plaintist Veritied Complaint. Tlijs
l\/lotion is supported by Plaintift"s Verilied Complaint, accompanying Briei`, and other supporting
documents filed with the Verilicd Cornplaint and Bt'ie'f`, atl of which are incorporated herein by
reference

WHEREFORP., Plaintiff requests that the Court enter an Ordcr as follows:

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.23 Page 20 Of 173

A_ Enter a Ternporary Restraining Order, Preliminary Injunction Order, and Perrnanent
Injunction Order immediately restraining and enjoining Defendants, and all persons acting in
concert with Defendants as follows:

1. Restraining Defendant from taking any action to prevent Plaintiff from taking the
final examination for NURS 28l Within 7 days from the issuance of the Order;

2. Restraining Defendant taking any action to prevent Plaintiff from enrolling in any
subsequent classes to which she is entitled, including NURS 285-05, and from
allowing to make tip any missed lecture or clinical hours; and

3. Restraining Defendant from taking any action to prevent Plaintiff from attending

clinicals at Bronson Methodist Hospitai in conformity with her coursework.

B. Continue the `l`emporary Restraining Order in full force and effect through and including a
hearing before this Coort on Plaintii"t`s request for the entry of a preliminary injunction, and
set such a hearing at a date convenient for the Coutt; and

C. Following the hearing on the request for a preliminary injunction, convert the 'I`emporary
Restraining Order into a Preiiminary Inj unction, to remain in effect until the merits of the
parties’ dispute are resoived by this Court; and

D. Allow expedited discovery, as time is of the essence in this action; and

E` Grant Piaintiff such other and further relief as the Court deems to be just and equitable
under the circumstances

Respectfuily submitted,

KRE§S, ENDERLE, HUDGlNS & BORSOS, P.C.

Dated: Pebruaryé£, 2019 /%/€f M

Mr{rt< E. meter (P 75)
Daniel W. Boocher (PS ] 550)
Attorneys for Piaintiff

2

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.24 Page 21 Of 173

S'l`ATE OF MICH]GAN

iN THE 37TH CIRCUIT COURT FOR THE COUNTY OF CALHOUN

canton sMrrH,
caieno. r9- 56/ ~ ca

Plaintit`f, I-Ion.

t d@i“ilti natiatifi‘

K.ELLOGG COMMUNITY COl,LEGE,

Defendant

 

MARI< E. KRF.TER (P35475)

DANIEL W. BooCHER (PS}SSO)

KREls, ENDERLE, Hooole & Boasos, P.C.
Attomeys for Plaintiff

One West Michigan Avenue

Battle Creek, MI 49017

269-966~3 000

269-966-3022

mkretcr@kehh.corg

dboocher@ltehb.com

 

 

BRIEF IN SUPPORT OF PLAlNTIFF’S MOTlON FOR AN EX PARTE TEMI’ORARY
RESTRAINING ORDER. SHOW CAUSE ORDER, l’RELlMINARY ll\l.lUl\lC'I`lOl\‘l
ANI) FOR EXPEDITED DISCOVERY

Piaintiff Carrie Smith (“Piaintift" or “Ms. Smith”) hereby moves for an ex parte
temporary restraining order, show cause order, preliminary injunction, and for expedited

discovery for the reasons set forth herein:

I. FACTUAL SUMMARY:
Ms. Smith is a student at Kellogg Community Coliege. Ms. Smith was enrolled in

Kellogg’s nursing program from January 2016 to her dismissal from the program in Dccember

2018.

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed O2/27/19 Page|D.25 Page 22 Of 173

Unfortunateiy, prior to beginning her Fall 2018 semester, Ms. Smith’s father passed away
in his horne on or about luiy 22, 2018, after having gone through extensive surgery Ms. Smith
was attending a clinicall when she learned of her father’s death, was excused from thc clinical,
and proceeded to locate her father’s body at his residenee, which was estimated to have been
there for three days

Soon after her father’s death, Ms. Smith began experiencing insomnia as a result of her
father’s passing She began seeing her fathcr’s face every time she would try to sleep. Likewise,
Ms. Smith began experiencing anxiety, which neither meditation nor exercise would relieve.

()n August 5, 2018, l\/ls, Smith went to the emergency room at Bronson Methodist
Hospitai (“Bronson") to address her increased insomnia and anxiety Doctor Jcremiah J.
Ledesma, M.D., of Bronson diagnosed Ms. Smith with insomnia and prescribed her Lorazepam
(ATIVAN) (see medical records attached as Exhibit A). A'l`lVAN is a sedative used to treat
anxiety and insomnia.

On August 10, Ms. Smith foliowed up with Dr. Kurt P. licigerson_. M.D., of Prol\/led
Farnily Practice in Richland, Michigan, who diagnosed her with grief reaction and adjustment
disorder. Dr. Helgerson has authored an affidavit (attached as Exhibit B) confirming Ms.
Smith’s medical diagnoses and that she should have been excused from class as discussed below.
On August 15, Ms. Smith again presented to Prol\/led Famiiy Practice in Riehiand, Michigan,
with adjustment disorder, anxiety, depression, and chronic back pain.

In accordance with the nursing program guidelines, Ms. Smith was required to obtain

clinical experience through a course entitled “NURS 281.” On Septcmber 5, 20§8, Ms. Smith

 

' A “c|inical” consists ofpart]y in-class lecture as well as actual experience within a hospitai, working alongside a
supervisor

 

Brr'ef in Suppr)rr' of Plru'ntt`ff's Morr`orr for mr Ex Pnrre Tempomry Restraim`ng Orr[er, Show Cause Order,
Prelt`minnry Injrmcrirm, nmi For Expedr`terl Dr`scr)very
Pnge 2 of 17

 

 

CaSe lilQ-CV-00152-RJ.]-RSK ECF NO. 1-1 filed O2/27/19 Page|D.26 Page 23 Of 173

began NURS 28l, which involved clinical experience at Bronson Methodist Hospitai, located in
Kalamazoo, Michigan. Ms. Micheile Colyer, a Kellogg professor and course supervisor,
provided the ciinical students with a ietter dated September 3, ZOlB (attached as Exhibit C),
which stated that “Nursing school is one of the most stressful times in our lives; my goal is to
partner with you and keep stress at bay. Please know that l arn here to help you this semesterl
Let me know how l can help.”

Ms. Smith experienced additional anxiety in her course work and discussed with her
professors the issues surrounding her father’s death and her subsequent anxiety and sleep
disorder_ On September 19, 2018, Ms. Smith approached Ms. Colyer pursuant to her letter,
which to come to her with any troubles, about the challenges she was having and expressed
concern about the possibility of` needing additionai heip. No such help was provided or
recommended M.s. Colyer neither informed Ms‘ Smith about the availability of Student Services
to request accommodations for her disability nor did l\/fs. Cofyer refer the matter to Student
Serviees. ()n October 16, ZOlS, Ms. Smith again foliowed up with Prol‘vfed Family Practice,
which again confirmed her diagnoses of insomnia and adjustment disorder, and her ATIVAN
prescription was affirmed

On November 7, 20l8, l\/fs. Colyer administered to Ms. Smith a first violation of
Kellogg’s attendance policy. On that date, Ms. Smith’s insomnia, anxiety, and other medical
conditions had been particularly disabling as she was unable to get to sleep until approximately
5:0() a.m. that morning, as evidenced by her Verified Comp§aint. As a result of her disability on
that date, Ms. Smith was 18 minutes late to her eiinicai and was issued a first violation of the
attendance policy for tardiness Later on November 7, 2018, Ms. Smith was seen again at

Bronson, where her diagnoses of anxiety, depression, and adjustment disorder were confirmed

 

Br.¢‘ef in Supporr of Plrrr'nfr_`f]"s Mo!r'on for rm Ex P¢rrre Temporary Resrrm'ntng Order, Slrow Cause Orrler,
Preiimr'n cry Injzurcrirm, iran Fru' Expedr'rerl Dr`scovery
Prrge 3 of l 7

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed O2/27/19 Page|D.27 Page 24 Of 173

On November 14, 2018, Ms. Smith again spoke with Ms. Colyer about her continued struggles
and concerns about her medical diagnoses and medical prescriptions affecting her clinical
performance Ms. Colyer again failed to refer her to Student Services to seek accommodations
or to herselfoffer any accommodations

On November 28, 2018, Ms. Smith was four minutes late to another clinical due to her
medications causing her to sleep through her alarm, and she was given a second attendance
violation by Ms. Colyer.

On the morning of December 5, 2018, Ms. Smith had awoken to find her rental home
completely covered in snow and ice_ On that date, travel was slow-going for l\/ls. Smith and the
rest of the clinical students, some of which had to call in stating that they could not make it given
the weather. Ms. Smith, howevcr, arrived promptly at Bronson’s parking ramp at approximately
6;5() a.m. and noticed the time as 6:55 a.m. before entering the building Ms. Smith had arrived
by 7:00 a¢m. to the clinical, sat down in the classroom before class had begun and before clinical
assignments had been handed out, but Michelle Colyer pulled her aside and stated that she had
arrived at 7:02 a.m., two minutes late. Ms. Colyer cited Ms Smith with a third attendance
violation and expelled her from the nursing program as a clinical failure

Kellogg has an attendance policy (Exhibit D) stating that if a student is tardy three times
in a semester, she is not allowed to take the final examination and shall be expelled from the
nursing program. Given Kellogg’s attendance policy, Ms. Smith was asked by Ms. Colyer to
leave Bronson on Decernber 5, 2018‘ Later on December 5, 20]8, Ms. Smith emailed l\/Is. Liz
Fluty, Kellogg’s Dir“ectoi' of Nursing Edueation, and requested a meeting to seek resolution of

the issue On December 6, 2018, Ms. Smith met with Ms_ Fluty and described to her the medical

 

Bri`ef in Support of Pla:'ntf)_")"’s r'|/Ir)rr'orr for mr Ex Prrrre Tempclmry Res`lrrrim`ng Orr!er, Shoiv Crruse Order,
Pre!r'mr'mrry Injunciion, rurrl For E.rperlr‘reri Discr)very
Prlge 4 of l 7

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.ZS Page 25 Of 173

issues which caused her to be iate on the two given dates and that she was not late for the third
date.

Originally, l\/I`s. Fiuty stated to Ms. Smith that she was on her side and that if it were up to
her, she would look past the absences However, Ms. Fluty further stated that the decision was
within Ms. Karen Kulhanek’s, a nursing professor at Kellogg, discretion and that Ms. Smith
shouid have sought Student Scrvice’s assistance with any medical problems, although this
information had not been previously conveyed to Ms. Smith. Ms. Fluty discouraged Ms. Smith
from making an issue of her diagnoses and encouraged her to pursue the schooi’s due process
policy, which was unrelated to her medicai explanation

On December 17, 2018, Ms. Smith received an entail from Karen Kulhanek, Nursing
Professor at K.ellogg, stating that she could come take her final examination the next day. The
next day, Ms. Smith showed up ready to take the final examination, only to find that Ms,
Kulhanek had misrepresented to her that she would be allowed to take the examination lnstead,
Ms. Kulhanek had Ms. Smith fill out a i'inal evaluation form for the course

Ms. Smith sought an appeal from Kellogg’s Dean, Ms, lan Karazim, who met with l\/ls.
Smith on January 15, 2019. in the meeting, Ms. Smith explained the side effects of her
prescribed medications and that they had Caused her to sieep through her alarms She also
explained that the weather was horrible on December 5, 2018, but that she had not been iate.
Ms. Karazim denied lVls. Smith’s appeal, citing no weather-related issues However, Ms. Smith
provided £he results of the Kaiamazoo County Dispatch Logs (Exhibit E) for a seven-day period
that showed on December 5, 2018, there were 47 crashes reported in Kalamazoo alone, whereas

a “normai” day sees an average of less than ten crashes

 

Br!'ef in Supporr of Plar'nrrff]s Motfon for rm E.r Pru'te Tempr)rrrry Rasrrrrim'ng Urrler, Shr)w Crmse Urrt'er,
Pre!imr'nary lujnnc!r'r)n, and For Expedi!ed Disco very
I’rrge 5 r)f!7

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed O2/27/19 Page|D.29 Page 26 Of 173

Ms. Smith sought further appeal to Kellogg’s Vice President for Instruction, Dr. Paul Rr
Watson ll, and in a letter dated February S, 2019 (Exhibit F), Dr. Watson denied Ms. Smith’s
appeal, upholding Dr. Karazim’s decision and that she should have sought accommodation from
student services, which again had not been previously conveyed to Ms. Smith despite her
discussions with professors and supervisors regarding her medical issues and disabilities

Ms. Smith has yet to take the final examination for NURS 281, which is required for May
2019 graduation, and has been unable to enroll in the required subsequent course, NURS 285.
Ms. Smith was accepted into a highly competitive nurse externship program at Bronson, where
she earns 318/hour . Although notl required for graduation, her externship is highly coveted and
acts as a year~long interview process, leading to a transition to a fulltime position upon
graduation As a part of her nurse externship program, she not only received a pay increase, but
also placement upon graduation with an expected starting salary of between $58,240--$63,276.
l-lowever, Ms. Smith’s externship requires that she be enrolled in a nursing program. Having
been expelled from Kellogg’s nursing program, she now risks losing her position with Bronson.
As a result ofher dismissal from the nursing program, Ms. Smith may not re~enroll in Kellogg’s
nursing program until June 2020.

As a result of Kellogg’s discriminatory conduct towards Ms. Smith, Ms. Smith’s
graduation as a registered nurse, and any earnings therefrom, may now be delayed as much as
two years, and she stands to lose both her current job and health benefits for her herself and her
two young children, but also her future expected position with Bronson.

Within seven days of the undersigned date, Plaintiff needs to take the final examination
for NURS 281 and proceed with clinical and coursework for NURS 285-04 to stay on track for

her May 2019 graduation. Ms_ Smith has a splendid record in the nursing program, and in fact

 

Brr'ef in Slrppvrl of I’!ar`mtff’s Morr`o.rr for rm Ex Parte Tempornry Resrrm`ning Order, Slww Crruse Order,
Prelr`minary Irrjrmcr‘ion, and Fr)r Experh'red Dr`sc'overy
Pnge 6 of 17

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.SO Page 27 Of 173

has received favorable evaluations (Exhibit G`), showing that she is fully capable ofperforming
well in curriculum if not for I(ellogg’s blatant discrimination, she would be continually
working towards her RN.

Concurrent with this l‘vlotion, Plaintit`t`tiled a Coinplainl alleging vioiations of the Federal
Ainericans with Disabilities Act, Miehigan’s Personas with Disabilities Civil Rights Act, and the
Rehabilitation Act.

II. LAw & ARGUMENT:

A. Introtiuction

Preliminary injunctive reliefis designed to preserve the status quo and prevent harm from
occurring until a decision may be tendered on the merits Mr`chigan (,'ocrli!r`on cfSrate Empl`oyee
Unr'r)m‘ v Mt'cht`grtn C;ivr`f Serv Comm’n, 465 Mich 212, 236-37; 634 NW2d 692 (200l). MS.
Smith is now requesting that she be allowed, as a reasonable accommodation for her disability,
to take the final examination for NURS 281 within seven days of the undersigned date, and be
allowed to enroll in NURS 285~04 and to make up any missed clinical or coursework, preventing
irreparable and ongoing harm to her education and potential earning capacity.

'l`he l\/lichigan Supreme Court has established a four-part test for a court te determine
whether a preliminary injunction should be ordered:

{l) the likelihood of success on the merits; (2) the danger that the applicant will
suffer irreparable injury if a preliminary injunction is not granted; (3) the risk that
the applicant will suffer mere harm without an injunction than the opposing party
would suffer if the injunction is granted; (4) the harm to the public interest if the
injunction is issued

State Employees A,rs’u v Dep[ c)fMen!rtl Hec?llh, 421 l\/Iich l52, 157-58; 365 NW 2d 93 (1984).

As applied, the balance weighs heavily in favor of granting a preliminary injunction

 

Bricf in Support of P!rrr'ntr'ff’.r Mr)rr'rm for rm Ex Par!e Tempomry Re.rrrrrining Orrler, Shr)w Crmse Order,
Pre!.r`m¢'nnry Irzjunctr'on, aan Fr)r Experh`ren' Dr‘scovery
Prrge 7 nfl 7

 

CaSe lilQ-CV-00152-RJ.]-RSK ECF NO. 1-1 filed O2/27/19 Page|D.Sl Page 28 Of 173

B. Plaintiff Has A High Likelihood Ot` Success On The Mex'its.
1. ADA Claim

Title ll of`the ADA provides:

[Njo qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs_, or

activities of a public entity, or be subjected to discrimination by any such entity.
42USC12132.

ln alleging the public service claim Piaintiff has herc, Plaintift` must prove that (l) she has
a record oi` having, or is regarded as having a discibr`liry, as that word is defined in the ADA, 42
U.S.C. § 12102(1); (2) Plaintifi` is a qualified individt¢al, meaning that with or without reasonable
modifications to the rules, policies, and practices of the public entity, she meets the essential
eligibility requirements for participation in the programs or activities provided by the public
entity, 42 U.S.C. § 12131(2); and (3) despite the fact that Plaintit`f is a qualified individual,
Plaintiff has been or is being denied the benefits of, or participation in, the services provided,
because ofher disability Lewi's v Humboldt Acqut`sirion Corp, 681 F2d 312 (6th Cir. 2012).

First, l’laintit`f has a record of having, or is regarded as having, a disability as that word is
defined in the ADA. 'l`he ADA defines “disability” as the following:

(A) a physical or mental impairment that substantially limits one or more
major life activities of such individual;

(B) a record of such an impairment; or

(C) being regarded as having such an impairment (as described in paragraph

(3)1-
(2) Major life activities

(A) fn general

 

Brr'ef in Supporr of Pt'rzr`mr`ff’s Morion for rm Ex Prrrre Tempr)mry Resrraim'ng Orrler, Slmw Crmse Order,
Pre!imimrry !njmrcrion, and Fr)r Exper!r`!er! Dr`scvvery
Page ¢S’ of 1 7

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.SZ Page 29 Of 173

For purposes of paragraph (`l), major life activities include, but are not limited to,

caring for onese]f, performing manual tasks, seeing, hearing, eating, sleeping,

walking, standing, lifting, bending, speaking, breathing, learning, reading,

concentrating, thinking, communicating, and workingl
42 USC 12102 (emphasis added).

in order for a sleep disorder to be a disability under the ADA, a plaintiff must show that
the condition is the result ofa physiological condition. EEOC v Wat`kz`ns Mo!or Lz`nes, Inc, 463
F3d 436, 443 (6th Cir 2006). Dr. lielgerson’$ affidavit (Exhibit B) clearly shows that Plaintiff`s
sleep disorder (insomnia) is a result of her physiological conditions, including anxiety, grief
reaction, and adjustment disot'der. Plaintiff`s Vcrified Complaint also demonstrates that her
disability affects her sleeping, learning, concentration, thinking, communications, and ability to
wori<, which are all major life activities as defined under the ADA, Plaintiff was prescribed
ATIVAN, which is a scdative, and Dr. Helgerson opines that Plaintiff`s medical condition on
both November 7 and November 28, 2018, excused Plaintiff from clinical work altogether.
Defendant will not be able to show that Plaintil`f`s medical conditions do not substantially impair
one or more or her major life activities Plaintiffis disabled and satisfies the first elements

Second, Plaintif`f is a qualified individual, meaning that with or without reasonable
modifications to the rules, policies, and practices of the public entity, she meets the essential
eligibility requirements for participation in the programs or activities provided by the public
cntity, 42 U.S.C. § 12l3 1(2). Plaintiff satisfies this element on its face because she was accepted
into Kellogg’s nursing program and is only impeded from continuing further due to Kellogg"s
discrimination against her on the basis of her disability This is further evidenced by her

evaluations received throughout thc program, an example of which is attached hereto as Exhibit

G. 'I`hc ADA requires “reasonablc modifications that would not fundamentally alter that nature

 

Br:`ef in Snpport of ,"Ir:.r'm{)ff’s Mr)rivn for rm Ex Pr:rte Tempomry lies/mining 0r'der, Slrow Crmse Order,
Prelimr`mtry lnjmzci'iwr, amf er Expedr`!er! Dr'scovery
Page 9 of I 7

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.SS Page 30 Of 173

of the service performed l . . .” Temiessee v Lane, 541 US 509, 531; l24 S Ct 1973 (2004);
Ka!ren/)e)-'ger v O/'n`o Co!!ege of})odicitric Medr`cirie, 162 FBd 432, 435-36 (6th Cir l998).

Clearly, Plaintift` is not asking Kellogg to modify its nursing curriculum or program-~she
is simply requesting that site be given the same opportunity as every other student, that being to
take her final examination for NURS 281 and proceed with additional course and Ciinical work
to meet her expected graduation timeiine. A request to re-take an examination based upon a
disabiiity an appropriate request for accommodation See, e.g., Peters v Ci)tciima!r` College of
Med, unpublished opinion of the Uiiited States District Court for the Southern District of Ohio,
issued September 6, 2012 (Docl<tet No. l:lO'CV~906) (attachcd as Exhibit H). Defendant will
not be able to offer any explanation as to why it has failed to abide by thc ADA in providing a
reasonable accommodation for l)iaintiff’s medical disability Plaintiff has a high likelihood of
satisfying the second element

Thircl, despite the fact that Plaintiff is a qualified individual, Plaintiff has been or is being
denied the benefits oi`, or participation in, the services provided, because of her disability
Defendant had the responsibility of providing Piaintiff with reasonable accommodations for her
disability Jofi)tson v C:`ty ofSaline, iSl F3d 564, 572173 (6th Cir 1998). Kellogg offered
Plaintiff no reasonable accommodations for her disability and disallowed her to take her final
examination after only two late arrivais resulting from her disability. Under the circumstances a
reasonable accommodation would be to allow Ms, Smith to take her final examination and
pending thc resttits, proceed with course and clinical work to keep her on track for graduation
Rather, Defendant failed to offer Plaintiff any accommodation for her disability and blamed
Defendant for not getting in contact with Student Services, a service for which had not been

recommended to her until after she was determined a clinical failure Piaintiff followed Ms.

 

Brr‘ef in Suppor! of Plninr{[f’s Mo¢r'r)n for an Ex Pnrre Temporr:ry Re.rtmim'ng Order, Show Cru.'se Ora'er,
Preliminary Injmicrr`on, amf Fr)r Expediled Discovery
Prtge 10 of 1 7

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.34 Page 31 Of 173

Colyer’s ietter (Exhibit C), which instructed students to come to her with any issues they may be
having. Ms. Colyc.r failed to provide Plaintiff with any accommodation or to refer tlte matter to
Student Serviccs. ln any event, there is nothing preventing Defendant from offering a reasonable
accommodation now in allowing 1\/15. Smith to take her final examination All evidence shows
that Defendant discriminated against Ms. Smith on the basis of her disabiiity. A reasonable trier
of fact would conclude that Defendant’s discrimination in this regard violated the ADA. Tltis,
along with thc fact that no third late absence even occurred, satisfies the third element under the
ADA.

As such, Plaintiffhas a valid ADA claim and is likely to succeed on the merits

2. PDCRA Claim

'1`0 have a valid PDCRA claim under MCL 37.i401 et seq., Plaintiff must prove the
following: (l) that she is a person with a disability as the PDCRA defines that term, MC}.
37.1103; (2) she is qualified for the educational opportunity that she seeks despite the disability;
and (3) that in spite of these qualifications the plaintiff has not been given an equal opportunity
to secure a similar education as other persons Lina’berg v Livom`n Pub Sch, 219 Mich App 364,
556 NWZd 509 (1996); Crcmcer v Honrd ofReger/i!s, 156 Mich App 7'90, 402 NWZd 90 (1986).

First, Plaintiff has a disability as defined by the PDCRA, “Disability” means 1 or more
ofthe following:

(i) A determinable physical or mental characteristic of an individual, which may

result from disease, injury, congenital condition of birth, or functional disorder, if
the characteristic

(C) For purposes of article 4, is unrelated to the individual’s ability to utilize and
benefit from educational opportunities programs, and facilities at an educational
institution

 

Brief in Supporr of le`mr`fj"s ltv/orion for nn Ex Pr¢rre Tempomry Resfraim'ng Orr!er, Slwi-v Cause Order,
P:'elim.r'rmry Injmictt`on, amf F¢)r E.\'pedi.‘erf Dt`scovery
P¢rge I l r)f 1 7

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.SB Page 32 Of 173

(ii) A history of a determinable physical or mental characteristic described in
subparagraph (i).

(iii) Being regarded as having a determinable physical or mental characteristic
described in subparagraph (i).

MCL 37.l 103.

Again, Plaintifi’s medical condition is evidenced by Dr. Helgerson’s affidavit (Exhibit
B) and is not related to l’laintiff’s ability to utilize and benefit from education opportunities
programs, and facilities at the college because Plaintiff has a history of performing excellent
course work and in engaging in the program if not for Dejfendant’s discrimination, she would be
continuing to do so, Allowing Plaintiff to take the fina§ examination for NURS 281 does not
change the curriculum or affect the program, it simply puts Plaintiff in the position she should
have already been in,

Second, as discussed above, Plaintiffis qualified for the program

And third, Plaintiff has not been given an equal opportunity to secure a similar education
as others because she has been not been provided with reasonable accommodations given her
disability, as discussed abovc_

Plaintiffhas a high likelihood ofsuccess on the merits regarding her PDCRA claiin.

3. Rchabilitation Act Ciaim

Section 504 of the Rehabilitation Act provides that “lnjo otherwise qualified individual
with a disability . . . shall, solely by reason of her or his disability, be excluded from the
participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federai financiai assistance.” 29 USC 794(a).

 

Brief in Suppor! of P[nimr'[f’s Mnfirm for nn Ex Pnrre Tempormjv Resrrm'm'ng Order, Sliow Cnuse Orr!er,
Prelfminm‘_v Injunci.r'r)n, aan For Expedi'red Discovery
Pnge 12 of l 7

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.36 Page 33 Of 173

To establish a claim under the Rehabilitation A.ct, a plaintiff must prove (i) that she is a
“handicapped person” under the Act; (2) that she is “otherwise qualified”; (3) that she is being
exciuded from participation in, being denied the benefits of, or being subjected to discrimination
under the program solely because of her handicap; and (4) that the program or activity receives
federai funds Bnrns v. Cin ofColumbus, 91 F.Bd 836, 840-41 (6th Cir.1996). The Sixth Circuit
has held that the standard for determining whether a plaintiff has been discriminated against is
the same as that applied under the ADA. Sana'ison v Mjchi`gan Hr'gh Sch Athleti'c Ass ’n, 64 F3d
1026 (6th Cir 1995), The plaintiff must show that her exciusion from participation or benefits
was “solely by reason ofdisability.” Tucker v Tenncssee, 539 F3d 526, 532 (6th Cir 2008).

Because the analysis is essentially thc same under both the Rehabilitation Aci and the
ADA, Piaintiff shall not repeat her argument from above lt shall suffice to state that for the
reasons discussed above, Plaintiff’s Rehabilitation Act claim is iikeiihood to succeed on the
merits

C. Plailrtiff Faces A High chel Of Danger That lt Will Suffer
Irreparablc lnjury It`A Preliminary Injunction Is Not Granted.

ln order to establish irreparable injury,

the moving party must demonstrate a noncompensable injury for which there is no

legal measurement of damages or for which damages cannot be determined with a

sufficient degree of certainty 'l`he injury must be both certain and great, and it

must be actual rather than theoretical
Tlrermatoo! C.`()rp v Borzyin, 227 Mich App 366, 377; 575 NWZd 334 (1998).

Applying the foregoing to the present case, potential irreparabie injuries will occur to
Plaintiff if she is not allowed to take her finai examination for NURS 281 and proceed with

subsequent course and clinical F ailure to do so may result in her graduation being delayed up to

two years and inhibiting her future earning capacity in a self-lulling occupation, as weil as a loss

 

Br£ef in .S`upporr rif I’ir¢fii!W’s' Marion for rm Ex Pnrte Tempomry Restrnr'm'ng Orrfer, Skow Cau.re Order,
Prelimim:ry Injunc!ir)n, amf Fr)r E):per!."ren' Discovery
Page 13 nfl 7

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.37 Page 34 Of 173

of professional and seif~esteein. Slie is also at immediate risl< of iosing her highly coveted
externsliip position, which will lil<eiy resist in a fulltime position upon her graduation

Poteiitial monetary damages cannot be determined with any sort of certainty Money
damages are so indefinite and speculative at this time so as to be incapable of exact proof.
Potential money damages inctude loss of potential earning capacity and gaining reputation within
the community and profession No ailequi_itc remedy at law exists Plaintiff’s professional
future is in immediate i'isk.

D. Flaintiff Faces A Much Higher Risk Of Harm lf Thc Injunction Is Not
Granted Than Kcllogg Faces Ii'The Injiinction ls Gi'anted.

Potential risk of harm requires this Court to balance the hardships as between Plaintiff
and Defendant Fi”i`endshi'[) Mciteri`c:ils, fmc v Mi'chigmi Bri`ck, litc: 679 F2d l()O, 105 (CA 6 1982).
”l"his Court must balance the “irreparable harm to the plaintiff if there is no preliminary
injunction . . _ against any injuries likely to be suffered by the defendant if a preliminary
injunction is granted.” Id. at 104.

Balancing tiie hardship in this case is one-sided Plaiiitiff faces expoiientially more harm
than Kellogg, if this Coui't does not grant the injunctioii, as discussed above. Upon information
and beiicf, Defendant has the capability of simply providing the final examination to Ms, Smith
and is able to accommodate iier to make up any missed clinical time for NURS 285~04.

Froin the outset it must be noted that Plaintiff seeks the injunction for the sinipie reason
of enforcing the understanding between the parties that a student bc allowed to take her final
examination Eni"oreement of this agreement should come as no surprise to Keilogg. Keltogg

risks nothing iri allowing Ms. Smith to continue take her final examination and continue in her

 

B'r'ief iii Suppar! of P!aiiir{{f's Motirm for rm E:c Prtrie Tempomr_v Restrrrining Orrler, Slir)w Crmse Order,
Prelt'minary lnjmiction, mid For E.cperli're:i' Di’scr)very
Prige 14 0f17

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.38 Page 35 Of 173

coursework. Contrarily, M.s. Smith stands to lose all that she has worked for the past two and a
half ycars.

E. There I`s No Harrn To '[`he Public Intel'est If The lnjunction ls Issued.

It` aiiytiiing, by granting the sought after injunction, the public interest will be protected
The public faces no harm and has an interest in the injunction being granted

lssuance of the injunction will not prevent Kellogg from enforcing its attendance policy
or curriculum, but will bind it to the law in having to make reasonable accommodations to those
with disabilities Consequently, the public interest supports granting the injunction

F. Prior to the lssuance of a Preliminary lnjunction, A Temporary Restraining
Order Enforcing the Agrecnient Is Appropriate Due To The Immediate and
Irreparable Harm That Would Be Caused To Plaintiff If Keilogg is Permltted
to Vioiate Federal and Michigan Law.

This Court may order a temporary restraining order (“TRO”) prior to the preliminary
injunction without notice to the adverse party. Under MCR 3.310(B)(l)(a), a TRO may be
granted if:

it clearly appears from specific facts shown by affidavit or by a verified

complaint that immediate and irreparable injury, loss, or damage will result to

the applicant from the delay required to effect notice or from the risk that notice

will itself precipitate adverse action before an order can be issued[.}

The rule contains three requirements: (l) irreparable injury, (2) imminent injury, and (3) proof
that notice to the adverse party would precipitate adverse action lii this case, all three

requirements are satisfied

i. P£aintcff W£ll Su_[fer Irreparable Harm IfA T temporary Restraining Order
Is Not Immediately Granled.

l~`or the reasons set-forth above, irreparable harm is easily demonstrated in this instance

 

Bri`ej` in Support of Plrifziriff’s Mr)i'i`r)n for rm Ex Pri."le Temporrir_i) Resi‘rriining Ora'er, .S'lww Cnuse Order,
Prel.r'nu'mlry fn junction , amf For Exp edited Discr) very
Pnge 15 of l 7

 

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.SQ Page 36 Of 173

ii. Plairitij`Potentirrl Injury is Reml aan lmm.i°nenl.

Tlie threatened injury in this case is real and imminent ln Acer Paraa’z`se, lite v Ka!kaskrr
Co Rd Com ’ri, 262 l\/licli App 193, 205; 684 NW2d 903 (2004), the court iieid that the threatened
injury was not imminent because the complaint alleged that the threatened injury L‘inay
eventually” happen at some uncertain time in the distant future. The present case is
distinguishable from Acer Parcrdi`se because here the danger is imminentl

As discussed, Ms. Smith is unable to continue her coursework, jeopardizing her entire
nursing career based upon 22 minutes of absence resuiting from physiological conditions
attributabie to her father’s death. Plaintiff stands to lose her coveted externship With Bronson
Methodist Hospital and risks losing her capabiiity ofproviding for herself and her family.

iii`. N`r)tice To Kei.'logg Woulrl Preci'pi'tate T}ze Harm T!mt Pi'rzinti'jf Seeks To
Avo£d.

As alleged in the Coinplaint, Defendant has already reneged on promises to allow Ms.
Smith to take her final examination for NURS 28!. This Court should not provide Defendant
with another opportunity to do so but should order it to immediately allow Ms. Smith to take the
final examination enroll in the courses needed to continue the nursing program 'l`ime is of the
essence because Plaintiff stands to lose the ability to catch up on any missed coursework for
NURS 285~04 and stands to lose her coveted externship. Undersigned counsel certifies that
efforts have been made to give notice to counsel for Dei`eiidant.
lV. CoNCi.L'sioN:

injunctive relief is designed to meet the threat of a future wrong and preserve the status
quo The only way to preserve the status quo and prevent future harm is to grant the relief

requested herein and issue a temporary restraining order and later preliminary injunction

 

Brief in Suppi)r! of P!rifiitr'ff’r Mr)n'r)ir for rm Ex Prirte Temporrrry Resrrm`m.`rig Orrler, Slmw Criuse Orrier,
Preli`minary Injuric!r'on, iian Fr)r Exper/i‘i'eri' Dr`scovery
Prrge I{)` nfl 7

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|DAO Page 37 Of 173

Absent injunctive relief, l<'.eilogg wiil be permitted to cause irreparable harm to Plaintiff.
Applicablc faciors weigh heavily in favor of this Court granting the preliminary injunction and
initial temporary restraining order. Plaintiff seeks to reverse the wrong initiated by Defendant
until a fuil hearing on the merits is iield. issuing the injunctive relief will ensure that Piaintiff
gets an opportunity to present its ease before this Court. Refusing to issue the injunctive has the
potentiai to cause Plaintiff to suffer an immediate and devastating financial loss. Consequently,
for the reasons stated herein, Plaintiff respectfuily requests this Court grant the Motion and enter
the Order attached hereto (Exhibit I).
Respectfully submitted,

Kiieis, ENi:)aRi.iE,
Hui)oiris & Boiisos, P.C.

Dated: February gail , 2019 MFU’J

iviai'-i< a i<reiei (P354
Danici W. Boocher (P 155())
Attorneys for Plaintiff

 

Bri`ef in Supporr rif Pi'm'nrz:)_‘)‘"s Motii)ti ji)r fin Ex Prirre Temporriry Resrrrii'ning Orrler, Shr)w C`rmse Order,
Pre!i'm.tnary lnj¢uic¢‘i'on, mud Far E.i:per!iter! Dr'scr)very
Pnge l 7 of l 7

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.41 Page 38 Of 173

EXHIBIT A

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.42 Page 39 Of 173

Medications Administnrer.[ During Yu ur Visit

No data available for this section

Assessmerit and Plan

Puture Scheduled Tesis

incursion-1
llenai i`itiiici'ion l’anci 2_! t tit t ii

Racli'olngy:

l‘vl]"\‘i lih‘ain iv/ + w:‘o (,fniii`i'ast ti/Q,Eiflt`l

"v’t}f§ AA.='& Si_‘.reei.iing til tilt § ii

tib` Pelvis tjoinplete 'i`i'aiisaiidf ‘t-’ag w t o lf)op§'i l l / tll' lt`i

Functinnai Status

No data available forthis section

Mcntal Status

Ni) data avaiiablc for this section

Enoouritcr i"‘roeeiinres

   

rio date availabie ioriiiis section

Results

N o data available for this section

Vital Signs

l l fH/lE

Blood Pressure . 122/80 minl{g (Nr)rmal is 90~]4(]/50»90 mian)
_Biood Pressure location _ Lefl arm

Blootl Pressure Mctliod ` Cuff'

Mean Ai'terial Pressure 94 inml'ig (Nomial is 70-}00 miriH g}
Measu red Weight in T-t.f)' kg

Kili)grams

Measurer.l Wci'ght in 164 lb T uzi

Pounds

Height in Centirnetcrs l?l cm

 

 

4`___/`~1_.`

”HA..-~_r_-"m~ .

,_,,.,'-~a"

CaSe 1219-CV-OOJ_52-R.].]-RSK ECF NO. 1-1 filed 02/27/19

Measoted Height in 61’.3 inE
inches
liodyl\/lass index 25.5 kgtl'nE

lResult Cotnntent: Hesnlt placed secondary from kg, convened to lbs

2Result Comment: Hesult placed secondary from emi converted to lnt';het~

So ciel Histoty
Snt‘.ia| illstoty'i y])t: iie:t[tttt‘.»se
Smoking Status Neve; tless than ith in lii`etitne)
entered ott: l l f?!ltl
llirth Sex

Co afs

l\’o data available for this section

Discharge lnstruetions

Ptil{ent Edut:atlon

ll."OEll`ZLll il i3:35:[]§l

ABDOMINALPMN, Unlutown Couse, (lt~`emalel

Unlcnown t".:-ntses ofAl)dotninal Pain illemale]

The exact cause ol` yottt'abdomt`ttal tstontach) pain is not tileat',l`his does not mean that tltisis something townt'ty about. liveryonelikes
to know the exact cause ot'the ;)robletn, but sometimes with abdominal paint there is no clear~t:ut rause, and this could be a good thing.
The good news is that your symptoms ean be treated, and you will feel better

lt'o\.tr condition does nor seem serious now; however, sometimes the signs ol`a serious problem may take more time to appear Forthis
reasonl it is important for you to watch for any newsymptoms. prole ms, or worsening ot" youreondt'tion,

Over the next few days, the abdominal pain may come and gt). orhe continuous ()theret)mmon symptoms eeo incitide nausea and
vomiting Sotnetimes it can be tiiff`it:uit to tell if you tool nauseous, you may just l`eel bad and not associate that foelingwith uauset-t.
Cotzstipation. diarrhea, and a fever may go along with the pain.

'l`he pain may continue even iftreateti correctly overthe following tiays. EJepe:nling on howt§zingsgo, sometimes the cause can become
eleaz'and ma},r require to rtheror different treatment.Additional evaluations medications ortests may also he need ed.

flame care

Yonr h ealtln:are provid er may preserihe medicine for paint symptoms or an infection iiollow the healthcare n rovitier’s instructions t`or
taking these rnedieines.

Generai care

' llesr as much as you can until your next exaot. No strenuous activities

‘ 'i`r_\,f to find positions that ease discomfort n small pillow placed on the abdomen may beto relieve pain.

- Sootething warm on yout'abtiomen (stteh as a heating ]tadi may help, but be carefui not to burn yonrse.lf.

l)iel

» Do not force yours elito eat. especiaiiy ii having ct'a:nps, vt>rniting, or dianhea.

¢ Wat er is important so you do nol get dehydrated. Soup may also be good Sports drinks may also heEp. espe::iaily ifth ey are not too
acidic. Make sore you don`t drink stigaty drinks as this can make things worse Tul;e liquids in stnal§ amounts l.}<) not guzle thetn.

l (`Iaffeine sometimes makes the train and eramping worse

- Avoid dairy products ii`yoti have vomiting or diarrhea

' llon`t eat large amounts at a time Wait a few minutes between bites.

- Ea'r a diet low in fiber totalled a low-residue dietl. i`ioods allowed include refined breads, white riee, fn.tlt and vegetable juices without

Page|D.43 Page 40 of 173

 

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.44 Page 41 Of 173

puip, iendcrmoats. ’i`h esa foods will pass mmc easily through the intestt'n@.
- Avoid whole~grain foods. wh ole fruits and vegetabies, meats, seeds and nuts. fried url`atty foods, dairy, alonhoi and spicy foods until
your symptoms go away

FUllUw-up care

I<`ol§n\t' up with your heaifhoare pcovitier, uras advised, it your pain does not begin to improve in the next 24 hours
C.all 9 l 1

CallBI 1 if any oi`these owns

' 'l`roublc breathing

* Cont"usion

' Fainting orloss of wnsciousnes.~,

- Rapid heart rate

' Seizure

Wltcn fu seek medical advice

Call yout healthcare p z'ov id or right away if any of these occur:

- Pain gets worse or moves to the light lower ab damon

* Newor worsening vomiting ordiarrhea

* chlling nl the abdomen

¢ Unable to pass Stool formore than 3 days

- Fever ol` 100,4“1"- (BB“C) or higheri or ns directed by your healther provid en

' Hlood in vomit orbowel movements (d ark red or black colon

¢ laundice tyellow color ofeycs and Skinl

- Wcailcnessl dizziness

¢ Chest. ami, hae'l<, neck orjawpain

- Une)cpected vaginal bleeding or missed period

- Can’t kenp down liquids or waterziocl are getting dehydrath

© 20[}{)'2015 The StayWeil (Iompany, LLC. 780 Township Line Hoad, Y:trd[ey, PA iittlti'?. All lights reserved '§`his information is not

intended as a substitute §ot'professional medical mn=,_Atwayb follow yourhoa]thcart=, professiona]‘s instructions.

Fn]lowUp Cnre
ll!€]HfZDiB i3:35:08
With: lonnifer Fn'nk
Address: Unknowrt
When: U:ilanown

Commen£s: after ultrasound, for results

Reason for Rel`err;d
No data available fo:'rhis section

Hc:a.lth Coucel'ns

N 0 data available for this section

 

 

_.,_,15,2015:33@ 1:19-cv-00152-RJJ-RSK ECF No.gn-n;tngu§nchg/goy,ig“ Pagelo.45 Page 42 ot173

SMITH, CARR|E S

Continuity of Care Docu ment

Summartzatit);`; of E.pi$ode Note g 1119/2318 to iiiQ.iEDtLt

Soorco: Ascenston Borgess Hosptta| Borgess Women’s tieaith ~ Curn'ar

Demographics

Contaci |nformation.
19464 W|LDWGOD DRR|CHLAND, iy‘=| 49083-8519, US Ralig`to:i: Chrisiian
TE|. (UDO}ODD»UUOD RHCB Wl"tii€

Tat; {259)49§-3524
Tet: (259)491~3524

Previous Name(s): --

Mall; carriesuzsmil.i't@gmai|.com

Care Team

Type Nama

primary care physician No, Doctor ‘-
primary care physician No. Dociot -

primary care physician Mindock FA-C, Gregory P w

Reiaiionships
No Dala iu Disp|ay

Documeni Detaits

Source Cnntacf info Author Contact info
7895 Currier DriveBuite APnrtage, Nll 49002- , US -
Tet: (269)321-?000

Hea|!hcare Prnfessionais

No Data to Disptay

le & Coda Typ¢t.l Data
Docun'tent Type l§J: 2.16.840.?.113883.1.3 : POCD_HDDDDO4U

iyiarital Sta'tus¢ l_ile Partner

iic:';'rnz§tani<:t§ Z`):'gani;:e\iioo.

Sex: F DOB: 0111011987

Cr&a?'.ed: 02.1151'2[]19

Etl`.oia: Group Noi Hispanic or Lalino
i`;inguage; eng

iDSf ?61427

i"'t:ti:‘;o

WDFR;BAEU N. 32nd
SireetRichland, Mi 49083- , US

Wurk Tei; (269)324-8600

Recipient Contact lan

Donument Templaie lDl 2.16.840,1.113883.10.20.22.1.1 :2015~03-01, 2.15.340.1,1‘|3853.10.20.2241.2 : ED‘eS-UB-[li

Document iD: E_iE.B¢ttJ.‘i.tt3883.3.591.11.999362 : 35130996
Document Type Code: 2.16.840.1.113883.6.1, 34133-9
Dootiment Latzguage Cude: en-US

Document Sat |D: »

Dooumoni UBi‘sion Nitmr)et': -
Primary Encounter

Encounter information
Ragistratton Uaie.‘ 11i91`2018
Dischnt'gc: l)ata: '!1.'9/2018

\Ji:~‘il |l.`): -
Providars
Typ& blame
Admitting Frink DO_ Jonnifer L
Aiiendlng Ft|rtlc DO` Jennifer L.

Location |n$ormation
Asoension Borgess Hospiiai Borgass Wo.rnen‘s Hoa|th - Cun'ler

Wur|<:l'B§S Ct.trn'ar Dn`veBu§te APortage, Ml 49002~ , US

Addre§>' Phun€

WOrk:TBBS Currier DriveSnite APortagc-), 3Work Tel; {259}225~5927
M| 49002~ , US '

Work:?BQS Ct.lrrier DriveSuite APortage, Wori-< TEl: (269}226-5927
Ml 49002- l US

htt|)s:.'lborgesshea§thcare ,iqheatt|t.com/peszozi.'nw`i’hu¢th?SC9KE4lhealtit»recordfshartngt'visttst‘visitt§}5238325! ifS

 

 

2115/2019 ni u

Encot.trtter

   

'i‘£i'§'i€fi ~ iii§t"iE

CaS€ 1219-CV-OOJ_52-R.].]-RSK ECF NO.Cl-l illeth
o tn zyo

02

are

 

527/191 Page|D.46 Page 43 ot 173

OCUiTleF`|

   

first>enalon Borgr:‘s§ t~ios_oitai Bor'gaso Wo:'nor~=‘s Haa|iit - CLortlt;=t' YBE§> C.=Jr:ier Dréve Su§to f'a Pr.=rtzig;~e, ith -¢90$2~ USA {2§§-) 321'?§{]0

Encourrtor Diagnosis
FEtnaiC ;)F:i\tz`n pain (`§.`)tsr;nargo Diagoo$.tsi a t‘E»"'B-!‘tt`s
Attanding Pttyatcian; t:rti'ttcy Jannitai th DC

Adrniiting Phy$t`cian; §'rit'ri'\, Janniier l….. 53

Problam List

Famale pelvic pain (This Visit}

ADD (at‘lantion deficit dlsorder) |Adjustment reaction with anxiety and depression l Chronio Sl joint pain l Donor of kidney for transplant f Ehlers-Danios disease f

Esophageal Reilu)ci F'COS {polycyst.tc ovarian syndrome) t PFD (pe|vic floor dysfunction) t Retused diphtheria-penuss|s~tet.anus (DPT) vaccination

Allcrgies, Adverse Reactions, Alerts

Levaquln {heavy arms}

Medications

amphetamlna<:lextrnamphstamine {Adderatt XR 30 mg oral capsule, extended release)
1 cap(a) By Mout.h 2 times a claytor 30 Days. Rafitts: lJ.

Ordet'lng provider Runge, Rebecca A, DO

benmyl peroxide-cllndamycin lopical (henr_nyi peroxide-clindamycin 5%»1% topicai get)
1 app On Skin 2 times a day. Ral"l|ls: 1i.

Ordering provider: Heiganson. Kurt P_ MD

dapsone topical (dapsona 5% topical lat}

1 app On Skin 2 times a day. Reftlta: 11_

Ordoring provider; Helgcrson, Kurt l'-'. MD

drosplranona-ethinyl estradioi (¥az 3 mg-D.BE mg oral lablet}

1 tab[s} Ety Mouth once a claytor 34 Days. Refilts: 4,

Ordering providcr: Rungc. Rebecca A, DO

mupiroctn toplcai (Bactroban 2% toptcal ointment)

1 app On Si<in 3 times a day. apply a thin titm. Retitts: 1.

Ordering provider; Helgerson, Kurt P. MD

omega-3 polyunaaturated fatty acids {Fish Oil oral capsuie)

fretlnain lopicat ¢tretlnoin 0.05% top|cat cream}

1 app On Skin once a day (at bedt|mei for 60 Days. Retii|s; 5.

Ordating providet: Hetgsrson. Kurt P. MD

immunizations
No data available for this section
Medications Administered During ¥our Visit

No data available for this section

https:f/borgessheaithcare .iqhealth.comfparsont'nw? hu4 mC?SCBKBd.thaa|th-recordfsharinglvisitslvisitt95238325!

 

2l5

 

 

2,15!201§33€ 1:19-cv-00152-R.].]-RSK

Aasassmont and F§att

Fi.'tut‘c Scltedu[od Tesis
Lat)o:z»~iory‘

chai i¢'ut'ict_§.on i`»"azic~i ?iif:=!tii

itth B:'ain viii t Wio Cont§'aet “S;’l€ii,f'i-f§
VUS §tf\,fl\ Sctaontiég B.tt th ,£i

Lti§ tjole t:omi’)ir:t€ i`i`an&;at_)tt.»"\fa§; toto il`:<);;.:;:: 'it;”§i,/i ii

Functionat Status

 

itc data avoidable iot‘ this acction

Menta_i Status

m~-w.. m .LM. -..,.m... MM/ ._

No data available for this section

Encountar Procedures

No data availabte for this section

Results

m...... ""' " .~. " '*'

No data available for this section

Vital Signs

11!9!18

ECF No.CiO-ni?niii%icOar§/g?/l$? Page|D.47 Page 44 ot 173

ooument

 

Bloot:l Pressure
Blood F'ressura Location
Biood Prossure Melhod

Mean Ar‘teria| Pressure

122/50 mran {Notrnai is 90-140!60-90 mml'tg)
Left arm
Culf

94 nitan (Normal is 70-100 mmHg)

Measurad Weight in Kitograms 745 kg
Measured Weight in F'ounds 164 lb 't' ozi
Haight in Centimatars 1?1 cm
Measured Heighf in lnches 613 £n2
Budy Mass index 25,5 kglm.?

tResutt Comment: Resu|t placed secondary from kg, convened to tbs

2Result Comment: Resu|t placed secondary trom cm, convened to inches

Sociai History

Social Historv Tvpc

Responsa

https;/lborgessheatthcare.iqhoaith.coni!person.tnvv?hu¢l t'n(_`,i'SC9|»<tEi¢itheatth-ra¢:ordisl'laring.‘visitsfvisitt't9523.82»'3,51l

3/5

 

 

CaS€ 1219-CV-00152-R.].]-RSK ECF NO. 1-1fi|egc02 27/19 Page|DAS Page 45 Of 173

2115/2019 Continutty o are ocument
Sot;ial t~tistory type Responso
Smo§<ir:g Status Ne\.'er (iess than 100 in tiietime)

entered on: 11!1'!18

Eirih Sex

Goais

 

No data available for this section

Dis charge instructions

Fat`tent Education
tif09f20t8i3:35108

AEDOM|NAL FAIN, Unknuwn Cause, (Femate)

Unknown Causes of Abdominal Pain (Femaie)

The exact cause of your abdominal (stomach) pain is not clear T`his does not mean that this is something lo worry about. Everyone likes lo know the exact cause ol the
probtem. but sometimes Wiih abdominal pairi, there is no clear-cut cause, and this could be a good thing The good news is that youir symptoms can be treated. and you
wilt feet belies

Your condition does not seem serious now; however. sometimes the signs ot’a serious probter'o may take more lime to appear For this reason. it is important for you to
watch for any nevil symptoms. problems. or worsening ot your condition

flyer the next few days\ the abdominal pain may come and go, or be continuous Oiher common Syrnploms can include nausea and vomiting. Sometimes it can be
difficult to teit if you feel nauseous. you may just teel bad and not associate that feeling with neusea_ Constipaiion, diarrhea, and a lever may go along with the pain
The pain may Conttnuo oven ii treated correctly over the following days Depending on how things 904 sometimes the cause can become ctear and may require further or
different treatment Add£i§onai evaluationsl medications or taszs may also be needed

Home care

Your healthcare provider may prescribe medicine for patn, symptoms or an tnfecteonA Foi§ow the healthcare provt`der's insirl.'ciions for taking these medicines

Genera| care

' Rest as much as you can until your next exam No strenuous activities

' Try to find positions that ease discomfort A sma!| pillow placed on the abdomen n~ay help relieve pain.

‘ Something warm on yout abdomen {such as a heating pad) may helpl but be carelui hot to burrl yourse|t,

Diei

» Do not force yoursat§ to eatd especially if having cramps, vomiting, or diarrhea

‘ Water is important so you do not get dehydraiedr Soup may also be good Sports drinks may also heip. especially il they are notion acidic Make sure you don't drink
sugary drinks as this can make things worse Take liquids in small amounts Do not guzz|e them.

' Caffeine sornelt!¥?es makes the pain and r:rarnping worse

- Avoid da:ry products it you have vomiting or diarrhea.

- Don`t eat targe amounts al a lime Waii a few minutes between bites

- Eat a diet low in fiber (called a low-residue diet). Foods allowed tnc?ude reiined breads` white rlce, fruit and vegetable §uioes without puip, tender meats. These foods will
pass more easily through the intestine.

‘ Avoid whote-grain foodsl whole fruits and vegetables meats, seeds and nuts\ fried or fatty focds_ dairy, alcohol and spit:y foods until your symptoms go away.
Foilow-up care

Foiiow uo with your heatihcare provides or as advised, ii your pain does not begin to improve in the next 24 ho.ns,

Catt 911

Cait 911 it any of these occur:

~ T.foubie breathing

- Confusion

- Feinting or loss of consciousness

~ Ftapid heart rate

- Saizure

When to seek medical advice

Ca|i your heatihoare provider right away il any ot these occur

- Pain gets worse or moves lo the right lower abdomen

https ?f!borgesshea|thcare.iqheaiih.com/personr'nw`r'hu‘t n'lC7SCQKEd[/heaith~recordlshanngivisiisivisitl95233325r'

4/'5

 

 

 

2,15;20?§;&8€ lilQ-CV-OOlBZ-R.].]-RSK ECF NO.éah§nLlMgQ@/&ZJ,J,§.¢ Page|D.49 Page 46 Of 173

~ New or worsening uornéllng or dianhea

~ Swelllng of the abdomen

- Unab|e to pass stool fm more lnan 3 days

~ Feve; of 100,4°F (33“€) or higher, or as direczed by your healthcare p:ovider.
- Blood in vomit or bowel movemenls mark led oz black colof)

~ Jaundioe (yeliow coior of eyes and skin)

~ Weal<nessl dizziness

- Chesl, arm, back, neck of §aw pain

' Unexpe::led vaginal bleeding or missed period

‘ Can't keep down liquids oz water and are gelling dehydrated

© 2000-2[)?5 The SlayWe!! Company, LLC. 780 Township Line Road, Ylardlayi PA iBDE'l'. Aii fights reservedl Tnis informal§on is not intended as a substitute for

professionai medical careA Always foilow your heal§hcare professionals ioslruclions.

Foilow Up Care
'111'09"20? B 13135:08
Wilh: Jenn§!er anl<
Address: Unl<nown
Whan: Unknown

Comments: after ullrasound. los Fesulls

Reason for Referra|

:. . . .._,_...¢._._:-..-., . .~...» `_ - ...._:~._.¢.:“_~..¢'m:._:

No data available for lhis saclion

Hea|\h Concems

 

No data available for ‘lhis section

hllps:.'.'borgesshealfhcare.iqheaith.comfpefsonfnw`.’hudm€? SCQK64l'heail'h~record!sliasing!vis§ls}visil.l95238325! 5/5

 

2/151201§3386 1219-CV-OOJ_52-RJ.]-RSK ECF NO.CJBHJ“I§MCQ,Z/[QBZLH§]; Page|D.BO Page 47 Of 173

SM|TH, CARR|E 5 Sex: F DDB§ 01110!1987

Con§inuity of Cars Document €Zrealed; 02115.!2019
Sun'\nrariz.'allon of Episcde N'ole | 11r?11f201& lo 41!16.!2(313
Seurce: Ascension Eorgess Hospilal ProMeo Farnily Prac£ice Ricnland

Demographics

Con:oci |nfonnel§on: l\'ia¥ile| S§elne.: Life F'artner Et?\n&c Group: Not Hispanic or Lalino
10464 WlLDWOOD DRRECHLAND! MI 49053-8519, L|S Hel§gion.‘ Chris’rian Language: eng

Tal: (UC|D)OOO-UUUU l-`\‘smz: Wniie lD:=.: 751427

Te|. {269}491~8524 Pravlous Name(e]: n

Tel.` {269}491»8524

Mail; oarciesuzsmiln@gmaii.corn

Care Taam

Type. ' Name l?epre:»enled Urganiznlion Ao‘zis'e:s Pnor.s;

primary care physician No, Doctor .. ,. __

primary care physician 'No, Dc>cior __ -. ..

Pri-’nal')' Ca€€ physician MindOCl< PA-C. GFEQOW P ~ Work:B450 N, 32nd Worlc Tel. {269)324-13600

StreelRiohland, Ml 49053#, US

Flelationships
No Dala lo Displog.l

Document Detaiis

Source Contacf info Auth or Contact |nfo Reclpiani Contact |nfo
8450 N. 32nd Sl.reetRichiand, l‘v‘|| 49[}83- , US »~ ..
Tei; {269}552-2500

Healthcare Professionals
No Data to Display

le & Code Type Data

Docume:rt `l`y;Je lD: 2.16.840.1.113883,1.3 : POCDTHDDOOMO

[Jocurnent':o:nplalo lD: 2.16`840.‘§.113583.10.20.22.1.1 :20?5-08-01, 2.16.1340.1.?13883,10.20.22.?.2 : 2015-08-0?
Dr)cumeni lD: 2.16.840,1_113853.3_89¥.8.999362 ! 351308|55

Doournenl Type Code; 2.?6.84_0.1.113833.5.1, 34133-9

Dr.\c:mnent Larlguagrz Cnde; en-US

Dncument 591 lD: »~

Dr)cumenl \!ersron Number: »-

Prim ary Encou n!er

Encountar information Location lnformatlon
Regzsira;ic:n Defe; 11114/20‘¥3 Ascension Borgess Hospitai Prolvied Family F'raclice Ricniand
Dlsnhnl'g€ D&HJ; 11!16¢'2015 WOrkZB¢i§U N. 32r1d SlreBiRiohiand, Mi 49053\ , US
\.!isi% lD: ~»
Provldars

Ty§,)e ' Name Addresa Piaone

Attanding Rur\ge DO, Robacoa A Work:8450 Nr 32nd StreelRichland, Nll Work Tei: {269)324-3500

49083~ . US

htlps:ffborgesshealthcare.iqi\eailh.com,'personfnw?nu¢lmC7509KB4/heellh¢recordlsharingfulsilsfvlsillg§i$§§€&l]f 115

 

 

2115/meese 1:19-cv-00152-RJJ-RSK Ecr= No. g€rpdn[jit§gcq,;E/gnggg@m Pagelo.sl Page 43 or173

Encounter

11/14118 ~ 111'15!18
Ascenss`on Eorgess Hospila? F‘ro|\rted Famiiy F'rar:tice Richland 545[1 N. 32nd Slraet Richland, Ml 49053“ USA {269) 552~2500
Encnunter Diagnosis

F'FD (pelvic floor dysfunction) {l`.‘rischarga Diagnosis) - 11/14!18

Lurnbar region sometic dysfunction (Discharga Dtagnosis) - 11114/18

Sacral region sometic dystunclion {Discharge Dlagnosts) - 111'14.'113

Thoracic region sometic dysfunction [Dlscharge Dlagnosls) - t1l14f1B

Chronic Sl §oint pain {Discharge Diagnosis) - 11!14!18

Cervioat sometic dysfunction (Discharge Diagnosis} “ 11/141'18

Pelvic somatic dys!unotion {Discharge Diagnosls} d ‘i‘lf‘l¢lftB

l_ur'nbago with sciatica. left side (Disoharge Diagnosis) - §1!14/18

Atlend'rng Physlclah; Runge, Rebecca A, DO

Prohlem List

Carvical somalic dysfunction § Chronio Sl joint pain | Lumbago with sctatica_ left side § Lumbar region sometic dysfunction | Pelvic sometic dysfunction l PFD (pe|vic llooz
dysfunction) f Sar:ral region sometic dyslunction § Thoracic region somalio dysfunction (This Visit)
ADD (attenlion deficit disorder}| Adjustment reaction with anxiety and depression | Chronic: Sl joint pain § Donor oi kidney for trenspiant| Ehiers~Danlos diseasei

Esophagea| Retiux§ F'COS (polycystiu overian syndrome)i F'FD (peiy£c floor dystuncts'on) i Re?used diphlheria~pertussis»tetanus (DF'T) vaccination

Allergies, Advarse Reactions, Aierts

Layaquin (heavy arms)

Medications _

amphetsmlne-demroamphalamlne {Adderali XR 30 mg oral capsula. extended retaaaa)
1 oap{s) By Mouth 2 times a claytor 30 Days. Ratills; U.

Ordering provider: Runge, Rebecca A‘ DO

benzoyi peroxide-clindamycin topica| (benzoy| peroxide-clindamycin 5%-$% topll:ai lel)
1 app On Skin 2 times a day. Rel`rl|s: 11.

Orden`ng provider: Helgerrsond Kurt P, MD

dapsone topice| (dapsone 5% topil:al ge|}

1 app On Skin 2 times a day. Rel`ll|s: 11.

Ordering provider: Helgerson. Kun P‘ MD

drospiranona-athinyl estradiol (Yaz 3 mg-D.DZ mg oratfablet)

1 lab(s) By Mouth once a day for 84 DaysA Refr!ls: 4.

Ordering provider Runge, Rebacca A, DO

mupiracin topical (Bactroban 2% topic:al oin!ment)

1 app On S!<in 3 times a day. appty a thin film, Re|`ii!s: 1‘

Ordering provider Helge:son, Kurt F', MD

omlga-S pofyunsatul'afnd fatty acids (Fish D|i oral capsulai

tretlnoin topicat {tretinoin 0.05% tropical craam}

t app On Skin once a day (at bedlime) for 60 Days, Refiiis: 5_

Ordering pruvidor; Heigerson. Kurt P, MD

immunizations

httpsri')‘l)orgesshealthr:ar¢»:-.iqhealth.comilpersom‘nw?hl.i¢lmC?ESCEJl'<t§¢ilhea|th~rscord.fshadnglvisitsi‘\.risit/Q5355650.1

215

 

2/15;2@1€@13@ 1:19-cv-00152-RJJ-RSK Ecr= No. go-pngilpgrgg/gog¢tg, Pagelo.sz Page 49 or173

No data available for this section

Medications Admlnistered During Your Vtsit

No data available for this section

Assessment and Plan

Fl.tture Scheduled Tests
Laboralory:

Renal Function Panel 2!15/19

Rao’loiogy:

ilel Brain W/ + Wio Contrest 6!28/’18

VUS AAA Screening 8:'10/'18

LiS Pelvis Cornplete Transabdr'\»‘ag wic) Dopp 11/9!18

Functionat Stat_us

No data avaiiable for this section

Mentai Status

No data ava§tab|e for this section

Encounter Proceduras

 

No data available for this section

Resuits

No data avaiiabte for this section

Vita| Signs

11114!18

Respiratory Rate 14 br!min (Normai is 14-20 bn'min}
Blood Pressure 126/82 mmHg {Normai is 90-'£40.'60~90 mml'tg)
Blood F'ressure Location Left arm

Biood Pressure lviethod Cuil

Mean Artariai Pressure 961 mmHg (No.-'ma! is 70~‘|00 mml-lg}
'Perlpherai Puiee Rate 82 born {Norrnai is 60-'§ 00 bpm)
Temperature iympan-tc [DegC) 35_'_-3 DegC {Normal is 36.6-37.6 DegC)
Temperaluze Tympanlo (DegF) 98.4 DogF {Normal ls 9719-99.? DegF)
Measured Weight in Kiiograms 75.5 kg

Measured Weight in Pounds 166 lb 7 oz ‘l

https:/Iborgesshealthcare.iqhea|th.com!person.'nw?hu4mC?SC9K64fhaaith-recordisharingivislts.'visitr'95355650r 375

 

mcneese 1:19-cv-00152-RJJ-RSK ECF No.ansniil,ed@@e/e?isar PagelD.BS Paoe 50 Of 173

Heighi in Centimerers 171 cm
lyieasured Height in inches 6? 3 in2
Elody Mass index 25.8 kglmE

tResuit Comment; Resutt placed secondary from i~.g, convened to lbs

EResuil Cornmentl Fiesuit placed secondary from cm, convened to lnches

Social Hisl;ory

Sor:ial His;tory `i y§)r< ituspor:s€
Smoking Sta€us Nevcr rises than 100 in iiietirnc)
entered on iti`fiiti

Birrh Sc)<.

Goal§

No data available for this section

Discharge lnstructions

Patient Educatiorl

11114!201816:_03:19

BAC|< CARE T|PS

Back Care TipS

Car§ng for your back

These are things you can do to prevents recurrence of acute back pain and to reduce symptoms from chronic back pazn;

- Maintain a healthy weight if you are oven)veight, losing weight will heip most types of back pain

- Exercise is an important part ot recovery from most types of back pain. The back is supported by tho muscles behind and in front of the spine. This means both the back
muscies and the abdominal muscles must be strengthened to provide better support for your spine

- Swirnming and brile \.vaiking are good overatl exercises to improve yourfilness |evel.

- Praotice safe lifting methods (`be|ow}`

- Pzact§ce good posture when sitting. standing and walking Avoid prolonged sitting This puts more stress on the tower back than standing or walking

- Wear quality shoes with sufficient arch support Foot and ankle alignment can affect back symptoms Women should avoid high heels.

' Therapeutic message can help relax the back musc£es without stretching them.

~ During the first 24 to 72 hours after an acute injury or flare-up of chronic back pain, apply an ice pack to the painful area for 20 minutes and then remove it for 20
minutes over a period of 60 to 90 minutes or several times a day_ ns e safety precaution do not use a heating pad at bedtirne. Sleepirlg on a healing pad can lead to skin
burns or tissue damage

- tca end heat therapies can be allernated1

ivieo`ications

Talk to your doctor before using medications especially it you have other medical probierns or are taking other medicines

' YDu may usc acetaminol;lhen Or ibuprofen to control pein, unless other pain medicine was prescribed if you have chronic conditions like diabetes, liver or kidney
disease stomach ulcers or gastrointestinal bieeding, of are taking biood tninners, talk with your doctor before taking any meidcations.

- Ee carequ if you are given proscription pain medicinesa narcotics or medication for muscie spasm Thoy can cause drowsiness, aftect you' coordination reflexes and
judgme nt. Do not drive or operate heavy machinery

l..urn`oer stretch

Here is a simple stretching exercise that will help relate muscie spasm and keep your back more timber, iiekercise makes your back pain worse con't do it

' Lre on your back with your knees bent and both feet on the ground

¢ Slow|y raise your ioft knee to your chest as you flatten your lower back against the ticor Hoid for 5 seconds

- Relax and repeal the exercise with your right knee,

- Do 10 of these exercises tor each tag

Sale lifting method

- Don’t band over at the waist to lift an object off the fioor` lnstead, bend your knees and hips in a squet.

https:rlborgessheaithcare,iqhealth .com/personr'nw?hu-tmCi'3CQKE¢/hea|th-record/sharingivisits/vislti§$.'_t§§650! 415

 

 

errs/zoease 1:19-cv-00152-RJJ-RSK ECF No. sagirri|@ggz._/ggC/ui,gm Pagelo.s4 Page 51 or173

- Keep your back and head upright

- Hold the object close to your body. directly in front of you.

- Straighten your legs to lift the object

' Lowar the object to the floor in the reverse fashion

~ lt you must slide something across the tioor, push it.

Posture tips

Sittlng

Sit in chairs with straightbacks or low-back support rKeep your k nees lower than your hip. with your feet fiat on the iloor.

When driving sit up straight Adiustthe seat forward so you are not leaning toward the steering wheel A small piliow or rot§ed towel behind your lower back may hetp if
you are driving long distances

Standing

When standing for tong perlods. shift most ot your weight to one tag at a time. Alternlte legs every few minutes

Slaeping

The best way to steep is on your side with your knees bent Put a low piitow under your head to support your neck in a neutral spine position Avoid thick pillows that bend
your neck to one side Put a pitiow between your legs to further reEax your tower back_ lf you sleep on your back, put pil§ows underr your knees to support your legs in a
siightly ila)ted position t.lse a Erm mattress if your mattress sags, replacl it, or use a till-inch plywood board under thl mattress to add support

Follow-up care

Fot§ow up with your health care provider or as directed by our siaif.

if X-rays, a CT scan or an MR| scan were taken, they witt be reviewed by a radiologist ‘rou wilt be notified of any new findings that may street your care.

Call 91?

Saek emergency medical care if any or the toliowtng occur:

 

- T;oubte breathing

' Confusion

- Very drowsy or trouble breathing

* Fainting or loss of consciousness

- Rapid or very slow heart rate

- Loss of bwei or biadderoontroi

When to seek medical care

Catl your health care provider ir' any of the following occur:
' Paln becomes worse or spreads to your arms or legs

- Weakness or numbness in one or both arms or tags

- Numbness in the groin area

©2000~2015 The StayWeit Company, LLC¢ 'r'BO Township Line Road, Yardley, PA 19067. Nl rights reserved This information is not intended as a substitute for

professional medical care Nways toilow your healthcare protessionat`s instructions

Follow Up Care
1tt14!201816:03:19
thh: Rebacoa Runge
Acldrlss.' Unknown
Whan: 1 month

only if needed
Comrnents: OMT

Reason for Reterrai

No data available for this section

Health Concerns

No data available for this section

https:ttborgesshealthcare.lqhealth.comipersonlnw?hu4mC?'SC9K64theaith~recordr'sharinglvisitslvisiti95355650! 5!5

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.BB Page 52 Of 173

SMITH, CARR[B S Sezc P DOB: nino/1987

flemintu of Carel`mcument

Sul'nm;'u'£z;.il§aan <)E' I~`.pi.sodc Nc)fl:} N,J'TSZU] {S m .l f fféf'-ll`:.lé`i

-.'.\`ouz'ee: Asceusiun Bm'gess H:)spila] PrclMcc`L llami]§= Praciicc: Iii¢:hlam|
£,`1:'?31¢311`01&].'2019

I)emcr graphics

llom:zc:i In§`m'ma\(i:m,

30464 WILDW()UD D RRZ CH LAND, Ml 49083 -651‘3` US
'i`€i'.{0[)()}[1£)()~0()(]{}

'i`e§; {259)=191~8524

Te§: (269)49§ ~8524

Mai!: carriesuzsmilh@gmail.com
Mm'il,zsl 51z1ms: life Parmcr

H€'|iy,im\: Chrisliz\ra

szc:: W'hilc

Pre\rinus Name{s}: --

liilmic (,}n')up: Nn£ H§Hpan§uor infirm
l..'mguz\ge: eng

i`}`_`}s: 761427
Core Team

__ }€Gp-i'o.wu':ezi 1
3.\"'£>‘-`- N€\H\f" .=\<‘l¢m‘.:~:r §’hum‘.
(_h'§_;L= a :ixz\.‘-.Im\.

Jrimaz 'care }i§ ’siciar; Nu| Du;;wy w __ n
l `! l 3

primary rare physician No, i}ocm: » --
primary care physician M§ndnck I’A»C, Grcgor_v P . -- Wc)rk:fiq 50 N. 32;)¢'] Work'£`c]: (269}324»66\)(}
StreetHich}and, MI
49083- , US
Refau`onships
No Duta to D§splay

Document Deta.i¥s

Suurce Cunlucl info

3450 N. 32nd szetRiChland, MI 49033-, US
Tel: (269]552-25[)0

Authnr Contact lnfo

Recipient Conw.cl lnfo

Heallhl:are Profe.ssionals
Nu Dala 10 Disp!ay

IDs 81 Code Type Data

Doc!.emem`l'ypc: il):2.16.15¢10.1.113'683.1.£!:POCD_['IDGUI)(J:}(}
D(:<;um¢anl`i`ump!ai€iU.'E_]G.B¢lU.I.§13383.\0.2[])22.1.1:2015»(§3»[]3,2.16.84().].§13583.}(}.20.22.1.2:ZGEES-UB~UI
l.)uc'mncm H); 2.16.840.1,1 13883.3.[§91.8.¥)99362 : 344146(}2
De)¢.:\fz'zl§‘xlt}`_\*|)rzCudc:2.16.6¢!0.1.1]3883.6.],341333

§,')€mu!r)£m im\g\m§;ri (fndo.: P.n'US

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.BG Page 53 Of 173

:‘);::‘in:.:c:m Sezz :f! »: ~

3_`2=._>#‘1)1;1<-:2€ ‘Je'a>esn'. f\` za)"e',\iw':i': ~~
Prinlary Enr:o unler

Encuumer In[onnar.lnn

f§u;:i:~l;';afx`el: i}axi<‘.: .\ II?IEUIH

i'!i&\a;hmgel)aiu:1§19!2()18

\='1`51`1 ll`;\ »»

anatinn quormatlon

Asc:c:;'mirm Bc)rgess §]05})$&1] PmN]ud E~`.'am'dy Praclice Riclllami

WOIRZMSU N. 3211d Strer:l[lich!aud.Ml49()£13- , US

Prnviders

Nul}am m I)isplay

 

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.57 Page 54 Of 173

E:tcoun€er

ll.t"i't'lH - litigle

Ascensic)n Borgess Hospita¥ ProMed i*amjly Practice Rich§and 8450 N.H.’£nd Sn'ent iiietila.:ui, M] 49083- USA {269) 552-2500
Enmunter D|ngnosis

i.owhack pain (Discha:ge Diagnosis) _11/?!18

Adju stment reaction with anxiety and depression [Diseharge Diagnosis) - 1 li?fiB

Pruhiem Li.‘it

Adjustmem reaction with anxiety and depression l Lxswback pain [This Visit'}
ADD (alll?ftlif>n llefi€il dislird€l'i iAdjustmem reaction with anxiety and depression |CiironicSi joint pain | Donor oi kidney foxl
transplant |EhiersvDanios disease | iisophageal Roi"iux§ §)CUS (poiycys:ic ova:ian syndrome) 1 PJ’D (peivic nom dysfunciion)l Ret"used

diphiberia-portussis~teta:ius (DPTJ vaccination

 

_»§§ia e:;, ri€i‘»=`erse i{ea€ii€§ne»_:; ,»’§ierie

 

levaquin iheavy arms}

Meliicntions

amphetmnh\c~dextroa.mphetamlne (AddernllX]l 30 mg oral mpsule, extended release)
11 cap(s) By Mouth 2 times a day for 30 Days. Re§i]ls: 0.

Ordcn`ng provider: Runge, Rebecca A, D()

ben.zuyi peroxlde-cliudamycin toplc:al {ben.zoyi peroxide-djndamycln 5%-1% tupil:al gei}
lapp 011 Sk§n 2 times a day. Refiils: 11.

,()rdering provides Helgerson, Kurt P, MD

dapsone topical (dnpsone 5% topiual ge§)

§ app On Skin 2 times a day. Hci`ills: 11.

Orde[ing provider lielgerson, Kurt P, MD

drospirenone~elhi.uyl estradioi (Yaz3 mg ~0.02 mg oral lahlet)

1 tab{sj By Mou:h once a dayl forHti Days, Refilist 4.

Ordcring provided Runge, Rel)ec€a A, 130

mupi.rocin tupical [Bactmh an 2% topical oinlment]

l app (Jn Skin 3 times a day. apply a thin fiim. Rei:'ils: }.

.Ordering provision lieigers»;)n1 Kun P, MD

omega-8 polyunsuturated fatty acids [Fish Oll oraloapsule}

trelinoin topicnl (tretlnoln 0.05% topicalcremnl

l app 011 Skiu once a day (atbedtime] for 60 Days. Reiilis; 5.

‘Urdering provider.: lie!gerson, Kuat P. MD

immtmi';:e=i§mis

Nt) tie-aaa ilvniiai)ie for this section

 

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.58 Page 55 Of 173

Medlcat.lons Adminii.tered Dm'ing Your Visit

..._.. ~_ ~~».__.n_.__._.'.. ...J_-~ ..-- ---_.,._-__¢,... -»\- w'L,.‘"v'~ ':.T_u.¢-_¢» -».\»¢»JL\~' L"M». .`;. .___¢.L......t__-..,,...,_..`..~...___~“»-w~-»~-v-in

No data available forthis section

assessment and Plan

aurora scheduled rests

tab oiet'ory:

lien.=tii~`ttn¢:iimi Pzzt’iei 2/ i h`f 19
aadtuiegy;

MRI Brain W/ -s» win Crznt`.zast 6/28/ l ii
VU 5 AAA St~i‘eening tit l (if 318

U S Pe§vt's t'_',`c_)m§')lete 'i`ii'amsatl)ti !\-’z»tg; w fo 130 pp l ] /.<}/' l ii

Functional Status

 

 

No data available forthis section

Melita] Status

No data available for this section

Enootm.ter Procednres

No data available iorthis section

Results

.._._,.¢__~........__.¢..».....`.....,__.,_._.__ . _,.._._.........._._..._ -.-._..,.‘ ..~.....-._-'...__.......,.. .‘......¢.____,. .._v-,`.._¢_-..~ ...._._ . . .,... .. __..».~.

 

No d ata available for this section

Vital Slgn§

l l ."?1'18

Respiratory Eiate lG brfmin tNom)al is 14120 i)rlm§n)

Hlood Press nrc ]lU f?[i nimlig (N ormai is 90-140/60“901r1m]'lgi
Blood Pressure Loca£icm Lei't arm

Biood Pressure Method Cui`i

Mean Aneriui Pressure 873 mran {Normai is ?()\lli[] nilan)
Periph eral Pulsc Rate 92 b pm (Nonnai is 60~1(][1 b pm)
Temperature 'I\ymp anii: 365 Deg(]‘LOW* {Nonnal is 36.6-37.6 Dog(l]

(UegCi

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.59 Page 56 Of 173

SMITH, CARRIE S SEJC P DOB: 01110}1987

Continuity oi“ Care Documenr

Smnna\rt'/ationi.>i`i.ipi:;otic~ No:o§ `r § .19:‘2£]1!$ to j if.<l!§tl l 8

Sou ree: As<;ension Borgess liospitai Borgess Women `s i'iealth 7 (Lu met
(_,rcaécd: UIIZJ !2019

l)eznograplrics

t,.)onzaci lni`ormation;
l[)-'§(ili W] L[]WOUI) D RR}L`HM.ND. Mi 49083 435 i H, US
Tl::§: [UU(]){]UU-DUO(§
'l`sl; [263]49§ ~HSl»l-E
Tel‘. i269)49£~8524
Maii: cum`esnzsmith@gnraii.com
Matritai Htaius: life Partner
`it=iigicni: (lhristian
liztcc: Wh§te
Previons Neme{s}: --
i£tiiniz‘(§ronp: Not l'{ispanic or latino
i.angtiage: eng

ll.)\"»: 761427

Care 'l`eam
M_ itepre§r:nted _
`i ypc: F\'atr'm: »'\tlt'li;t::\;~; ignoan
ilat;z:niralln::
primary wire physician Nu, l_loctur -- ~- .~

primary care physician Nn, floctor w r.. ..

primary care physician Mindock PA-C, Gregory P d Work:HqSO N. 32nd Work'l`ci: (26&})324*860[)
Streeti{ichiand, M_I
`\ 49053~ , US
Relalionships
No Data to Di.splay

Document Details

Source Conlact ln[o

7895 Currier DriveSuite APor'tagc, MI 49002-, US
T€f.' [2693321-7000

Author Contact Info

Recipienl Conl.act lnl`o

Heait.hcare Professionals
NO Daia iu Display

le 84 Code 'I`ype Data

l}or'uni<=nt `i‘ypr-zi|_l: 2.1(3.84(].].1]311834§.3 :PO(`}DWHD(][H)U¢£U

ildt‘,ul'r§téril 'i`Hn‘i}Jlatc.‘ll`):Z.iB‘HLJU.l.] lSBii':`».lU.ZU.ZZ.}.i : 2015»(!5-'01.2.l6\iltl(},]\1iiIUHE.l(J_ZU.ZZ.l.Z : 2€)]S-ill'i~i)l
i`)t)cur\icni lD: 2.iii.84[l.i.iiSElBH.Ei.[]Q]_.l].$)ElHB(iZ :3441460]

imminent T_vpa<Zocfc:llG.Bfi(l.i,113883.5.1,34133-9

imminent L.'ingnago t:cnii-:-: en`ilS

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.GO Page 57 Of 173

ilor:nnl:).ni S=.‘t ill: --
l)c{rumt‘izt \"ei's'i\')n P"r.=r'nini‘r; --

Primary linen unter

Encuunter Information

§iegia‘tnnion Dutv.l l l/E).'ZUlB

ijisdi;:rge Date: ll/EleOIH

visit Ii.i: n-

Location Infm'lnation

Ascensinn Borgess Hr)spital Borgess Wornen‘s I'{oaltit ‘ Currier

Work:?BBS Currier Drive$oire APortagc, Mi 49[302»‘ U`S

Providl:rs
'.[`ype Natnu A:'in`mes; Plioue
Admitt'ing L"riiik DO, jennifer l__ Work:'r'BSB CurrierDriveSoile Worlt Tol: (269)226¢592?
Al’orlage, Mld§()t)2-, US
Artcnding Ftis:ik DU, ]Cnnift:ri.. WOrk:?£l!-l§ CurriBrDriveSuite WnrkTei: (259)226-592?

APortage, M_l 49002-.1]5

 

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.Gl Page 58 Of 173

Encounter

 

 

litigle ~111'91'18

Ascension Borgess iiospital Borgess Women`s l~iealtli - Curriez' ?895 Ct:m`cr Drive Suite A I’Ortage. Ml 490(12- USA t269) 32l ~70(){}
Enoounter Diagnosls

Female pelvicpain [Discharge Diagnosis} - l l illi}t~i

intending Physician: ]`~`rinlc, lennifer i..J DO

Admittirig Physician: I"rink, jennifer LJ Dt`}

Pl'obiem List

 

Fernale pelvic pain ['l`his \’isit)
ADD tatterition deficit disorder} lAdjustment reaction with anxiety and depression [(.Ihronie SI joint pain | Donor of kidney for
transplant |Et\lers¢Danlos disease 1Esophageal lteilux| PCUS (polycystic ovarian syndrome) f PFD (pelvic floor dysfunct'ion) l Refused

diph tiieria-pcriussis“tetanus tDPT) vaccination

Al]ergies, Arlverse Reactions, Alerts

I_eva quin theavy arms]

Medicntions
amphetamine-d exrroamphetamt.ne (Adderal.'l XR 30 mg oral capsule, extended release)
Jcap[s) By Mouth 2 times a day iorBt] Days. Rel'ills: U. `
Drderingprovider: iiunge, Rebecca A) DD
ben.zoyl peroxide-clindmnycin topicnl ['henznyi peroxide-e|§ndamycin 5%-1%topiea1gel}
.l app On Skin 2 times a dav. Refilis: 11.

Urdet‘ingprovider. llelgerson, Kul't l’. MI)
dapsone copied {dupsonc 5% topimlgel)

l app On Skin 2 times a day. l`tefilts: li.

(}rdering provider. l-[elgerson, l'(urt P, M_D
drosplrenone-ethlnyl estradiol (YazZ-] mg-U.IJZ mg oral tnblet}
ltab(S) fly Mouth once a day for 84 Days. Heiills'_ 4.

Ord ering p rovider: Runge, lieb cecil A, DO
mupiroctn topical (l]aclroban 2% topieal oi.ntment!

1 app On Skin 3 times a d ay. apply a thin f`ilm. Hefilis: i.

Ordering provider; lielgerson, Kul‘t P, MD
omega»d polyunsuturated fatty adds tFtsh Oil oral capsule)

.u‘etlnoin toplcal (tre tinoin 0.05% rnplmll cream)

l app On Skin once a day las betltime) for 60 Days. Rei`ills: 5.

Ordering provider ilelgerson, Kurt P, MD

Immnniza.tions

No data available for this section

 

 

 

2/15,.20§33@ 1:19-cv-00152-RJJ-RSK ECF No.ct,b;tnmiyepcgr§/&mir:im Pagelo.az Page 59 of173
SMITH, CARR!E S Sex: F DOB: 01)`10!1987
Col'll|rlui‘\y o-f>C-arta l;`.io-C-t-.i-l;neni n n n n n n nn n n n n n s n n n s n w nn ¢-roaioU:--0211512{1i9

Swnmar£laiion of Epi.=scd@ Nofe i 06;'5!20‘16 in 1‘1!12i201£i
Source; Ascension Borgass Hospiiai Ouipat§eni

Demographics

Coniaci iniorma¥ic:i: i\.-iariioi Status: i_i{e Pariner Eti‘.nic Groi.;p' i\oi Hispanic or i_aiioo
10464 WILDWOOD DRR|CHLAND, M| 49083-5519, US Fi-;>iigicn: Chzistian i_a:'igua_a,a: lang

TEYZ (OOU§ODD-OODD i-"€o§:a: Whiie !D;‘>: 76¥427

Te¥: (269}49‘.=~8524 Previous Name(s): --

Tei; {259)¢91»3524

Mai§: carriesozsmiih@gmaii`com

Care Team
'iypa Nama R@;,\rasaaioa` Usganizatic,n A:ioi';:'ss Pznon@
primary care physician 'Na, Doctor -- ~ ..
primary care physician No. Doctor __ __ _
primary care physician Mindoci< PA»C, Gregnry P - Woric:BASO N. 32nd Woric Tei'_ (269)324-8800
SireetRichiand. Nii 49053-. US
Relationships

No Daia to D:sp|ay

Document Detaiis

Source Confact lnfo Auihor Contact |nfo Recipient Contact |nfo
Asoension Borgess HospitaHBEt Gui| RoadKaiamazoo, -' --

Nii 49048- , US

Tai; (269)226-591?

Heaithcare Professiona|s
No Data to Dispiay

le & Code Type Data

Documani `iypo 30.2.16.840.1.113883.13 2 POCD*HDODODAU

Doctirnent 'i`?,mpiaie lD: 2_16,8=10.1.1‘!3553.10.20.22.1.’i ;2015-08-01, 2_16.540.1,113883.10.20‘2241.2 : 2015-08-01
Doculrient lD: 2.15.840.1.1138B3.3.BB‘1`1‘17.999362 : 35130911

Dvcunient Type Coda: 2.'£6.840.1.113883.5.1, 34133-9

Dor;umr:ni Laagoa_c_;e Code: en-US

Ducumuni Set iDI w

Douumeni Velsiors Numi>er: “-

Primary Encounter

Encounter Information Lo¢:ation information
Registratioo Date: 06!5!201.8 Main Hospitai Campus
Uisciiarge Date: 11!12/2018 Work:1521 Gu|i Rc;iat:ii'(alarimszd Ni| 49045- y lJS
Visit iD` -
Providers

Type NainE Addmss Pizon£-

Ai'lending Beikei PAC. Anoiiso J Work;TQUi Ang|in[.] Road, Ste Wcr‘r< TE|: (259)324-8600

ZD‘EBPcrtage, Mi 49024“ , US

hilps:!!borgessheailhcare.iqhealthyoom!personiow?hts<tmC?SCBKE¢ifhoa|tit-fecordfsharingivis§isfvisiii£ii464 740! 114

 

2115,20¥9€38€ 1219-CV-OOJ_52-R.].]-RSK ECF NQ£H&J{¢%%Q§B§ZHNE Page|D.€S Page 60 Of 173

Encounter

FlN 7614270064 Dal.e(s}: Si'SHB -11!12HB

Ascension Borgess Hospital Oulpalienl 1521 Goii Road Kalamazoo, M| 49948- USA {259) 225-5917
En\:ountor Dialnosis

Low back pain {Final} -6."12/18

Discharge Disposition: Homel Se|i Care

Atiending F‘hysieian: Balker, Analise J. PAC

Prob|em List
Low back pain (T his \)'isit}

ADD {atten£ion deficit disofoer} lAdjuSlmeni reaction with anxiety ond depression | Chronic Si joint pain § Donor o¥ kidney for irensp|eni| Ehlers-Danios disease |

Esopiaa|ea| Reiiux | PCOS {polycystic ovan'an syndrome) | F'FD (paiyic lioor dysfunction} f Reiused diphlheria-per‘lussis-letanus (DPT) vaccination

A|lergias, Adverse Reactions. Aierts

Levaqu|n (heavy arms)

Medic:ations

 

amphetamine-dextroamphetamlne [Addera|l XR 30 mg oral capsula, extended reinasa)

1 cap(s) By Moulh 2 times a day for 30 Daysa Ral`l!ls: [i.

Ordering provider: Flunge, Rebecca A, DO

benzoyl peroxide-clil'ldamyc§n lopil:a| (henzoyl paroxide-clindamycin 5%-1% topical gell
1 app On Skin 2 times a day. Reiilis: 11.

Ordei'ing provider Helgerson, Kuri P, MD

dapsona topioa| (dapsons 5% topical gail

'i app On Skin 2 times a day. Reii|is: 11.

Ordaring pmyidar: Heigerson| Kur1 F', MD

drospirenona-ethiny| estradiol (Yaz 3 mg-O.U! mg oral tablell
1 lsb(s) By Moulh once a day los 84 Days. Reiilis: 4.
Ordering provider: Runge, Rehei:ca A, DO

mupirocln topica! (Bactroban 2% lopica| ointmenti
1 app On Skin 3 times a day. apply a thin li|m. Rliiils: 1.
Ordering provide:: Heigerson, Kurt F', MD

omega-3 polyunsaluralod fahy acids (Fish Dil oral capsula)

tretinoin topical (tretinoin 0.05% topical cream}
1 app On Skin once a day (at bedtime}for 50 Days. Relills: 5.
Ordaring provider He|gerson, Kurt F'l MD

lmmunizations

No data ava§!abie for this section

Medications Administered During Your Visit

No data available for this section

https:i/borgesshea§thcare.iqhea|th,comipersonlnw?hu4mCi'SCQK64/heaiih-recordisharingfvisitsivisit!§i464?40/

2/4

 

2,,5!201§;33@ 1:19-cv-00152-RJJ-RSK ECF No.CtHgnjiMcg,gi,ggL/rp,asgi Pagelo.64 Page 61 of173

Assessment and Plan

Future $chedulad Tosts
Labotatory:

Renal Function Pane| 2/'¥ SFEQ
Radlotogy:
fviRl Brain W/ + W/o Conti'a:'~;t BiZB/'i 8

VUS A!-\A Screening 8/10;"£8
US Peivis Comp|ete Transabclf\/ag wio Dopp 11!9!18

Functiona| Status

No data available for this section

Mental Status

No data available for this section

Encounter Procaduras

No data available for this section

R_e_sttits

No data available for this section

Vit_a§ Signs _

No data available for this section

Social History
Sociai i-iistoiy iy;)iz itaspc;~natz
Smoking Status Neva¢ (tass than 100 in lifetime)
entered on: 1117/iii
Eir‘lh Sax

Goals

No data available for this section
Discharge instructions
No data available for this section

ltttps:llbofgessheatthcare.iqiieallli.cosnipersom'nw'fhurt mC?SCSKi:i41hcaltlt~recotdlsharing!visitsivisiti£i1464 7401 3!4

 

2715/2316@13@ 1:19-cv-00152-RJJ-RSK ECF No.g€?g,yt;ipp@Qg/@oziq,g“ Pagelo.es Page 62 of 173

Raason for Refarrat

No data available for this section

Health Concerns

Ne data available for this section

https:l/horgesshealthcare.iqhealin.com/parsoninw`fhu¢l mC?SC9K54/heaith~record/sharing/visitsfvisiti§1464 74 U.' 344

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.GG Page 63 Of 173

Tcmpcrature Tympanic 97.? DegF L(}W*` [Nonnal is 9?.9»99.7 chi"i
(DegF)

Mcasured Waight in 74.[3 kg

Kilograms

Mettsured Weightitt 164 lb 15 ozi

-Pounds

ltr:ig|\t in Ct,‘ntimctcrs l?i cm

Mcasorcd ticigbt in 6?.3 inz

inches

liod_y Mztss index 25.6 kginr2

]Rest.tlt (§onurrcnl: ltesultpiaccd secondary trom kg, converted to ]bS

2itesuit Conunent: Result placed secondary from crn, convened to inches

attend tiistta-r‘y

Sr):‘;`:t. tiis;iory 'i`yps itt':.~zpt)ttscz
Smoking Status Never (tcss than tti(] in iiictin~le)
entered on: t iii/18

Hirr_|i Sex

Goais

Nodata available fortliis section

Discharge Irtstructions

Patient Edul:atirm

ltfil?iztltli 15:59:27

AD]US'I'MENT DIS()RDER

Adjustmerrt Disorder

L.iie chartges-work. famiij,n parents, children ~+ea:ir can cause a great deal distress in tifc. An adjustment disordernteans you have
trouble dealing with th is change and stress. 'l`his problem can have serious results You may feet heipicss, depressed make had
dccisions. m cv crt feel like you want to h url, yoursell.

Ad;'ustment dis order can cause anxiety or dcpression. lt is triggered by dailystresses such asc

- Death ol`a loved one

' l)ivorce

* Marriago

* general life changes such as changing orlcaving a job

- Moving

' ll§ncss orotlrcrhealth issue for you or a family member

" Sex

l Money

Symptotns may inciude:
1 Sadr:ess, crying
- Amticty

v insomnia

 

 

_l
ll
§

`\_\

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.G? Page 64 Of 173

- Poor concentration

1 Trouhie doing simple things

\ Newprohiems at work or with l`atniiy or friends

- boss ol"sei{-esteetn

~ Sense ofhopelessness

- l"~e eiing trapped or cut off from oth crs

With this condition it is common to t`ecl sad, guilty, hopeless and restless. 'l`hese ieeiings may continue ior weeks or months lt can be
helpful to identify what is causing the additionai stress and take steps to get extra support ift'tew stressful events do not occur, it is likeiy
that you will graduain start feeling better.

liome care

- lfyou have been given a prescription forrnedicine, take it as directed

- lt helps to talk about your feelings and thoughts with family or friends that understand and support you.

i-`ollow-up care

E"ollowtzp with your healthcare provider. or therapist as advised i.et them know if this condition does not improve or gets worsc.
Wheo to seek medical advice

Call your healthcare provider right away if any of these occtlr:

1 Worserting depression or anxiety

- Feo]ing out of controi

~ ‘l`houghts ofltarming yourscifor another

' Being unahie to care foryourseli

© 2000-2015 The StayWell Comp any. i.il`;. ”.'BD T'ownship line itoad, Yartliey. PA 1906?. All rights reservetl. 'i`his information is not

intend ed as a sul)stito te lot professional medical ca te.AlwayS follow your healthcare professionals instructions

BACK EXERClSES, Lumbar

E)tet'clses To St rengtltett Yot:r l.ower lia(:k

Strong iowet'~l)ack and ab d ominztl muscles work together to support your spine 'l`he exercises b einw will heip strength err the muscles of
tire lower back_ lt is important that you begin exercising slowly end increase levels gradually

Always begin any exercise program With stretching if you feel pain while doing any uitliese exercises Siop and talk to your doctor about
a more specific exercise program that hertersuits youreortdition.

bow back stretch

The point t)fstretching is to make you more flexibic and increase your range oi`ntotiort. Stretch only as much as you are able. Stretcl\
siowly_ Do not push yourstretch to the limit. Efat any pointy‘ou feel pain while stretching, this is ynur [temporary} lintit.

- l_.ie on your back with your knees bent and both feet on the ground.

~ Siowly raise yourleft knee to your ch est as you flatten yourlower back against the floor. i-lold for5 seconds

* ilela)tand repeat the exercise with yottrright knee

- Do i(}of these exercises i`or each ieg.

- llepcat huggiog both knees to your chest at the same tinte.

Building lower back strength

Stat't your exercise routine with 10 to 30 minutes a day, l to 3 times a day.

initial exercises

tying on your hack:

§. Ankle pumps; Move your foot up and dowtt, towards your head, and then away iiepcat li) times with each foot.

?.. i-leel slides: lilowly hand your knee. drawing the heel oi`yourfoot towards you. 'l'hen slide yottrheelr'foot front you. straightening your
knee . IJ o not lift your foot off the floor (this is not a leg iii`t).

3_ Abdotninol cotttraction: Bem:l you t‘ knees and pitt your hands on you t'stontach\ Tighten your stomach trtusttles. llold iorS seconds,
then relax. Repeat iotin'tes.

4. Straight leg raises Bend one leg at tire knee and keep the otlterieg straight. "t"ighten your stomach muscles S!owly ill`t your straight leg 6
to 12 inches ol`l` the lioor and hold for up to 5 seconds liepeat itt times on each sidet

Sta!tding:

l.Wal§ squztis: Slattd with your back against the wail. Move your feet about 12 inches away front the wall. 't'igltleti yt)tttstorttach muscle$,

 

 

 

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.GS Page 65 Of 173

and slowly trend yourknees until they are at about a 45 degree anglel l)o not go down too far. I-lolcl about 5 seconds '].`iten siowiy return
toyour starting position l`icpeat lO times.

2. Hccl whose Stand facing the wall Slowiy raise the heels of your feet up and down, while keeping your toes on the floor. ll`you have
trouble balancingl you can touch the wall with your hands itepeztt ltl times

More advanced exercises

Whon you l`eei comfortable enough, try these exercises

l.]‘;neeling lumbar extensiozi: liegin on your hands and koces` At the same time, raise and straighten your tight aim and §ult leg until
they ore parallel to the ground.liold for 2 Set:onds and o;)rne back slowly to a starting position. Repeat with left arm end tight leg,
alternating 10 times

2. i’ro.ne lumharexten.=tion: Lit: face down! arms extended ovel'ltr-:ad, palma on the floor. i'\t the same time, raise your right arm and left icg
as high as comfortably possihie. Hoid for l ll seconds and slowly return to start. Hepeat with left arm and right leg. alternating itt tin:ei-t.
Gtadualiy build up to 20 titnes. {Advanced: itepeatth§s exercise raising both ar:ns and both legs a few inches oi`fthe floor at the sarno
time. H old for 5 seu)nds and releaso.}

3. Pcivic tilt: lie on the floor nn yourl)ack with your knees bent at 90 degrees Yonr feet should be flat on the floor inhale, exhale, then
siowly contract your ai)d omin al muscles bringing your ttavel toward yourspine. l..et yourpe§vis rock track until yourlower back is flat on
the door Ho§d for l(] seconds while breathing smoothly

4. Abdomittal cruncir: Peri`orm a pelvicti§t [ahove_i ilattening your lowetl back against the iloor. l-io|dittg the tension in your abdominal
rnuscles, take another breath and raise your shoulderhlndes oi`f`the ground (this is not a full sit rup). Keep yourhea¢'l in line with your

body tdon't bend your neck l`otwtti'd). Hold i`or2 seconds, then slowly lower

© 2000»20] 5 The StayWeii {`jo:tt})atty, l,l.(). ?BD Towitsltip Line lload, Yardloy, PA 19()67. All rights reserved Thi$ information is riot

intend ed as a substitute for professional medical care_ Aiways i'oliowyour healthcare professionals instructions

BACK CARE TIPS

Ba.cl; Care Tips

Caring for your hack

‘l`hcsa are things you ca11 do to prevent n recurrence of acute hack pain and to reduce symptoms from chronichack pain:

v Maitttain a healthy weight. lfyou are overweiglu, losing weight will help most types ot`haelt paiu.

* Ex€r(:ise is an important part of recovery front most types ol"h ack pain. 'E`lte back is supported by the muscles behind and in front ofthe
spine. 'l`his means both the back muscles and the abdominal muscles must be strengthened to provide hetrersupport foryourspine..

» Sm‘rnming and book walking are good overall exercises to improve your fitness level_

* Pra ctice safe lifting methoda [beiow),

- l’ractice good posture when sittin g, standing and walkingl .Avoid prolonged sitting 'i‘his puts more stress on she lower back than
standing or walking

- Wear quality shoes with sufficient arch suppott. l"uot and ankle alignment carr affect back symptoms anan should avoid high heels
¢ "l`herapouticmassage can help relax the hack muscles without stretching them.

- During the first 24 to ?2 hours after an acute injury or flare-up of ch ronit:hacl< pain, apply an ice pack to l he painful area forle minutes
and then remove it for Ztt minutes rivera period of 60 to 90 minutes or several times a day. ns a safety precaution do not use a heating
pad at hcdtime. Sleeping on a heating pad can lead to skin burris or tissue damage

* lce and heat thet‘apies can be altert:ulod.

hiedications

'l`aik to your doctor before using ntetlications, especially il` you have oth er med hal problems or are taking other rnadieioe.s.

- You may use acetarttinophen orihuprofon to control paitt, unless otherpain irredic‘tnc was prescribed ll`you have chronic conditions
like dial)etes. liver or kidney disease, stomach ulcers or gastrointestinal bleeding, or are taking blood thin:'rers, talk with yourdoctor
before taking a ny mold ca t ions.

~ lie careful ii` you are given prescription pain medit:ines, narcotics, or medication for muscle spasm. 'fhey ean cruise drowsiness. affect
your coordination. relieer and judgtt'tont. l)o not drive or operate heavy machinery

l.ttinbatatretcl:

Here is a sin'tp§e stretching exercise that will help relax muscle spasm and keep your hack more iinrl)er. lfexercise makes your hack pain
worse, dort’t do il.

' lie on yourhock with yourkoees bent and both feet on the ground

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.GQ Page 66 Oi 173

- Siowly misc your left knee to your chest as you liaith your tower basic against the floor l-lold lorf) seconds.

- Rtilztx and repeat tho exercise with your right knoc.

¢ l)o ].l] ol`thtzsrz exercises lore-ach leg.

Sal"o lifting method

- Don’t bend overat the waist to lift an object off the flourl lnstot-id, bend your knees and hips in a squat.

‘ Koop yourbor;l: and head upright

* l'l`old the object close to your botly, directly in front ol`ytin,

' Straighten youil legs to lift tito object

- l.owt=.rtlie object to the floor in the reverse fasliioti.

- ll`you must slid o something across the l`loor, push it.

Posture tips

Sitting,

Sit in Chairs with straight books or low“htick sttp;)ort. i‘l<t:tep yo::rk nees lower than yourl)ip, with your feet flat on the fioor.

Wlten driving. sit up straight Atl}`ust the Seat forward Soyou arc not It:aningtowat‘d thesiet:lt`ng wl'itit’.l. Asmull pillow oriollr>.ti towel
behind your lowerl)ztck may h o§;) iiyou ore driving long distunct‘.§.

Standing

When standing l'or iong periods, shift most of your weigh t to one §eg at a time . Alternato §ep,s; every l`owminutos.

Sleepiztg

'l`ho best way ao sleep is on your side with your knees hent. Put o low pillow u nd er you r head to support you r neck in a neu t nil spine
position Avoiti thick pillows th at bend your neck to on @ sido. Put a p iller between your legs to iu ritter roiax your lower back li` you sleep
on yottrb:ti:k, put pillows undt‘,ryourltnces to support yourlogs in a slightly limited positionl lisa a finn mattrest. if your mattress sags,
replace it, or use a ll?,-iin;h plywood board under the mattress to add Suppot‘t.

l~`o§iow~up care

Foilow up with your hoalth rare provid or or as directed by our sittil`.

[l`X-i'ays, a C'i`scan or an Mltl scan were taken. they will be reviewed by a radiolog§sl'. You will be notified of any newi`inciing:a that may
a£fect your caro.

Ca]i Hl l

Scek Etnct'gtzncy medical care ii any of the following occur:

* Trouh]o breathing

' Coni`usion

» Very drowsy oi' trouble breathing

- Fainting ot'loss of consciousness

- ilapid oz'vcry slow heart rate

¢ loss ol` hwel or bloddorcontrol

When to seek medical care

€lal]yourln.iaith cure providez‘iftmy olihofo]iowingoccur:

* Pain becomes worse or Spreatis to yon r arms or logs

# Weal<ness ot'nttmbno:is in once orboth anna or legs

- Nunt'onoss in the groin area

® 2000~2€)15'i`he StayWoll Compony. LLC. 780 ']`uwnsiiip Lino Hootl. Yordley, i’A lt}ttt$?. fill rights resent oti. ‘l`!iis information is not

intended as a substitute for professional medical cx~:ro. Always foiio\»t'your healthcare professionals izistm ction:i.

Folluw Up Care
lll'll?fi£[}li:i 15:59:2?
Wi(h: liobtzcca Rungt:
Addrcss: Unknow'n
When: l to 2 weeks

only iinoeriotl

 

 

CB_S€ lllQ-CV-OOlSZ-R.].]-RSK ECF NO. l-l filed 02/27/19 PB_Q€|D.7O PB_Q€ 67 Of 173
“f`_*"_¥?'~‘»f#lim_f __
Nu data availabk: for L}iis section
lig-glle (-j-op-ce-:‘xjs

Nc) dam avaiinb§e fm this section

 

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.7l Page 68 Of 173

     

instructions y "'§"§;::dej}/"s `a/'isit

Your persona!ized instructions can be found at the end of this

`r’ou were seen by JEREM|AHJ |.EDESMA,
documents

MD

`t€;trason for \/isit

» znsom:na

- Anxiety

Die-gi‘.oses

- Anxiety state

' insomniaf unspecified type

`t’ooi' :'nec.“iic;otii:.i”:s marc tj§iini`i<;<s:-z_z'

    

§§`AN i:@i<iiig;
LORazepant i’A'§'iV,’-aN}

Review your updated medication list beiow.

   

,1 \_I.;., . .`.,` _i ._E.V.H. ,", ,. § §§
1'§‘\ziL/"iiii;!w\;§1§,<;1i`:\1§¢\.§"~."=-‘!i:i

   

: Bi=i‘)o::i ii‘e:“n;;>F-:i'ntiire
..`»_`i- Pr'es:;ure {Om!)
n .r '.=.- o
§ aims enos/ima Pz~~;t"sici:i;\i\is -- extent in t day ensure 137/35 93-3 F
xii be,/f.itiiéij . Fu§$e i~`ié?!s§i)§§'.f§*§.ioiz

<:@m.sd; ease w 32No st -L?-_ 19
Ric|§iand M§ 49083 6 18
269-552-2500 _ ~_ nygen

Sati.aration

'|OO%

 

‘i mean _‘\ ‘ ,~ - f
§§:;:.E i`s§t~.?}z‘t

Y<:~ti Cui':'eie'i§'<.f

 

iei'»:e no t:§)a_c)r\"s§zig; ;,:i');'):j)ii';imerits ,~'_.<;ii;~:ijii_`<'§e.d7

 

A§§t~‘i'ge:‘; i?’.;‘€ic§tions
Levaquin (Levofloxacin) Not listed (specify in comments}

Severe fatigue "Para|ysis iike" and night terrors

 

Carrie S. Smith (`|/`10/1987) (MRN: 0005810874) ~ Printed at 8/5/‘18 821 PM Page ‘§ of 6 E'{.HC

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 PagelD.72 Page 69 Of 173

 

§Etattge§<; to tests '.."leti§ee'tett ti§t
S'"f`£\it~§ §ia!<§r‘ base _`zte<i§¢;iai:tzns

LGi\a¢e§tPitz\ 0 5 MG tabtet Take t tablet (0.5 mg tota|) by mouth every 6 (si)<)
, ti\”»i\l hours as needed for Anxiety

   

 

|V|ost Recent \/al=~ie

Mental health See medical care immediately if you feet you will harm yourself or cause harm
to others., Consider counseling. Talking with a counselor can help you
understand the stresses in your life, repair damaged relationships with others.
restore lost self-esteem, and work out ways to prevent a repeat episode of the
iilness., Resoive to avoid future problems by living a hea!thier lifestyle, eating
betterl getting regular physical exercise (such as watking for 30 minutes every
day), and avoiding drugs and alcohol.. if you keep a positive attitude, you wiil
find others around you will be positive, too., Deveiop ways to prepare yourseif
for stressors that can't be avoided, such as talking with a trusted friend, or
setting aside time to be alone after stressful times, or taking a break during
the day for a brief rest or meditation., Try different relaxation methods until
you find the one right for you. Some methods that have worked for others
include: Walking, Listening to music, Dancing, Bicyciing, Meditation, Yoga, or
Artwork., Allow yourself to relax and set aside time for relaxation. Make a
commitment to spend some time re!axing at the same time each day or week.
Write it on you schedule or caiendar if you need to be reminded.

Safety and care Seek medical attention if your symptoms worsen.

east il nw tit zztir.stt:s;:¢ii¢;:.=t§
Your biood pressure on discharge was

BF" Fteaclittc_;}$ from Last 'i Ertcouin‘ters:
08/05/18 137/85

High B|ood Pressure can cause different types of long term health problems and may lead to a stroke, heart attack, or
kidney problemsl along with a lot of other diseases For that reason we want to make sure that you are aware of your
current blood pressure and that you may need follow up monitoring ortreatment.

lf your blood pressure is greater than 120/80 {either number higher), your Emergency Department Physician
recommends that you schedule an office visit with your primary care provider within the next month for follow up of
your Emergency Department visit and for biood pressure screening

 

|f your b!ood pressure is greater than 140/90 (either number higher)r your Ernergency Department Physician strongly
recommends that you schedule an office visit with your primary care provider within the next week, and that you visit
your primary care provider within the next 2 weeks to further evaiuate your eievated blood pressure and start treatment
if indicated

Carrie S. Smith ('1/10/1957) (MRN: 00058'|0874) - Printed at 8/5/18 B:2`l PlVl Page 2 of 6 E§:J§$

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.73 Page 70 Of 173

 

insomnia

insomnia is a steep disorder that makes it difficult to fail asleep or to stay asleep. insomnia can cause tiredness (fotigue),
low energy, difficulty concentrating mood swings. and poor performance at work or schoo|.

There are three different ways to classify insomnia:

- D§fficuity falling asleep.
- Difficu§ty staying asieep.
- Waking up too early in the morning.

Any type of insomnia can be tong-term (chronic) or short-term (acute). Both are common. Short-term insomnia usually
lasts for three months or |ess. Chronic insomnia occurs at least three times a week for longer than three months

What are the causes?

insomnia may be caused by another condition, situation, or substance, such as;

- Anxiety.

» Certain medicines

- Gastroesophageal reflu)< disease (GERD) or other gastrointestinai conditions
' Asthma or other breathing conditions

' Restless legs syndrome, sleep apnea, or other sleep disorders
' Chronic pain.

- Menopause. This may include hot flashes.

- Stroke.

- Abuse of alcohol, tobacco, or illegai drugs

- Depression.

- Caffeine.

» Neuroiogical disorders such as Alzheimer disease

' An overactive thyroid (hyperthyroidism).

 

The cause of insomnia may not be known.

What increases the risk?
Risk factors for insomnia include:

~ Gender. Wornen are more commonly affected than men.

- Age. insomnia is more common as you get older.

- Sttess. This may involve your professional or personal |lfe.

- lncome. |nsomnia is more common in people with lower income.
~ Lack of exercise.

- irregular work schedule or night shifts

- Traveling between different time zones.

What are the signs or symptoms?

if you have insomnia trouble falling asleep or trouble staying asleep is the main symptom. This may lead to other
symptomsl such as:

» Feeling fatigued.
~ Feeling nervous about going to sieep.

Carrie S. Smith {l/‘i 0/"|987) (MRN:0005810874) » Printed at 8/5/“§8 B:2‘l PM Page 3 of 6 w

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 PagelD.74 Page 71 Of 173

- Not feeling rested in the morning
- Having trouble concentrating
v Feeling irritable, anxious or depressed

How is this treated?

Treatment for insomnia depends on the cause if your insomnia is caused by an underlying condition, treatment will
focus on addressing the condition. Treatment may also inciude;

» Medlclnes to help you sleep.
- Counse|ing or therapy
- L§festyle adjustments

Follow these instructions at home:

- Take medicines oniy as directed by your health care provider.
1- Keep regular sleeping and waiting hoursl Avold naps.
' Keep a sleep diary to help you and your health care provider figure out what could be causing your lnsomnia.
lnciude:
'= When you sleep.
» When you wake up during the night.
~= How weil you sieep.
=» How rested you feel the next day.
v Any side effects of medicines you are taking.
v What you eat and drink.
- iviake your bedroom a comfortable place where it is easy to fall asieep:
n Put up shades or special blackout curtains to block light from outside
'= Use a white noise machine to block noise.
v Keep the temperature cool.
- Exercise regularly as directed by your health care provider Avoid exercising right before bedtime.
- Use relaxation techniques to manage stress Asi< your heaith care provider to suggest some techniques that may
work weli for you. These may include:
a Breathing exercises
n Routines to release muscle tension.
n Visualizing peaceful scenes
- Cut back on alcohol, caffeinated beverages and cigarettes especially close to bedtime. These can disrupt your
sieep.
- Do not overeat or eat spicy foods right before bedtime. This can lead to digestive discomfort that can make it
hard for you to sleep.
- Limit screen use before bedtime. This includes:
0 Watching TV.
v Using your smartphone, tabfet, and computer
~ Sticl< to a routine. This can help you fall asleep faster. Try to do a quiet activity, brush your teeth, and go to bed at
the same time each night
~ Get out of bed if you are still awake after 15 minutes of trying to sleep. i<eep the lights downr but try reading or
doing a quiet activity When you feel sleepy. go back to bed.
- Make sure that you drive carefullyl Avoid driving if you feel very sleepy.
- Keep ali follow-up appointments as directed by your health care provider This is important

Contact a health care provider if:

- You are tired throughout the clay or have trouble in your daily routine due to sleepiness
- You continue to have sleep problems or your sleep problems get worse

Carrie S. Smith (1/10/1987) (MRN: 00058'10874) - Printed at 8/5/18 812‘| PM Page 4 of 6 &d§se$

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.75 Page 72 Of 173

Get help right away if:

- You have serious thoughts about hurting yourself or someone else.

This information is not intended to replace advice given to you by your health care provider Make sure you discuss any
questions you have with your health care provider

Document Released; 12/15/2001 Document Revised: 05/19/2017 Document Reviewed: 09/18/2015
Elsevier interactive Patient Education © 2015 Elsevier lnc.

General lr'“tstructrons
Why is it important to me to do this?
These instructions are being given to you to help you with your care. We care about
you. it is important that you follow up with a doctor or health care provider for your
ongoing care. The exam and treatment you received in the Emergency Department was
foran urgent problem and was not intended as complete care.

lf you were given medications in the Emergency Department:

- |f side effects develop, such as a rash, trouble breathing or a severe upset
stomach, stop the medication and cali your doctor or the Emergency
Departmentl

s if a medicine makes you sleepy, do not drive or use machines Do not drink
alcohoi while taking this drug.

if you had tests done in Emergency Department:

~ |f you had testing today contact your primary care Doctor for results that may be
pending lt is your responsibility to get your test results if you have questions
about your tests talk with your Doctor. if you were assigned a doctor or agency for
foilow-up, they wiil discuss the results with you at that visit. We will cali you if any
changes are needed in your treatment from today‘s emergency department visit.
We must have a current phone number for you.

 

li `r’ii::u l\ieed a ll`fl"iysiciar“r or leave if.§:eerz riss

l~l e a lt ii n e=_;w c rs

Need help finding a doctor for your own care?

Call Bronson l-leaith Answers |Vlonday through Friday between 8a and Sp at (269} 341-7?23.

if you do not have a primary care office or provider please call Bronson Hea|th Answers. Bronson Health Answers will
work with you to find an approptiate primary care provider near your home. l-laving ongoing primary care and follova
up ?or your medical needs is very important

ted to hollow tip iii fit ii

 

Bronson Financial Assistance Policy Summary

Carrie S. Smith (1/10/1987){MR|\|:0005510874) ~ Printed at 8/5/18 3221 PM Page 5 of 6 w

 

 

CaSe 1219-CV-00152-RJJ-RSK ECF NO

i~‘iain i.;~"inc‘uaoe Sur>an"rar".»'- {r;;r::ritini;edi
_.l d1 §

Bronson's Financial Assistance Program is for patients
who are in need of or a§ready had emergency or
medically necessary care and are not able to pay.

You may be approved if:

- You are a resident of Michigan, Ohio, illinois or
indiana

- You have income at or below 350% of the
Federal Poverty Level (FPL)

‘ You complete the Bronson Financial Assistance
App|ication

- You provide the needed documents

Patients have 240 days from the first billing statement
after discharge for those services to apply for
financial assistance

Discounts below were calculated from the Amounts
Generaliy Bil|ed (AGB}, which is based on a calculation
using amounts received as reimbursement from
insurance companies for services Patients that are
eligible for financial assistance wii§ not be responsible
for more than AGB for their services Eligibility is
determined using a sliding scale based on current
Federai Poverty Guideiines if family income is at or
below 350 percent of the Federal Poverty Level (FPL)

Msw.¢lr_catmcategev_£gl_so sachfe®'a_l_r~ )overty-f.evel<
,El?l.

Bronson Battle Creek Hospital, Bronson Lake\fiew
Hospitail Bronson Methodist Hospital and
Bronson South Haven Hospital

family tricng as a °@ of FP! Qis_gp_iml

Up to 200% 100%
Up to 250% 90%
Up to 300% 80%
Up to 350% 70%

Bronson's financial assistance staff will review
applications They wiii decide il patients are approved
for full assistance partial assistance or not eligibie.
The decision is made based on the application
informationJ income assets and some additionai
conditions that can be found in the full financial
assistance policy. Patients wifi get a decision within 30
business days after a complete application is
received Applications that need more information
before a decision is made wiil get a notice The
patient wiil have iO business days from the provided
date to return the information

Revised; 11/25/2017

Carrie S. Smith (1/10/1987) (MRN.' 0005810874} ° Printed at 8/5/18 812‘1 PM

. 1-1 filed 02/27/19 Page|D.76 Page 73 of 173

To be approved for financial assistance patients must
return all documents |f information is not correct, or
another solution is found, Bronson may not be able to
help.

Bronson gives care for emergency medical conditions
even ifthe patient can't pay_ This is the law based on
the Emergency Medical Treatment and Labor Act
(EMTALA).

Free copies of the policyr application and policy
summary in Englishl Spanish, Arabic and Burmese can
be found on the website www.l)rgnsonh§aith,com[
Hganciala&is_ta_n_ce. Copies are also are located in the
emergency, admitting and financial counseling
departments To get copies in the maii, cail Bronson
hitting at tenor 699»6117.

To apply for financial assistance or find out more
about Bronson’s financial assistance programl contact
Bronson biiling or financial counselors:

Bronson Billing Department: (800} 699~6117
Hours are Monday through Friday 8:30 a.m. to 5.'30
p.m.

Bronson Financial Counseling: Avai|able on-site to
assist with questions or the application process as
well as Medicaid applications

l-lours; Monday through Friday 8.'30 a.m. to 4;30 p.m.

» Bronson Battle Creek Hospital
(269) 245-8124
Outpatient Center entrance in the registration
department to the rightl past the greeter's desk
o Bronson lakeview Hospitai
(269) 657-1532
First floor north entrance in the outpatient
registration area
- Bronson Methodist Hospital
(269) 341 -6120
Financiai Services office on the hrst floor main
campus behind main information desk
» Bronson South Haven Hospital
(269) 639~2865
Cashier's office is on the first fioor across from the
gift shop, enter through the door marked Main
Entrance and turn left

 

Page& of6 HH?C

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 PagelD.77 Page 74 Ol 173

   

l i

iii ' ‘" iii-vis

 

Carrie S. Smith iam mosaic-ara

§ rt st ro; cti ci ri s

lifear.;i the attached i:‘iioiiiiaiion
Back Pain Aduit lEnglishj

tail

i

 

Airihi.. story fit ”e;ral to l\ieuroscir;zr'icc [ftz:i'i't'er li§pt~?edy
Spiiie/C`i;:iiicussii')r§ji`lfi)

Wissrrz: Bronson Neui'oscience Center i\ieurosurgery Kalamazoo
-a Department of Bronson iv‘iethodist Hospitai (269-341.-7500)
hicit`lr s; 601 }ol’m St, Suite lvl 124 KALAMAZOO M§
49007-5377

Multip§e visits requested {expizes B/Zi/ZO?Q}

 

l _

§§

 

   
 

" ~ Si';;iieciuie art air 'i \-f;i ilRi__Jl\/i"`c`l_`? l" i`i”;§l{i_f\i\l$
§ ~ iifiivili`i/ as artists as pr.)ssii.zle ior a visit
Contact: B45t'l l\l 32ND ST
Flichland Ml 49083
269-552-2500

 

Sc§'iecltiie ar:- a;Tipoiiiiri"ic»rzi' wills i§r<.;:»nsozi

am i\ieiirosi:it-:rir;e f` sister i\iei.irosui'=' 7"_y iiaiarn;z;'i;)iia
l.`)eparri‘neni of i;, arisen ii./ierl"ioi ;; §-~i<i»¢;pita§ as soon
as possible ii:ir a visit
Wiiy: Speedy spine clinic
fSpet;ialty: Neurosur ery
Coritact: 601 John t, Suite M 124

 
  
 

 
 

 

Ka|amazoo Michigan 49007-5377
269-34¥7500

 

§r_
,:/,.\,`.: _t

t iii z
t \`J`=,..£. f'.ii\ ‘\_.` <.z

   

i?i<‘iac’-.ii,m:~;
Not listed (specify in comments)
Severe fatigue “Paraiysis like'“ and night terrors

Aiic-z'g_jezi
Levaquln (Levof|oxacin}

C_`ji‘ia ages to `i/oii i' lvi ed ici.a'iic)o i. is`t
You have not been prescribed any medications

last § ij a rid ll intorrriai;io n
Your blood pressure on discharge was

BP Readings from Last 1 Encounters:
08/20/18 118/72

/'~

Carrie S. Smith {1/10/1987) (MRN: 00058'|0874) ~ Printed @2'|/'|_§,3'2;47 AM

 

_ ,M `_»
§i:iday s isit

You were seen by }EREN|iAH .i LEDESMA.
MD and MEGAN D POTlLECH|O, DO
Reasc)r‘ for\fisit

¢ Bacl< Pain

- Numbness

Diagnosis

Acute biiaterai low back pain without
sciatica

z

 

j;? i-t`;ii`.i ` '_` _>
CBC and differe tiai
Comprehensive metabo|ic panel

Urinaiysis - reflex order to a culture if
indicated

 

ill iinagii'ig' Test::
MRi Spine Lumbar Without Contrast

i;:i Done. Today
Bladder scan

Straight cath patient if no void in 30
minutes

 

~ z" ii`€c" §:i' »"`="'. i_$:`r*{;'i"i

ALF’ RAZolar‘n (XANAX} last given at

”il`i.‘.‘i§?. §>l`vi

 

.,¢ `_i¢--.r x: …_s i,…;
-i=_:! ;i:;.“.r »_,i\¢-;._).

, _ Biood i`c>i‘iij'ir>i;r€i,irr-:
- ~' Pressure %_ ii'_¥rril}
118/72 ` 983 iii

   

 

view your After \./isit Sui‘nrnary and more
onl§rte at i‘*'l"<‘ "',.l

  

;5*‘»§§ ti=,ii’.’i!ii§\‘irii<i: if

Page 1 of6 w

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.?S Page 75 Of 173

   

i ___ r'; \ __
`_.»j\`__ ;\i* _-§:-

High Biood Pressure can cause different types ofiong term health problems and may lead to a stroke, heart attack, or
kidney problems, along with a iot of other diseases. For that reason we want to make sure that you are aware of your
current blood pressure, and that you may need follow up monitoring or treatment

lfyour biood pressure is greater than 120/80 {either number higher), your Emergency Department Physician
recommends that you schedule an office visit with your primary care provider within the next month for foiiow up of
your Emergency Department visit and for blood pressure screening.

if your blood pressure §s greater than 140/90 (either number higher), your Emergency Department Physician strongly
recommends that you schedule an office visit with your primary care provider within the next weekr and that you visit
your primary care provider within the next 2 weeks to further evaluate your elevated blood pressure and start treatment
if indicated.

 

Carrie 5. Smith ('¥/10/1987) (MRN: 0005810874) - Printed at 8/21/?8 '|2:47 AM Page 2 of6 E§§§¢-C

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.79 Page 76 Of 173

Document into

Result type: Borgess Ambuiatory Patient Education
Resuit date: Aug i4, 2018, ii:52 p.m.

Result status: altered

Pcrt`ormcd by: Analise Bclker

Veritied by: Anaiise Betker

Moditicd by: Analise Bctker

 

Borgess Ambulatory Patient Education

 

Patient: CARRIE SMI”I`H DOB: Jan il]., 1987

 

Bc)rgcss Amhu|atory Patient Education

Name: SiV|iTH, CARR|E S Medicai Record Number: 0006040051
Date of Birth: 01/10/1987 Visit Date: 08/10/18 10:28:00

Patient Education Materia|s Given

Ambu|atory

 

r ':` rii.¢-'=¢_'»*\s§,‘t`?} '»`

 

Grief is the feeling that we ali have when we tose someone 0r something that has been
important in our iife. Grief is an unavoidable and normal reaction to this ioss, and can
last from months to years. The amount of time depends on different factors. These
include how close the person was to you. and how much support you have through the
grief process. Symptoms include both physicai and emotional symptoms.

Physicai reactions:
Loss of appetite or overeating

Changes in weight

Troubie getting to sleep or staying asleep

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.SO Page 77 Of 173

Hair loss
Upset stomach, lndigestion, heart burn, abdominal pain, cramping, diarrhea
Sense of trouble breathing

Trembiing, shakiness

Emotional reactions:
Sadness
Anxiety
Feeling depressed or helpless
Ditiicuity concentrating
Detachment or withdrawal from those around you

Loss of interest in your normal life and work

Home care

Aliow yourself to feel the pain of your loss. For some, this can be a key part of
healing grief. Talk about your pain with others who understand Share good
memories that involve the person, pet, or possession you lost.

Take time for yourseli. Make it a point to do things that you enjoy (gardening,
walking in nature, going to a movie, etc.).

Take care of your physical body. Eat a balanced diet (low in saturated fat and
high in fruits and vegetables) and establish an exercise plan at least 3 times a
week for 30 minutes. Even mild»moderate exercise (iike brisk walking) can make
you feel better. Get plenty of sleep.

Avoid the use of alcohol and drugs to cover your emotional pain. This only slows
down the emotional heating process.

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.Sl Page 78 Of 173

Do not isolate yourself from others. Have daily contact with family or friends. Talk
about your loss to those closest to you.

For additional support, meet with your pastor/priestfrabbi, a counselor or
therapist, or your own doctor_

Considerjoining a grief support group. Ask your doctor or our staff for information
on how to find one in your area.

If you have been prescribed a medicine to help with your symptoms, take it only
as directed. Do not use it with alcohol

Follow-up care
Foltow up with your healthcare provider, or as advised

Call 911
Call 911 if any of these occur:

. Troub|e breathing

Very confused

Very drowsy or trouble awakening
Fainting or loss of consciousness
Rapid heart rate

Seizure

New chest pain that becomes more severe, lasts longer, or spreads into your
shoulder, arm, neck, jaw or back

When to seek medical advice
Call your healthcare provider right away if any of these occur:

Worsening symptoms

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.SZ Page 79 Of 173

Unabie to eat or sleep for three days in a row

Feeiing extreme depression, fear, anxiety, or anger toward yourself or others
Fee|ing out of control

Fee|ing that you may try to harm yourself

family or friends express concern over your behavior and ask you to get help

© 2000-2015 The StayWeil Company. LLC. 780 Township Line Road. Yerdiey\ PA 1906?. Ali rights reserved This information is not

intended as a substitute for professional medical care. A|ways follow your healthcare professionals instructionsl

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.83 Page 80 Of 173

Document info

Rcsult typc: Borgcss Ambulatoiy Patient Education
Result date: Aug l'r`, 2()}8, 05:49 p.m.

Result status: authenticated

Pcrlonned l)y: Rebecca Runge

Veril'ied by: Rebccca Rungc

Modii"ied by: Rebecca Runge

 

Borgess Ambulatory Patient Education

 

Patient: CARR[E SMITH DOB: Jan l[), 1987

 

Br)rgess Ambulatory Patient Education

i»’“'.._/`\
/
Name: S|VilTH, CARR|E S Medicai l§ecorct Number: 0006040051
Date of Birth: 01/10/1987 Visit Date: 08/17/1;£§ 10:57:00

Patient Education Materlials'Given

Orlhopaedics

iii ?ji':i;-i f§'-. ;;-:~,-1_1:1;'2§§?§.if~.
There are 2 sacroiliac (Si) joints. They are in the very low back (buttocks area). There is
1 joint on either side of the pelvis. The S| joints link the sacrum to the ilium. The
sacrum is a triangular bone at the bottom of the spine. The iiium is part of the pelvis.
The Si joints are held in place by ligaments. Ligaments are strong tissue that link bone
to bone. The joints do not move very much, but they do help with mobility. They work
with your spine and femurs to help you bend and walk. They also help bear the weight
of your upper body.

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.84 Page 81 Of 173

j Spirie
Li amen§s

      
  
 

Sacroiiiac
joint \

iiit:m“

` iii err ve

Front view of peoria {hip barrel

/= flame

 
 
 
 

Sacrolliac

. ngarnonts
joint

Back view oi hip (paleiiz}

 

© 2000-2015 The StayWe|l Cornpany. LLC. 780 Township Line Road, Yard|ey, F'A 1906?. Aii rights reserved This information is not

intended as a substitute for professional medical care. Atways follow your healthcare professionals instructions

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.SB Page 82 Of 173

Document info

Result type: Borgcss Ambulatory Patient Education
Result date: Nov 07, 2018, 05:09 p.m.

Result status: altered

Perf`ormcd by: Grcgory Mindock

Verified by: Gregory Mindock

Modilied by: Gregory Mindock

 

Borgess Aml)ulatory Patient Education

 

Patient: CARRIE SM[TH DOB: .lan 10, 1987

 

Borgess Ambulatory Patient Educotion

Name: SM|TH. CARRIE S Medica| Record Number: 0006040051
Date of Birth: 01/10!1987 Vislt Date: 11/07/18 15:59:00

Patient Education Materials Given

Ambulatory

"r- i~ x w ii»ii'
z _9`_$. __.)i'. .

"-'¢`.`i -. .1» ::'iat.
.» z‘-‘::`i.…i__.z'..t_=;i'. s-r='.i ':~=J

Life changes - work, family, parents, children _ each can cause a great deal distress
in life. An adjustment disorder means you have trouble dealing with this change and
stress. This problem can have serious results. You may feel heipless, depressed, make
bad decisions, or even feel like you want to hurt yourself

Adjustment disorder can cause anxiety or depression. it is triggered by daiiy stresses
such as:
Death of a loved one

Divorce

lvlarriage

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.86 Page 83 Of 173

General life changes such as changing or leaving a job
Moving

illness or other health issue for you or a family member
Sex

Money

Symptoms may include:
Sadness, crying
Anxiety
insomnia
Poor concentration
Trouble doing simple things
New problems at work or with family or friends
Loss of self-esteem
Sense of hopelessness

Feeiing trapped or cut off from others

With this condition, it is common to feel sad, guilty, hopeless and rest|ess. These
feelings may continue for weeks or months. lt can be helpful to identify what is causing
the additional stress and take steps to get extra support if new stressful events do not
occur, it is likely that you will gradually start feeling better.

Home care

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.87 Page 84 Of 173

if you have been given a prescription for medicine, take it as directed

lt helps to talk about your feelings and thoughts with family or friends that
understand and support you.

Follow-up care

Follow up with your healthcare provider, or therapist as advised Let them know if this
condition does not improve or gets worse.

When to seek medical advice
Call your healthcare provider right away if any of these occur:

0 . . -
Worsening depression or anxiety

Feeling out of control
Thoughts of harming yourself or another

Being unable to care for yourself

©20[]0-2015 The StayWell Company_ LLC. 'i’BO Township Line Road, Yard|ey. PA 19067. All rights reserved This information is not

intended as a substitute for professional medical care. Always follow your healthcare professionals instructionsl

i‘:q.,,..,,(,:… .. .. -.'w»'._. ,. ...._i__r ,`. ': ._. i‘, ,:;,
tf.`,);t;i_'i:-,.~s€:ik;f;"_"- 2'73»' -; >l,#,--'f'_'..`l::_l §§i‘,;=-.-';.;_i ;i<__¢l§;; .¢_§;'=;ii_j`--;ii -= =,.;';l_`.i-=._

Strong lower-back and abdominal muscles work together to support your spine. The
exercises below will help strengthen the muscles of the lower back. lt is important that
you begin exercising slowly and increase levels gradually.

Aiways begin any exercise program with stretching. |f you feel pain while doing any of
these exercises, stop and talk to your doctor about a more specific exercise program
that better suits your condition

Low back stretch

The point of stretching is to make you more flexible and increase your range of motion.
Stretch only as much as you are able. Stretch siow|y. Do not push your stretch to the
limit. lf at any point you feel pain while stretching, this is your (temporary) limit.

Lie on your back with your knees bent and both feet on the ground

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.88 Page 85 Of 173

Slowiy raise your left knee to your chest as you flatten your lower back against
the floor. Hoid for 5 seconds.

Reiax and repeat the exercise with your right knee.
Do 10 of these exercises for each ieg.

Repeat hugging both knees to your chest at the same time.

Buiicling lower back strength
Start your exercise routine with 10 to 30 minutes a day, 1 to 3 times a day.

initial exercises

Lying on your back:

1- Ankle pumps: Move your foot up and down, towards your head, and then away.
Repeat 10 times with each foot.

21 Heei slides: Slowiy bend your knee, drawing the heel of your foot towards you.
Then slide your heellfoot from you, straightening your knee. Do not lift your foot off
the floor (this is not a leg lift)_

3- Abdominal contraction: Bend your knees and put your hands on your stomach.
Tighten your stomach muscles. Hoid for 5 seconds, then relax. Repeat 10 times.

4- Straight leg raise: Bend one leg at the knee and keep the other leg straight.
Tighten your stomach muscles. Slowiy lift your straight leg 6 to 12 inches off the
floor and hold for up to 5 seconds Repeat 10 times on each side.

Standing:

1- Wali squats: Stand with your back against the waii. Move your feet about 12
inches away from the wail. Tighten your stomach muscles, and slowly bend your
knees until they are at about a 45 degree angie. Do not go down too far. Hoid
about 5 seconds Then slowly return to your starting position. Repeat 10 times.

2- Heei raises: Stand facing the waii. Slowiy raise the heels of your feet up and
down, while keeping your toes on the floor. if you have trouble baiancing, you can
touch the wall with your hands. Repeat 10 times.

More advanced exercises

When you feel comfortable enough, try these exercises

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.89 Page 86 Of 173

'l- Kneeiing lumbar extension: Begin on your hands and knees. At the same time,
raise and straighten your right arm and left leg until they are parallel to the ground
Hoid for 2 seconds and come back slowly to a starting position. Repeat with left
arm and right |eg, alternating 10 times.

2- Prone lumbar extension: Lie face down, arms extended overhead palms on the
floor. At the same time, raise your right arm and left leg as high as comfortably
possibie. Hoid for 10 seconds and slowly return to start. Repeat with left arm and
right ieg, alternating 10 times. Graduaiiy build up to 20 times. (Advanced: Repeat
this exercise raising both arms and both legs a few inches off the floor at the same
time. Hoid for 5 seconds and release.)

3- Peivic tilt: Lie on the floor on your back with your knees bent at 90 degrees Your
feet should be fiat on the floor. inhaie, exha|e, then slowly contract your abdominal
muscles bringing your navei toward your spine. Let your pelvis rock back until your
lower back is flat on the floor. Hoid for 10 seconds while breathing smoothiy.

4- Abdominal crunch: Perform a pelvic tilt (above) fiattening your lower back against
the floor. Hoiding the tension in your abdominal muscles, take another breath and
raise your shoulder blades off the ground (this is not a full sit~up). Keep your head
in line with your body (don’t bend your neck fonivard). Hoid for 2 seconds, then
slowly lower.

© 2000-2015 The StayWeii Company, LLC. 780 Township Line Road. Yardley, PA 19067. Ai| rights reserved This information is not

intended as a substitute for professional medical care. Aiways follow your healthcare professionals instructionsl

 

 

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.QO Page 87 Of 173

Cervical
curve

Thoracic
curve

 

 

Caring for your back

These are things you can do to prevent a recurrence of acute back pain and to reduce
symptoms from chronic back pain:

Maintain a healthy weight if you are oveniveight, losing weight will help most
types of back pain.

Exercise is an important part of recovery from most types of back pain. The back
is supported by the muscles behind and in front of the spine. This means both the
back muscles and the abdominal muscles must be strengthened to provide better

support for your spine.

Swimming and brlsk walking are good overall exercises to improve your fitness
ievei.

Practice safe lifting methods (beiow).

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.91 Page 88 Of 173

Practice good posture when sitting, standing and walking Avoid prolonged
sitting. This puts more stress on the lower back than standing or walking.

Wear quality shoes with sufficient arch support Foot and ankle alignment can
affect back symptoms Women should avoid high heeis.

Therapeutic massage can help relax the back muscles without stretching them.

During the first 24 to 72 hours after an acute injury or flare-up of chronic back
pain, apply an ice pack to the painful area for 20 minutes and then remove it for 20
minutes over a period of 60 to 90 minutes or several times a day. As a safety
precautionl do not use a heating pad at bedtime. Sieeping on a heating pad can
lead to skin burns or tissue damage

ice and heat therapies can be aiternated.

Medications

Talk to your doctor before using medications especially if you have other medical
problems or are taking other medicines

Vou may use acetamlnophen or ibuprofen to control pain, unless other pain
medicine was prescribed if you have chronic conditions like diabetes liver or
kidney disease, stomach ulcers or gastrointestinal bleeding, or are taking blood
thinners, talk with your doctor before taking any meidcations.

Be careful if you are given prescription pain medicines narcotics or medication
for muscle spasm. They can ca use drowsiness. affect your coordination, reflexes
and judgment Do not drive or operate heavy machinery

Lurnbar stretch
Here is a simple stretching exercise that will help relax muscle spasm and keep your
back more iimber. if exercise makes your back pain worse, don’t do it.

Lie on your back with your knees bent and both feet on the ground

Slowiy raise your left knee to your chest as you fiatten your lower back against
the floor. Hoid for 5 seconds

Reiax and repeat the exercise with your right knee.

 

CaSe lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.QZ Page 89 Of 173

Do 10 of these exercises for each leg.

Safe lifting method

Don’t bend over at the waist to lift an object off the fioor. lnstead, bend your
knees and hips in a squat.

Keep your back and head upright

Hoid the object close to your body, directly in front of you.
Straighten your legs to iift the object

Lower the object to the floor in the reverse fashion.

lf you must slide something across the floor, push it.

Posture tips

Sitting

Sit in chairs with straight backs or tow-back support. rKeep your k nees lower than your
hip1 with your feet flat on the fioor.

When driving, sit up straight Adjust the seat forward so you are not leaning toward the
steering wheel. A small piliow or rolled towel behind your lower back rnay help if you are
driving long distances

Standing

When standing for long periods shift most of your weight to one leg at a time Alternate
legs every few minutes

Sleeping

The best way to sleep ls on your side with your knees bent. Put a iow pillow under your
head to support your neck in a neutral spine position. Avoid thick pitlows that bend your
neck to one side Put a pitiow between your legs to further relax your tower back_ if you
sleep on your back, put pillows under your knees to support your legs in a slightiy flexed
position. Use a firm mattress lf your mattress sags repiace it, or use a 112-inch
piywood board under the mattress to add support

Follow-up care
Foilow up with your health care provider or as directed by our staff_

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.93 Page 90 Of 173

if X-rays, a CT scan or an MRl scan were taken, they will be reviewed by a radiologist.
You will be notified of any new findings that may affect your care.

Cail 911

Seek emergency medicai care if any of the following occur:
' Trouble breathing
Confusion
Very drowsy or trouble breathing
Fainting or loss of consciousness

Rapid or very slow heart rate

Loss of bwei or bladder control

When to seek medical care
Call your health care provider if any of the foliowing occur:

Pain becomes worse or spreads to your arms or legs
Weakness or numbness in one or both arms or legs

Numbness in the groin area

© 2000-2015 The StayWell Company, LLC. 780 Township Linel Road. Yardley. PA 19067. Ail rights reserved. This information is not

intended as a substitute for professional medical care Always follow you: healthcare proiessional's instructions

 

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.94 Page 91 Of 173

Document into

Rcsuit type: Borgcss Ambuiatory Patient Education
Resuit date: Nov ii, 2()l8, lU:IB p.m.

Rcsuit status: altered

Pert`onned by: Jcnnit`cr Frinlc

Verif`iecl by: Jcnnifcr Frink

Modificd by: Jennifer Frin

 

Borgess Ambulatory Patient Education

 

Patienl:: CARR[E SMITH DOB: .]'an 10, 1987

 

Borgess Ambulatory Patient Educotion

Name: SlVllTH, CARR|E 3 Medicai zecord Numbei': 0006040051
Date of Birth: 01/10/1987 Visit Daaa: 11/09/1_5..~1`3;34:00
Patient Education Mate ' ls"Given

Ambulatory

f lj»”*"‘» .:. “"r" s»i* r*-'~ ="v~ iii \\' *""=\_-' "'. '. ` V'-t‘ q " “;‘- -".‘ »==' ->
satellite t i,..~i.itisi_.:’._s i_.i§ §§i.izioi,iiii¢ii ii,.»iiii (;- iiaiiiii,~§

 

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.95 Page 92 Of 173

Esog':!iagtis\ . ii

\

tlioisar:ii

     
 
 

s a

things
intestiii§"“i\_

tx §;isalz
Appsnciix intestate

§ 1
- __ »i~ii`."i,`iiiin

The exact cause of your abdominal (stomach) pain is not clear. This does not mean that
this is something to worry about. Everyone likes to know the exact cause of the
probiem, but sometimes with abdominal pain, there is no clear-cut cause, and this couid
be a good thing. The good news is that your symptoms can be treated, and you will feel
baden

Your condition does not seem serious now; however§ sometimes the signs of a serious
problem may take more time to appear. For this reason, it is important for you to watch
for any new symptoms problems or worsening of your condition.

Over the next few days the abdominal pain may come and go, or be continuous Other
common symptoms can include nausea and vomiting. Sometimes it can be difficult to
tell if you feel nauseous you may just feel bad and not associate that feeling with
nausea. Constipation, diarrhea, and a fever may go along with the pain.

The pain may continue even if treated correctly over the foiiowing days Depending on
how things gol sometimes the cause can become clear and may require further or
different treatment Additional evaluations medications or tests may also be needed.

Home care

Your healthcare provider may prescribe medicine for pain, symptoms or an infection.
Foilow the healthcare provider's instructions for taking these medicines

General care

Rest as much as you can until your next exam. No strenuous activities

 

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.QG Page 93 Of 173

Try to find positions that ease discomfort A small pillow placed on the abdomen
may heip relieve pain.

Something warm on your abdomen (such as a heating pad) may heip, but be
careful not to burn yourself.

Diet
Do not force yourself to eat, especially if having cramps, vomiting, or diarrhea.

Water is important so you do not get dehydrated. Soup may also be good. Sports
drinks may also help, especially if they are not too acidic. |Vlake sure you don't
drink sugary drinks as this can make things worse Take liquids in small amounts
Do not guzzle them.

Caffeine sometimes makes the pain and cramping worse
Avoid dairy products if you have vomiting or diarrhea.
Don't eat large amounts at a time. Walt a few minutes between bites.

Eat a diet low in fiber (cailecl a low-residue diet). Foods allowed include refined
breads white rice, fruit and vegetable juices without pulp, tender meats. These
foods will pass more easily through the intestine.

Avoid whoie-grain foods whole fruits and vegetables meats seeds and nuts,
fried or fatty foods dairy, alcohol and spicy foods until your symptoms go away.

Follow-up care

Fol|ow up with your healthcare provider, or as advised, if your pain does not begin to
improve in the next 24 hours

Call 911
Call 911 if any of these occur:

Trouble breathing

Confusion

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.97 Page 94 Of 173

Fainting or foss of consciousness
Rapid heart rate

Seizure

When to seek medical advice

Call your healthcare provider right away if any of these occur:
Pain gets worse or moves to the right lower abdomen
New or worsening vomiting or diarrhea
Sweliing of the abdomen
Unabie to pass stool for more than 3 days
Fever of 100.4°F (38°0) or higher, or as directed by your healthcare provider.
Biood in vomit or bowei movements (dark red or black color)
Jaundice (yeliow color of eyes and skln)
Weakness dizziness
Chest, arm, back, neck or jaw pain
Unexpected vaginal bleeding or missed period
Can't keep down liquids or water and are getting dehydrated

© 2000-2015 The StayWell Company, LLC. 780 Township Line Road1 Yardley, FA 19067. All rights reserved This information is not

intended as a substitute for professional medical care Always follow your healthcare professionals instructions

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.QS Page 95 Of 173

Document info

Rcsuit typc:
Result date:
Rcsult Status:
Performed by:
Vcrif`icd by:
Modified by:

Borgcss Ambulatoi~y Patient Education
Nov 16, 2018, 12:23 a.m.

altered

Rebecca Runge

Rebecca Rungc

Rcbccca Runge

 

Borgess Ambulatory Patient Education

 

Patients

CARRlE SMITH

DOB: Jan ll], 1987

 

Borgess Ambulatory Patient Educafion

Name: SM|TH, CARRiE S
Date of Birth: 01/‘| 0/1987

Medical Record Number: 0006040051

visit Date: 11/14/18 16;03:00
Patient Education Materials Given

Ambulatory

 

CaSe 1219-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.99 Page 96 Of 173

Ceivical
curve

 

Thoracic
curve

Llll'l'\l`.\af
CUWE

 

Caring for your back

These are things you can do to prevent a recurrence of acute back pain and to reduce
symptoms from chronic back pain:

Maintain a healthy weight if you are oveniveightl losing weight will help most
types of back pain.

Exercise is an important part of recovery from most types of back pain. The back
is supported by the muscies behind and in front of the spine This means both the
back muscles and the abdominal muscles must be strengthened to provide better
support for your spine

Swimming and brisk walking are good overall exercises to improve your fitness
level.

Practice safe lifting methods (beiow).

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lOO Page 97 Of 173

Practice good posture when sitting, standing and waiking. Avoid prolonged
sitting. This puts more stress on the lower back than standing or walking

Wear quality shoes with sufficient arch support Foot and ankle alignment can
affect back symptoms Women should avoid high heels

Therapeutic massage can help relax the back muscles without stretching them.

During the first 24 to 72 hours after an acute injury or flare~up of chronic back
pain, apply an ice pack to the painful area for 20 minutes and then remove it for 20
minutes over a period of 60 to 90 minutes or several times a day. As a safety
precaution, do not use a heating pad at bedtime. Sleeping on a heating pad can
lead to skin burns or tissue damage

ice and heat therapies can be aiternated.

Medications

 

Talk to your doctor before using medications especially if you have other medical
problems or are taking other medicines

Vou may use acetamlnophen or ibuprofen to control pain, unless other pain
medicine was prescribed lf you have chronic conditions like diabetes liver or
kidney disease stomach ulcers or gastrointestinal bleedingl or are taking blood
thinners, talk with your doctor before taking any meidcations.

Be careful if you are given prescription pain medicines narcotics or medication
for muscle spasm. They can cause drowsiness, affect your coordination, reflexes
and judgment Do not drive or operate heavy machinery.

Lumbar stretch
Here is a simple stretching exercise that will help relax muscle spasm and keep your
back more iimber. lf exercise makes your back pain worse§ don’t do it

Lie on your back with your knees bent and both feet on the ground.

Slowiy raise your left knee to your chest as you fiatten your lower back against
the floor. Hoid for 5 seconds

Reiax and repeat the exercise with your right knee

 

CaSe lilQ-CV-OOlBZ-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lOl Page 98 Of 173

Do 10 of these exercises for each leg.

Safe lifting method

Don't bend over at the waist to lift an object off the floor. lnstead, bend your
knees and hips in a squat.

Keep your back and head upright

Hold the object close to your body, directly in front of you.
Straighten your legs to lift the object

Lower the object to the floor in the reverse fashion.

lf you must slide something across the floor, push it.

Posture tips

Sitting

Sit in chairs with straight backs or tow-back support rKeep your k nees lower than your
hip, with your feet flat on the floor.

When driving, sit up straight. Adiust the seat fonivard so you are not leaning toward the
steering wheel. A small pillow or rolled towel behind your lower back may help if you are
driving long distances

Standing

When standing for long periods shift most of your weight to one leg at a time. Alternate
legs every few minutes.

Sleeping

The best way to sleep is on your side with your knees bent. Put a low pillow under your
head to support your neck in a neutral spine position. Avoid thick pillows that bend your
neck to one side. Put a pillow between your legs to further relax your lower back. lf you
sleep on your back, put pillows under your knees to support your legs in a slightly flexed
position. Use a firm mattress lf your mattress sags, replace it, or use a 1/2-inch
plywood board under the mattress to add support.

Follow-up care
Fol|ow up with your health care provider or as directed by our staff

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lOZ Page 99 Of 173

lf X-rays, a CT scan or an MRl scan were taken, they will be reviewed by a radiologist.
You will be notified of any new findings that may affect your care.

Call 911
Seek emergency medical care if any of the following occur:

Trouble breathing

Confusion

Very drowsy or trouble breathing
Fainting or loss of consciousness
Rapid or very slow heart rate

Loss of bwel or bladder control

When to seek medical care
Call your health care provider if any of the following occur:

Pain becomes worse or spreads to your arms or legs
Weakness or numbness in one or both arms or legs

Numbness in the groin area

© 2000”2015 The StayWel| Company, LLC. 780 Township Line Roadl ¥ardley, PA 1906?. All rights reserved This information is not

intended as a substitute for professional medical care Always follow your healthcare professionals instructions

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.103 Page 100 Of 173

SMITH, CAR[{IES SEX;F DOB: 01/10/19[]7
(lominuity 'Carc ocurm:m

$\iuniia ‘ nation ulj:`{iisoilt- Elolc|t]llf;”)l§£tllliu)l i.»'l?.!létlit`l
Si)ut'l.‘t‘ Asc¢:nsimil i¢)rgnss Hospiial [Julpalient

civ-ut -i: 01;21 sain s

...‘-~ -

 

Demograp}u'cs

t`.`oiitn<:i liii`omialiozi:

10464 WILDWOC)D DRHICl-ll,AND. Ml 49083-85] ll, 115
TC§: [Ul)i)}()()(l»l)UCl[)

'l"ci: l269)491-8524

Tcl: l269)45ii-EB24

Mail: carriesuzsmith@gmail.com
lvl;u'§lul limine life l’artnei'

llvligion: Chrlstian

lliu:c: Wh§tu

Previous Nnme(s): -*

lilimlc(i`ruiapz No: liispanicor limine
iiuigua;;c.' eng

§l`)s: ?61427
Care Team

` iic{.u£=si:.i)ieil
'i ypc: Na\iic _ _ address tiiioiic
tires iiiiiai‘=l_s'i:

primary care physician No. Doctor ~- .. ..
primary Ca¥e physician No, Dot:tm' ~~ ., .-
primary care physician l Mindock }’A-C, Grcgory P -- Work:B=l.S[) N. 32nd Wo;'k’]`el; (263)324-86(]{)

Streetllii:hla n d, Ml
49083- , lES

Reintionships
Nol)ata to Display

Document Details

Source Con mcf Inl`u

Ascension Borgcss Hospitall 521 Gull ItoadKalamazoo: MI 49048-. US
Tel: (269)226-55}.7

Aut.hor Contnct into

Recipient Conta ct ln[o

Heallhcare Pm[£sslonals
No Date to Display

f[)s & Codc 'i‘ype Data

§}¢)L'ul`l`ir‘ili 'l`}’pl: lD:2~].5.8411,1.1]3353.1.3;}’OCDWHDUUU(HD
l§l(:»t:tll!tent'l`t:lii},\lliti?il"):2.{6.H-1U.1.113883.][),2{].22.1.1iztiib~[]ti\~[ll, 2.l6.34li.l.133383.1{).20.22.1.2 : 2015-08~01
l'll)(`lmie.nt ll')i2.§6.34[]_1.113[:]83.3.891.1]7.5|99362:3441¢16011

l)i)t'tmit':i‘il T_V_l>é:flr)fl\!:Z,}G.Billl.l.] l3l383.5`1.34133-9

Dor:uitir.=,:lt innpuagi-;» Cride: elt»US

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.104 Page 101 Of 173

il-a,-f'iiiii<;iii :`\`i:i iii.

l mt uzil-:!`ii \'vi'si<;i'i T\`uu:l\t'r
Primai'_\.’ l~`,ncotmter

Encoumer lut`omiation

iiu.;!,i:\tizttioia i):m:: OGI£)."ZUlU

iiizir;ii;n;;i\i):il::: ll/IE!EDIB

\-"i`sii lill. h

I.t)catjon lnfnrmal_ion

Main liospiiai (fampus

Work;i52l Gull Rc)adl<alamazoo, Mi flllllflll- , US

Providers
|`y;)i: i\i:einr f'icil\.li'r“s: l"l)o:iii
intending llctkor PAC, /\na§iscl Work:?‘_ltil Anglinglload, S;@ W.;.rk '1‘¢l; {265)3;£4-35[10

20ll§l‘oriage,l\’ll 490211-,1§5

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.105 Page 102 Of 173

,

Encounter

F[N' 7614270(164 Dale(s): 615/18 ~ 11112/18

Ascensirm Borgess i~iospital Uutpalient 1521 Gull Road Kalamazool 1\1149048- USA {259) 226-591?
Enoounter])iagnosts

Lowbackpain [I~`ina[) - 6/12!]8

Discharge l)ispnsilion; Home.l Sell` (Iare

Attcnding i’hysician: llctkcr, Anaiisc ]I PA(J

§‘rohl¢.~m list

anback pain ('i`his Visil)
ADD intention deficit d isordcrl |Adjustmcnt reaction with anxiety and depression l tllirunic 51 joint pain l Donor of kidney fur
transplant |Ehiers~[)an§os disease lEso;)hageal Ret`luxl PCOS [poiy cystic ovarian syndromc) § 11£;1) lp elvis ticor dyst`unction] j Refused

diphlhcria ~pertussis-tetanus (DPT) vaccination

Allergies, A.dverse Reactions, Alerts

 

levaquin lheavy armsi

Medicatiuns

 

amphelamlne-dextroamphetamine {AdderallXR 30 mg oral mpsule, extend ed rcieasc}
ICap(s) By Mouth 2 times a day l`or 30 Days. liot`i]]s: 0.

Ordering provides Runge, Rebecca A, D()

benmyl pernxide~cllndmnycln topica] (benmyt peroxide-clindamycln 5%~1% topical gel)
1 app CJn Skin 2 times a day. Reftlls: l 1. `
§Orden'ng provider Helgersun, Kurt P, Mi)

`dapsonc topicnl (dapsune 5% topical gel)

l app Oi) Skln 2 times a day. Refiils: 1b

()rdering pri)vider: Hclgerson, Kurt P, Ml)

drospirenone-elhinyl estradiol (Ya.z!~l mg-0.02 mg oral tabletl

1 tjah(s) By Mouth prima a day for 84 Days. Refills: 4.

Orden‘ng providers Riingc, Hehecc‘a A, DU

mupirodn luptml lB acuoban 2% topical oinirnenll

l app On Skir13 times a day. apply a thin film. Rolills: l.

Orderiug provider: Helgerson, Kurt P, MD

omega-3 polyunsatu rated fatty adds [Fisl: Oll oral cupsufe]
_trednoln topicle (trel_inoin 0.05% toplml cream]
il app 011 Skin nnce a day (at bedtime} for 60 Days, Rc[i.lls: 5.

Ordering previder.A Hetgerson, Kurt P, MD

Inununizatiuns

No data available for this section

 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.106 Page 103 Of 173

filtidi iii€iils iii_dt':'iiiziste:e§i timing Ye;itir*l~ xii

  
 

 
 

 

l\?o daile eis ;§,-i i`c>i' this section

misstatement and Plttn

Future S::hedtiied Tcsts

lab orat<')ty:

lionel lit.in{:t.iort littlin 2! l 55 l §l

Eladiolngy:

l‘\-'llll tll_i';tit'i Wi + Wii') Cuntz'asi till!.tl/ l ii

Vllb`£` fill Scrc*eiiilzg iii iii/iii

US l’el\-'is (_.`omple'te ’l`ti'tlisabtl/`vag; W!u l}opp ll/l`i/ lii

Functional Status

 
 

 

Nt) data available l`orthis section
Menta.l Status

No data available forthis section
Encmmter Prncedures

 

No data available forthis section

 

 

:"\r`idz'»i tim ii;il>l-.

Vita] Signs

N`O d ata available fur this section

Sot:ia] Hlstory

gm " _' : . .. . ......s~‘ .:'-~..-.1 . ............¢\11',,_'~’..1.. .." .._.......,.__..,~¢._.t-._.t._ -, ..,. ....;,,;.,,.. .....\ ""“ "““

 

. Social l'lisl.otji'ijspe ' lles;)t)))se
Smol<ing Stitttis Never{less than 100 in lifetime)
entered on; l l l?l']li

Birtlt St‘.x

Goals

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.107 Page 104 Of 173
l\`odttta available t`tu this section
Discharge instructions
No data available forth is section
]teason t`ot‘ itcl`erral
No data available i`orthis section
IIealth tloneerns

No data available l`ortl)is section

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lOS Page 105 Of 173

SM['I`H, CARRlE S Sex: F DOB: 01110!198?

Consinuity aiCare Document

Suntra\au'ixaiiun uf i~fpis;r)rlc Nt)iv. § ll£ii' ti.-`;£t'l l il tt) Uélt l Zf;»lill ij

.Suurx:t).: Ascensiun Bc)rgt:ss H<).\:pital PruMed Ifan'u'ly Practice Rich]ami
(`)t't.>a§'_-'r.€; Ulf£}.l2[)19

Demt) graphics

{`jt)mucz lti€tar;\);s§iun:

10454 WILDWOOD i}RRICHLAND, MI 49083‘8519, US
Tel: (OUU]UUU~O(}DU

'l`ei: (2{)`3)491»8524

Tch [269}451»852'1

Mail: mrr:'rzsuz.-;mith@gmail.cc)m
Mzit'£iz!l Hiatus: Lil`e Pariner

l`ivlig;lrm: (.Il)n`stian

lizlc~e: Whi¢c

Previuus Name(s}: »~

I';$li:'li<‘(}z't)ttp: Nr)t !iispatnic orl;ztinct
l,ang§iztgl:: eng

11)5:761¢127

Care Team

 

l-lu})!'i-;x' H-;-tl _
'§‘y}:t: Nzimu ‘ _ :"\tltiru;»;;». l“ltz)m:
t_)?_t;;z mm § :=rm

priman care physician Nu= Ductoz ~~ ~
primary cure physician No, §)ucior -- ~- ~
primary care physician _ Mindc)ck PA{), (§rcgory I‘ ~» Wurl<:EMSU N. 32nd Wurk Tel; {269)324-|36{)[}

Sfrem]{ichlaml, MI
f 49083 ~ , §JS

Relationshlps
No Datato Display

Document Details

Snurce Ct)nluc£ info

84 50 N. 32nd Sircaiilichland, Ml 490[~`13- , U`S
Tt:l.‘ (259}551£~250£]

Aul]mr Ct)nlact Info

Reclpient Contact lnfn

Healthcare Professionals
NoData to Disp§ay

IDs & Cnde Type Data

L`)t>c'ttnit’.l\% 'l'ypt: ll ): 2.16.6¢1(}.1.] 13833,] .Ei : PO(ID“HD()U(](MU
i)<)(l\llii-lel'l`izmplz'iililD:2.15.84U.l.]13883.1().2(].22.].§ .`ZDIE~UE~U],2.}6.840.1.1 ]SBHB.IU.ZU.ZZJ.E 22[)15»03~13§
flu::.l)m<-mt ll);2.16.840,1.i l3883.3.891.8.999362 :34-1i45il7

Dr)cmn.ctlt T'ypt: Cot|c: 2.¥6.840.} ,l EBBBZ~l.fi.i. 34133~9

l"Jucumr:n! Limt;unge Cr):le: enWUS

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lOQ Page 106 Of 173

l:)ci-_ttm'\t;z'sé SL*: i§}: --

i.>-:)t'utl)<éai€ \"<11'$1`011N'ul'\il.)ce!‘;--
Primary Enco unter

En counter Jnl`c)rmatipn

llcgislt‘zaiwn i.)atc: (JBH 0!2018

illi.<st:lml'gt’ 1333 et UB)'} 21201 8

\-"i:sii ED: --

loomian §n[onnadon

Ascc:nsinn Bc)rgcss Hospita§ Pth=-.d Family Practice Richlnnci
Work?Bd§O N. 32nd St'reetiiichlaml, Ml 49083». US

Providers
i`}’ptz Namu fit_lc.l.r<~.ss P§mm:
Attendlng BeikerPAC, Anallscf Work:?§(ll Artgling Huad, Ste Work Tul: i269)324-Bb'il()

201 BPGrlage} Ml 49024- , US

 

 

fano/15-

t,

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.llO Page 107 Of 173

  

.l'

As__c;t‘.ttsit)tt Btirgcss Hospit:ti PruMed Famiiy Practice chhi'dttd 845(} N. 32nd Strth Hichiand. MI 490£§3~ USA [265} 552'2500
Mf":iit:uttrtlt:r Disgnosis

Annuai physical exam {Discharge Di:tgnosis] » til} fill 8

Situ ational anxiety {§)ist‘ltarge Diagnosis) ~ B!iflfiti

Gn`el`rcadic)n tt)ischarge Diagnosis) - tit t t)/:ti

Family history of Mi {myut‘zirdial in farction) iD iscl'ta rgte Diagnosis) » 3 fl 2118

Fa mily history ofa`n d otn§na] annie aneurysm (AAA§ ibiscitarge Diagt'tt')sis} ~ Ble!lB

Attending Physician: Betker. Anztlise ], PAC

Problem l.ist

Annuai physical exam 1 Famiiy history of abdominal annie aneurysm (A;‘\A) l Fttmily history nl' Mi (myomrdiai inl`arction) | Gn'cf reaction l
Sitttutit)tt_)tiljt”nx_it_:ty i`l`]tis Visit) W“
AHI§'i;i.ietttiu:) deficit disnrderl |Adjustment inaction with anxiety and depression l Chmnic Sl joint pain l Dunor ufkidney for
transplant §Ehlers-Danlos disease | F.snpiaageal Reflux § PCOS [poiyt:ystit: ovariatt synd rnmc) l PFD {pe}vit: floor dysfunction) l itel'used

diphthr:ria~penussis-tctanus it)l"i`) vargination

Allergies, Adverse Reactions, Alet‘ts

l.evaquz`n theavy arms)

Medications

mphetandne-dexlroamphetamine (Addera|] KR 30 mg oral mpst.t¥e, extended release)
1 mp(s] By Mouth 2 times tt day forElU Day.\s. Refills: i].

Ordering provided Runge. Robecc.a A, i)O

bcn.myi pernxlde-c.llndamydn topica] tbenmyl peroxide-clinda.mycln 5%-1% topica} gell _
l app On Skin 2 times a duy. Refills.: ll.

Ordcrlng provider: Helgerson, Ku rt P, MD

dapsone topiml idapsone 5% tnpk:al gel]

_l app On Skin 2 times a day. Hol`ills: § 1.

Ortierlng provider Ht:lgerson, Ktm I’, MD

druspirertooe-et‘.hinyl estradiu| (Yaz 3 lng-1102 mg oral tablel]

t rab(s) By Mouth once a day for 84 I)ays. Hei"dls: 4.

{)rdering p tovider: Rung'c-.. Rebecca A, DO

mupirocin topiml {Bat:troban 2% toplml nintmcrtt)

1 app Ort Skirt?§ times a day. apply a thin film. iicf`iils'. i_

{)t'delingptovidur; Holgt;'rsc)n, Kuri P, Ml)

omega-3 pnlyunlaturated fatty odds [Fish Oll oral capsule)

u"etinuln t'uplual (Lret.inoirt 0.05% loplwl c:ream)

1 app 011 Sk'tn once a day (at bedtime) fanU Days. iiet`iils: 5.

Orden`ng providur: Helgersnn, Kttrt P, MD

 

 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19

  

.l.,h _ _H
wouldn t§\\<

Mecliczitions Administe.reti During ¥o ur Visit

No data available for this section

msscsstncnt and Pian

Fuiurc Srhodu¥t:d 'l`ests

laboratory

listth l`?ttttc:i.inn Pancl 21 §.’_`>f` i il

itacliningy:

lvilil fitz-tin W/ t W./o (_It;ntrttst t'ifi/.Iéé! itt

Vt,iSA.AA St;rctzning i§!ltl/ l 8

US i?clvitt (_'jt')nt;)lct.a "l"r:tnsal)d/Vo;§ W,fo i`)npp t l !§i/ iii

Fuztctiorta} Status

Nodata available fnrtltis section

Mctttal S{attts

No data available i`or€l'tis section
Encuumcr Prucedttres

No data available for this section

Rcsults

No data avaiiable i`orthis section

Vitai Signs

 

Bfi()t'l§i

ltcst)izato:y itate 16 br/min_(Nnnnal is 14 ~20 itt/mini

Blc)od Prcs.\ture i?.D/'FG tnthg {N unnal is 9[}-14 U.'tiU~.‘](l ttttnilgi
Blood Prtess\tte Lt)cation Left ann
Blot)tl l’rt:ssttt'c Metltt)t:l (lttil`

Mean Artcrial l’rcssut‘c 90.7 mmi lg thmtal is ?()¢EOU rtnan}

Page|D.lll Page 108 of 173

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.112 Page 109 Of 173

Peripfteral Pulse Ratc 96 opm iNormal is t':it)~l 00 bpmi
Tempcrature 'i`ympan ic 36.9 DogC tN ormal is 36.€3-37.6 Deng
(DesCl

Temperature Tympanic HB.¢. chF iNonnal is 97.9-99.? ch}~"j
chgF)

Mcas\_tred Weight in ?0.2 kg

Kilogrants

Measttred Weight itt 154 lb 12 ozi

Puunds

Height itt {`lcntiutetcni E.GB.?_ cm

Measured H eight in 65.2 itt2

Irtc.hes

Body Mass Index 211.8 kgfm;£

]Resttlt (Lc)mment: iicsuit placed secon d ary front kg. converted to lbs

2Rcsu§t Contrnent: Resuit plat ccd secondary from cmr converted to Inch es

Sucial Histo ry
Sot‘.ial l"listot'y 'i`y|)c itc-spouse
Sntoking Status Never {tess than 100 inlil`etime)
entered on: 1}/?/1[!
Birth Sex

Goals

No data available for this section

Discharge instructions

Patient Edumtlort

08!10!2018 ]0:28:2?

GRIE|~` REACTION

Griefilcartion

Gricfis thc feeling that we ali have when we lose someone orsutncthiztg that has bccnimpurtant in ourlii`e. Gricfis on unavoidable and
normal reaction to this loss, and can last front months toyears. 'l`he amount oftime depends un different factors These include how
close the person was to yott, and how much support you have through the griofprocess. Symptoms include both physicai and emotional
symptoms

Physicalreactions:

~ boss ol`appetitc or overeating

- (`,hanges in weight

- Tronhle getting to sleep orstaying asicep

~ Hair §t;tss

~ Upset stomach. indigestion. heart bum, abdominal pain, cratnping, diarrhea

- Sense oftrou bEe breathing

' Ttembling, sltak`LnesS

Etnotlonal reactions:

* Sadness

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.113 Page 110 Of 173

* Anxicty

* Fee§ing depressed oi‘he!pless

' Diffieuliy concentrating

- l)etach;nent otwithdrawal front those around you

l Loss ofinterest in yournorinai life and work

Home tate

- Allow yontself to feel the pain of your ioss. i"`or some, th is ca n be a key pa r1 of healingl griel`. ']`aik about your p ant with others wh o
understand Sllare good memories that involve the pet‘son) pet, or possession you lost.

s Take time forvourself. Ma ke it a point to do things that you enjoy iga rdonirig, walking in nature, going to a ntovie, ett:.§.

* Take care ofyour physical body. l_-`,at a balanced diet (Iow in saturated fat and high in fruits and vegetab§e.s) and establish an exercise
plan at least 3 times a week for 30 minutes Even mild-moderate exercise (li|<e brisk Walking} can make you feel better. Get plenty oi`
sleep

~ Avoid the use of nicoboi and dru gs to cover your emotional pain. 'l‘h is ont_v Slows down the emotiooa? heating prt)ress.

' llonot isolate yoursell`i`rom others. liave daily contact with family ot friends "l`aik about your loss to those closest to you.

' t"ot additional so pport, meet with you r puts Eorlpriest'!rabi)i, o counselor or th erapisl, or your own dot:toi'.

' Considerjoining a goetsuppon grt)op. Ask your tioetororotirstaff forinfonnation on how to find one in your area.

‘ lt'you have been prescribed a medicine to help with your symptoms, take it only as directed l)o not use it with aieohoi.
hollow-up ante

llollowup with yotn'hea[fln:are provider, or as advised

Call ill l

Call ill l if`atiy oftiiese occu r:

~ Trouble breathing

- Very confused

' Very drowsy or trouble awakening

' Fainting or loss of consciousness

’ Rapid bean rate

» Sez'zore

 

- New chest pain that becomes more severe, lasts longet', or spreads into your sh ould er, ann. neck. jaw or b ar:k
When to seek medical advice

(.Za ll your healthcare provid er right away if an y of t hese oeeo r:

' Wor$cning symptoms

' Unabie to eat t);'sioop lot th roe days itt it row

~ l~`eeling extreme depression, fear, anxiety, or anger toward _Voui'selfoi‘ others

¢ l~eeling out ofconttol

~ Fee|ing thatyou may try to harm yourst‘.li`

- family or friends express consent over yoz.n behavior and ask you to get help

© 2000-2015 'i`he StayWeli Company, l.l tl. ?Hit Townsh ip Line lioad, Yttt‘dloy. i’t\ tEit)ti?. Al! rights reserved This infomaotiou is not

intended as a substitute for professional medical eaie. Aiways follow your healthcare professional`a1 instructions

lloliow Up Care
[llii'lU/EU§B lO:ZlS.'E?
With: Analise Betkor
Add ress: lin known
When: Uni;ttown

Comments: As scheduled

Reason for Ileforral

No data available for this section

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.114 Page 111 Of 173

Hea.llh Com:crns

Nc) d ala av;-\ilal)§c fur lhls secsiun

 

2,,5,2@@3@ 1:19-cv-00152-RJJ-RSK ECF No. k%;;@pog;gzgggMempagelD.115 Page 112 of 173

SM§TH, CARRIE S Sex: F DOB: 01f10/1981

Cuntinuity nfCare Document C,`{a‘:;;€z;ci: l}2f15!2019
Summmizalécn of Episude Noie f 08."101'21“:1 B m 08!12/20‘;8
Sm.‘rce: Ascensz`on Borgess Hospilai ProMed Family Practice Rich|and

Demographics

Comucl lniorma!aon; M;zrile>| Smlu:~‘,; L:`fe Partner Eih:zir. Group: Nui Hispan§c or Latino
10464 W%LDWOOD DF{F{|CHL»€\V\JDx N|| 49083~5519, US Rel`zg;ion: Chtistian La:iguag@; eng

Tel; (OUU)UUO-UUOO R<;ce; W`nit@ lD‘.~z\ ?5142?

Te¥: (269)491-5524 Pravicus Name[s): ~~

Tec.- (269;491-5524

N|ai|: carriesuzsmiih@gmai¥.com

Care Team
Type Nam@ lic'il'):@s§c%r\i<:zj O\\f;m'iiz.a%i'.>i? A<J‘:‘€r£=g$ Phonzi
primary care physician No, Douor -. .. __
primary Care phys!f:§an No, Dodor -- -- -
primary care physician Mindock PA-C, G;egnry P - Work:8450 N_ 32nd Work TeI: [269)324~8600
SlzeelRiCh|arld| M| 49083-. US
Relatlonships

No Dala to Disp|ay
Document Details

Source Contal::t lnfo Author Con{act lnfo Recipient Contact |nfo
B¢SD N. 32nd StraelRil:h|and, M! 49[]83- , UE -~ ._
Tel; (269)552-2500

Healthcare Prclessionais
NU Da{a fu Disp|ay

EDs & Code Type Data

Document Ty,')e |D. 2.§3.840.1.113383,1_3 1 POCD_H[)OOUO4O

Documem `Templa!c iD. 2,16.840.1`?13683.10.20.22.1.1 ;2015-08~01, 2.16.840.1.113883.10.20.22.1‘2 ;2[3'15-05-01
Documen£ |D: 2_‘&6_840.¥.113683.3.391_8_999362 : 35131349

Document Typa Cude' 2.16,840.1.113853.6.1, 34133~9

Document Language Cor:|eA en-US

Document Set |D: -

Do€;u mem Verslcn Numbcr; -~

Prime\qf Encoun!er

Encounter information Location lnformation
Registr€ziiun '.Jare: DB!‘I 0120'18 Ascensiun Borgess. Hnsp`:lal Prc)Med Fami|y Practice Rich|and
D¥SChar_qe Date: 08!1?_/2018 Work:BAE(} N. 32nd SlrreetRich|arldl M§ 49083- \ US
Visii |D: --
Providers

TypE I~<eiml: - Address Phnne

Al.iendc'r§g Betker PAC, Ana|ise J Work:TBO`I Angi|ng Rc>ad, 312 W£)rk TBi; (259)324-5600

2015P0nage,Ml49024~ . US

https:i/L)orgessheailhcare.':qhealih.comfpersonfnw?mm mC?SCQKSdfheailhvrecordfsharinglvisi\sfvisil!QEOEJBBB?! 115

 

2115.'2@98€ 1219-CV-00152-R.].]-RSK ECF NO. chntirlliH§po£.{ZJJéLQemPagelD.116 Page 113 Of 173

Encounter

Bf1iJI1B -BHZHB

Ascens:'on Borgess Hospiiat ProMeo Farnily practice Rlchianci 8450 N. 32nd Street Richiand, Mi 49083' USA (269) 552-2500
Encountar Diagnosis

Annuat physical exam (Discharge Diagnosie) - B.’iOf“¥B

Situationa| anxiety (Diecharge Diagnosis) ~ Bf‘iDHB

Griei reaction {Discnerge Diagnnsis) - BH 0!18

Fam|ty history of Ml (myocaro|ai intarction) (Discharge Diagnosis) ~ Bfizii 8

Famiiy history of abdominal aortic aneurysm (AAA) (Dischasge Diagnosis) ~ 8!121'18

Attending Physician: Beti<er, Anatise J, PAC

Probiem List

Annuai physical exam t Farniiy history of abdominal aorlic aneurysm (AAA} f Famiiy history of Mi (myocardial §nfarction} f Griet reaction | Siiuationa¥ anxiety (This Visit)
ADD (attention deficit disorder) | Adjustment reaction with anxiety and depression l Chronic S| joint pain | Donor of kidney for transplant j Eh|ers-Danios disease l

Esophageai Reiiu)< i PCOS (poiycystic overian syndrome) f PFD (peivic lioor dystunciion} 1 Reiusud diphthefia~penussis-tetanus (DPT) vaccination

Altergies, Adverse Reactions, Alerts

Levaquin (haavy arms)

Med_ications

amphotomino-dextroamphatamine (Adcterail XR 30 mg oral capsuie, extended release)
1 cap(s) By Mouth 2 times a day for 30 Days. Roritis: 0.

Ordering provider: Runge, Rebecca A. DO

benzoyt peroxide-clindamyctn topica| (benzoy| peraxldo-ctindamyr.in 5%-1% toplcal gell
1 app On Skin 2 times a day` Rehlls: 11.

Ortiering provider.' Helgersor\, Kurt F‘l N|D

dapsone topicat (dapsone 5% toptcat gel)

'i app On Sicin 2 times a day. Ftot“zlis: 11.

Ordering provider: Heigezson, Kurt F', MD

'drospirenone-ethlnyl estradiol {Yaz 3 mg£i.i]Z mg oral tablet)

1 tab(s) By Mouth once a day for 84 Dayei Refi|is.' 4.

Ordering provider: Runge. Rebecca A, DO

mupiroctn topical (Bactroban 2% tepica! ointmanl)

l app On Skln 3 times a day. apply a thin iilm. Reliiisl 1.

Ordering provider Heigerson, Kurt P, MD

omega-3 poiyunsaturated fatty acids (Fish Oil oral capsuie)

tretinoin topical (tmtinoin 0.05% toptcaf crelm)

1 app On Siu`n once a day {at bedtime) fort 60 Days. Reliiis; 5.

Ordering provider Helgerson, Kurt P. MD

immunizations

No data available for this section

Medications Administered During Your Visit

https://borgesshea|thcare.iqheatth.com/personfnw?hu4mCTSCBKB»-irheaith~recerd!sharing/visitsfvisit.i§309586?¢'

 

2115;29€9&8€ 1219-CV-00152-RJJ-RSK ECF NO. JCL;\ML|§)Q,QZ,QJOQ,,QM¢P&QG|D.117 Page 114 Of 173

No data available for this section

Assessment and Pian

Future Scheduled Tests
Laborelory:

Renai Funciion Parte| 315/ig

Radi@iogy:

MRI Brain wl + wio Contrast S,FQBHB

VUS AAA Scree:iing Bf‘i()/tl§

US Pefvis Corri;)iete Trensabcli\/ag Wr'o Dopp ti/Qf'iti

Functiona| Status

No data available for this section

Mentai Stattls _ _

No data available for this section

Enccunter Procedures

No data avaltabie for this section

Resu|ts

No data available for this section

Vifa| Sl§ns

l

311 nn B j

lie-spirz‘:tory Rate 16 brfmin (Normal is 14-20 brlmin)
Biood Pressure 120776 mml'ig (Nofma| is 90-140!60~90 mmHg)
Biood Pressure Loi;:ation Lelt arrl'l
Blood F'ressure Method Cul’l
Mean Arteriai Pressure 901 mmHg {Normal is 70-100 mmHg)
F'erip|\erai F‘uise Rat¢ 96 bprn (Norrnai is tin-100 bpm}
Temperaturo Tyrnpanlc [DalC) 36.9 DegC-(Normal is 36.6-3?.8 DegC)
Tempereture Tyrnpanic {DegF) 984 DegF (Normai is 97.9-99.7 DegF)
Measured Weight in Ki|ograms ?0.2 kg
Measured Weight in F'ounde 154 lb 12 ozt
Heighi in Cents‘meters 168.2 crn
Measured Height in inches 662 in2
Body Mess index 24,8 l<glmz

https:)‘fborgesshea|thcare.iqhealth.ccmlpersoninw?hu4mCTSCQKSdfhealth-recordfeheringlvisltslvisltlgft()§SBG`H

 

2/55,20§`9386 1219-CV-00152-RJJ-RSK ECF NO. ]601“ |

l
inu

ed 2/207/19 PagelD.llS Page 115 of 173

yet are ocument

‘tResuit Comrnent: Resu!t ptsced secondary from icg. convened to los

2Rasuit Commanti Result placed secondary from cm, convened to inches

Sociai History

Sot'.ial rizstoiy Typc ltespcnso
Smoi<ing Status Never ltess than ‘iUU in lifetime}

entered on: 11l71'18

Bir‘lh Scx

Goals

 

No date available for this section

 

Discharge instructions

Patient Educltion
081101'2018 10_‘28.'27
GR|EF REACT§ON

 

Griet' Reaction

Grisl is the feeling thatvve ali have when we lose someone or something that has been important in our lite Gnef is an unavoidable and normal reaction to this ioss, and
can last from months to years The amount ot time depends on different faciors. These include how close the person was to youl and how much support you have
through the grief process Symptoms include both physical and emotional symptoms

Physicai reactions:

* Loss of appetite or overeating

- Changes in weight

- Trouble getting to sleep or staying asleep

- Hair §oss

- Upsel stomach. indigestion, heart burn, abdominal pain, cramping. diarrhea

- Sense of trouble breathing

' Trembling, shakiness

Emotionai reactions:

~ Sadness

- Anxiely

' Feeiing depressed or helpless

- Ditliouity concentratng

- Detachrnent or withdrawal irorn those around you

- Loss ollnterest in your normal life and work

Home care

- Al!ow yourself to feel the pain ot your |oss, For some this can be a key part of heating griet. Tati< about your pain with others who understand Share good memories
that involve the person, pel, or possession you iost.

' Take time lor yourseii. Make it a point to do things that you enjoy {gardening, walking in nature, going to a movia, eic.},

‘ Take care or your physical body Eat a balanced diet (low in saturated tai and high in fruits and vegetab|as) and establish an exercise p§an at least 3 times a week for 30
minutes Even mild~rnoderate exercise (like brisk waiking) can make you feel better. Get plenty ol sleep

' Avoid the use of alcohol and drugs to cover your emotional pain. This oth slows down the emotional healing process

~ Do not isolate yourseiiirom others. Have daily contact With family or friends Taik about your loss to those closest to you.

~ For additional support. meet with your pestorlpriestjrabbi, a counselor or therapist, or your own doctor.

~ Cons§der joining a grief support group Asi< your doctor or our statlfor information on now to find one in your area.

~ il you have been prescribed a medicine to help with your symptomsl lake it only as directed Do not use il with aicohoi.

Foilow-up care

Fo|low up with your healthcare prov|dar, or as advised

Cn1l91‘l

htlps:!/borgessheaithcare.iqhealth.comfpersonlnw?hu=t mC`r’309Kt")dfhealth-recordisStartnglvlsits/visit19309586?f 415

 

2/15/20@38€ lilQ-CV-OOlBZ-RJ.]-RSK ECF NO. bottlm$,(t;@§é%;é@§empage®.ll$§ Page 116 Oi 173

Call 911 if any ot these occur:

- Trouble breathing

- Very confused

- Very drowsy or trouble awakening

‘ Fainting or loss of consciousness

' Rapid heart rate

‘ Seizure

- New chest pain that becomes more severei lasts longer, or spreads into your shoulder, arm. neck, jaw or back
When to seek medical advice

Ceii your healthcare provider right away it any ot these occur:

- Worsening symptoms

' Unabie to eat or sleep for three days in a row

' Feeting extreme depressioni fear. anxiety, or anger toward yourself or others
~ Fee|ing out of control

- Feeiing that you may try to harm yourself

- family or friends express concern over your behavior and ask you to get help

© 2000-2015 The StdyWeit Cdmpany, LLCA 780 Township Line Road. Yardlay, PA 19067. Ait rights reserved This information is not intended as a substitute for

professional medical cere. A|ways §oiiow your healthcare professionals instructions

Foflow Up Care
08!10!2018 ttJ:ZB:ZT
Wlth: Anaiise Betker
Addrass: Unitnown
When: Unl<nown
Comments: M scheduled

Reason for Refe rra|
No data available for this section

Heaith Concerns

mm .... ._..... " ,.,. - -.-.W~",~M__...,...___.._~.,.~_,_ ' , ' ~`\.,-.'“““""‘*»T..»_.'°"-.......~_ ' ' ' " ' " ` ` " ` ""° """ """'

w.~» ---_.-.--~t-- - t ¢....-...»M¢m - dam

No data available for this section

hltps:llborgessheallhcare.iq!teailh.comfpersoninw?hu<l mC?SCQKB4Jheaith-record!sharinglvisitsrvisitt£lSDQBBB`rf 5/5

 

 

2NN§@SG 1219-CV-00152-R.].]-RSK ECF NO. H&§$QQ°%{§JJCJDQEMPGQG|D.120 Page 117 Of 173

SMITH, CARR!E 5 Sex.' F DOB: 0111011981

Continuity of Care Document L`,rc;zie;:i_ 02115!2019
Surnn‘.alizatmn of Epis<)c't-; Note j 08515}2018 to 08!`=?!2(318
Source' Ascension Eorgess Hospila| PmMed Family Practice Richland

Demographics

Contacl informa£ioez: Marltal $iatlls: Ll`§e Partner Etm‘=ic Grsmp; Nol Hispanic or latino
1046-4 W|LDWOOD lJRRfC|-{L)€’\ND1 M| 49053~85‘;9, US He§ig`;en; Chris£ian l_anguelger ang

Te!: (OOO)DOD-UOOO Rac;e: Wnite |Ds? 76!427

Te|: {269)49€-8524 Prevlous Name{s}: -

Te|: {269)49‘1-8524

Mail'. carriesuzsmith@gmai\ucc)m

Care Team
Type Name: Rr§pre§€wted O:'QB\'\LZBH¢)F, Addr€-s&; §’hn.'\.€
primary care physician No, Doctur __ .. __
primary care physician No, Doctnr n -. _“
pr|mary care physécian Mindock F'A-C, Gregory P -- ;Wnrk:EASU N. 32nd Work Tei: (269}324»5600
SireezR!chland` Ml 49053- , US '
Relationships

No Dafa to Disp§oy
Document Detaiis

Sourca Contact !nfo Author Contact info Recipien! Contact lnfo
8450 N, 32nd Stree:Richland. ¢\»1§49083-. us ~- -.
Tel: (259)552-2500

Heafthcare Professionals
No Date 10 Disp|ay

le 8. Code Type Data
DocumeniType¥D:2.16.B¢10.1\113883.1.3 : PDCD¢HDUDUO¢|O

Document Temp|a\e lD: 2.16,|340.1.113853.?0.20.22\1.1 ;20'¥5~08-1]1, 2.‘§6,840.1.115653.10.20.22.1.2:2015-05-0‘£
Ducum¢enl |D.‘ 2.16.540.1.113833.3.391,8.999352 : 3513?275

Document Type Cnde: 2,‘16.840.1.?‘13533,5.1,34133-9

Doc:umeni Langua§e Cor$e: en-US

Documen; Sel i[): --

Document Vers¢on Number: -

Prirnary Encounter

Enco unter information Location information
Registlaficm Date: 08!151‘2018 Ascansion Borgees Hospilal PmMed Family Practice R`ichiand
Disc:harge Date: 08!1 712018 Work:8450 N. 32nd S§reaiRichland, M| 49053- , US
VJS§E |[}: ~
Pruviders
Type Nz»z:rw¢= Addmss Phone
Atmnding Betker F'AC¥ Anaiise J ‘Work;?901 Angiing Road, Sle Work Te§: (269}324»560@

-201BForlage, Mi 49024» , US

hitps:!!borgesshea|thc:arc.iqhealthcunxfpersonfnw?hu-i mC7SCSK€dfheaifh-recordfsha;ing!visi!s¢'visitf§319429|3£ 1/7

 

2,15!20¢938€ 1219-CV-00152-R.].]-RSK ECF NO. %gnti°niin§pof%§r/BZ&/cfl|]§mpage|D.121 Page 118 Of 173

Enc:ounter

8115!18 -81'1'»"1'18

Ascenaion Borgess Huspitai ProMed Famiiy Practice Richiand 5450 N. 32nd Street Rich|and, M|49[183- USA {269) 552-2500
Enl:ountar Diagnosi.v.

Hematuria (Dtschargs Diagnusis) - 8/15{18

Weii adu$t exam (Discharge D£agnosis) - BM BMB

Dysuria (D§scharge Diagnosis) - SH 1118

Hisiory 01 kidney donation (Dischargs Diagndsis) - BH?H 8

Chrunic diarrhea (Discharge Diagnosis) - 611 THB

N|uoous in stooia (Discharge Diagnos§s) - 8!17,'18

Attendlng Physicz`an? Betker. Anaiise J. PAC

Probiem List

Chronic diarrhea | Dysuria | Hematuria | Hisiory of kidney donation | Mucous in stoois | Weii adult exam {This Visit}
ADD (atteniion deficit disordar) fAdjustmant reaction with anxiety and depression | Chronic S| joint pain { Donor of kidney for transplant f Eh§ers-Danios disease §

Esophagaai Rafiu)<| F'COS {pdiycysiic ovarian syndrome}i PFD (patvic floor dysfunction} | Raiused dfphthor¥a»partussis»tetanus (DPT) vaccination

Al!ergies, Adverse Reactions, Aierts

Levaqutn {heavy snns)

Medications

amphetamlne-daxtroamphetam§na (Addera|t XR 30 mg oral capsute, extended release)
1 cap(s} By Mouth 2 times a day for 30 Days. Rehi|s: O.

Ol‘dering provider Runga, Rebacca A, DO

banzoyl peroxide-cfindamy\:tn topical {benzoyi paroxida-ciindamynin 5%»‘1%topica| gef}
1 app On Skin 2 times a day. Refiiis: 11.

Ordaring providar: He|gerson. Kurt P, MD

ciapsone toplca| (dapsona 5% topical ga|}

1 app On Skin 2 times a day. Rs§iis; 11.

Ordering providar; Haigarson, Kurt F‘, MD

drnspirenona-ethtny| eatradlot {Yaz 3 ml-0.02 mg oral tablet)

1 tab(s) Ey Mouth once a day ior 84 Days. Raii|ts: 4`

Ordaring provider.' Runga, Rebecca A, DO

muplrocin topicai ¢Bactroban mr top§cai oinlment)

1 app On Skin 3 times a day. apply a thin flirn. Reii|is: 1.

Ordaring pruvider: Haigerson. i<urt P, MD

omega-3 polyunsatura|ed fatty acids {Fish Ciii oral capsuie)

tretinoin topical (trotinoin 0.05% topica| craam)

1 app On Sirin once a day (at bedtimc} for 60 Days. Rafliis: 5_

Ordering provider: Heigefson, Kurt F. MD

lmmunizations

No data avai!abie for this seciion

htips;l!burgessheaithcare.iqnea|th,¢:omfpersosimw?hu4 mC?SCQKBdfhEaith-racordisharing!visits_!visn/93194295!

217

 

9else 1219-CV-00152-R.].]-RSK ECF NO. 1- 1 filed 02/27/19 Page|D.122 Page 119 Of 173

2/i5/20 Continuity oiCare Document

Medlcations Admin|stered During Your Visit

 

Nu data available for this section

Assessrnent and Pian

Future Schaduied Tests

Laboratory:

Renai Function Panei 2/15/19
Radioiogy:

|\f[Ri Brain W/ + W!c) Contrasi 6/28/18

VUS AAA Spreening B/iOiiB
US Pe§vis Comp§ete Ttansabdf\fag wis Dopp iii§!i&

Functio nat Status

ND data available for this SECtEDn

Mentat Status

;’a.“.`.

Nr) data available for this section

Encoumer Proced res

 

exercise stress ECHO ~ EF 60-65%, normai, neg for ischemia, low risk

Resuits

Lat)ors€ory i_ist

blame Date
POC Urine Dlpstick (Clinic} Bii£itB
BHSHB
Tost Rasi;it iia-farmed iiar;ga¢ ` Sp€~c:jnzo.n aczdrz;e tabr,-ratow
Uripe Appsarance Urine D§pstisk C|aar
POC
Urine Coior l.irina Dipstick POC Yeliow
Nitrila Urine Dipstick F'OC Negalive
Giucose Urina D§pstick POC Negaiiva
Speci!ic Gravity Dipstick F'OC 1005
Clinii:
pH Urlne Dipslici( POC Clinic 510
Leukocyte Un'ne Dipstick POC Trace
C|inic
Prolein l.irina Dipstick POC Nagaiive
C|inlc

https:f.'i)orgesshea|thcare.iqhaalih.cum!persoriinw?'hmtmC`i'SCQK64iheailh~re<:ordlsiian'ngivisits!visiilQB194298/ 317

 

2,15/2[§:@3@ 1:19-cv-00152-RJJ-RSK ECF No. leghgylegopcg¢ggygugmpagelo.123 Page 120 of 173

Ketones D§psllck POC Clinic
Urobilinogsn Unl'le Dipslick POC
Ciinic

Biiirubin Url`ne Dipstick POC
Ciinic

Blood Un'ne Dipsti_ck POC Ciinic

Vi%ai Signs

81‘15!18

Respiraiory Rate

Blood Pressure

Biood Pressure Locstlon
Blood Pressure Meinod

Nlean A."leriai Pressure
Peripheral Puise Rale
Temperaiure Tympanic {DegC)
Ternpera!ure Tyrnpanio (DegF)
Measured Weight in Kiiograms
Nleasured We§ghl in Pounds
Height in Cenls'meiers
Measured Heighl in inches

Body Mass index

Negallve

Nornial

Nagativa

16 brimin (Normai is 14-20 brlmin)
114!76 mmHg_(Norma| is 90-140!60~90 ranng)
tell arm
Cuh'
BB,? mmHgl {Norma| is 70~100 mmHg)
120 bpm“Hl‘ (Norrna| is 60-100 bpm)
36.6 DegC (Normai is 36.6~37.6 DegC)
992 oegF (Normai is 97`9_99.? oegF}
70 i<g
€54 ib 5 oz ‘l
171 cm
573 in2
23.9 kglmz

1Resuit Commenz.' Resuit placed secondary from kg, converted to lbs

2Resu|l Commsnt'. Resuit placed secondary from cm, converted to inches

Social History

Sociai Hlstory type

Smoking Staius

Birth Sex

Goais

No data available forthis section

Discharge instructions

Patient Educatlon
05!‘15."2018 11:26;58

Responsc

Never (iess than 100 in !lfelirne)
entered on', ?1.{7!18

Prevantion Guidalil'ies, Women Ales 18 to 39

Prevenlion Guideiines, Women Ages 1810 39
Scresning tests and vaccines are an important part of managing your health Heallh counseling is essentia|, tool Below are guidelines for these for women ages 18 to 39.

Taii< with your healthcare provider to make sure you’re up~to-claie oh what you naed.

5creening
Who needs ii

hilps://L)orgesshealthcare.iqheailh.comiperson!nw?hM mC?SC9KE<Uheallii-recordlshan`ngivisitsivisiii§lfi194295.'

4/7

 

2,?5/2[§,`@8€ 1219-CV-00152-R.].]-RSK ECF NO. 151 fiL§pon§|/eZJ/lQ Page|D.124 Page 121 Of 173

ocument

ontln

How often

Alcohoi misuse

All women in this age group
At routine exams

Biood pressure

Ati women in this age group

Every 2 years ii your blood pressure is less inan 120!80 mm Hg; yearly ii your systollc blood pressure is 120 to 139 mm Hg= or your diastotic blood pressure reading is BD

to 89 mm Hg

Breast cancer

A|t women in this age group shou|o talk with their healthcare providers about the need ior clinical breast exams (CBE)1

Clinica| breast exam every 3 yearst
Cervicel cancer

Women ages 21 and otder

Women between ages 21 and 29 should have a Pap test every 3 years; women between ages 30 and 65 arc advised to have a Pap test plus an HPV test every 5 years

Ch|anaydz`a

Se)cuaily active women ages 24 and younger, and women at increased risk tor infection
Every 3 years if yo\.'re at risk or have symptoms

Depression

Ali women in this age group

Ai routine exams

Diabetes me%iitus, type 2

Adu|ts with no symptoms who are overweight or obese and have 1 or more other riskfaclors for diabetes
At §eaSt every 3 years

Gonorrhea

Sexuaily active women at increased risk for infection

At routine exams

Hapatitis C

Anyone at increased risk

At routine exams

HIV

All women

At routine exams

Obesi:y

At¥ women in this age group

At routine exams

Syphilis

Women al increased risk for infection - talk with your healthcare provider
At routine exams

Tubercu|osis

Women al increased risk for infection - talk with your healthcare provider
Ask your healthcare provider

Vision

All women in this age group

At least 1 complete exam in your 205, and 2 in your 305

Vaccz`neE

Who needs il

How often

Chickenpox (varic.eilal

All women in this age group who have no record ot this infection or vaccine
2 doses; the second dose should be given 4 to 8 weeks siler the first dose
Hapatit'rs A

Women at increased risk for intention - taik with your healthcare provider
2 doses given at least 6 months apart

Hepatttis B

hltps:.l!borgesshealthcare.‘:qheal!h.comfpersoninw?hu¢t mC?SC9KE4/hea|therec0rd!shartngfvisitslvisiti'g(%194 2981'

5/?

 

2,15,2§,7,§18€ 1219-CV-00152-R.].]-RSK ECF NO. 151“]:11§90@§3423;§["“%13&9e|D.125 Page 122 Of 173

Women at increased risk for infection - talk with your healthcare provider
3 doses over B montl‘,s; second dose should be given 1 month alter the first dose; the third dose should be given at Eeasl 2 months after the second close and at leastd
months after the iirst close

Haernophiius influenzee Type S (H§B)

Women at increased risk for infection - talk with your healthcare provider

1 to 3 doses

Human papillomavirus (Hl=\i')

Ai| women in this age group up to age 25

3 doses; the second dose shoutd be given 1 to 2 months after the iirst dose and the third dose given E months afterthe tirst close
tnl`luonza (flu]

Al| women in this age group

Once a year

|tteastes. mumps. robe|ia (MMR)

A|l women in this age group who have no record of these infections cr vaccines

‘l or 2 doses

Meningococcat

Women at increased risk for intection » taik with your healthcare provider

1 or more doses

Pneumococcal conjuga£s vaccine tPC\/13} and pneumococcal po§ysaccheride vaccine (PPSV23)

Women at increased risk for infection - talk with your healthcare provider

PCV13: ‘§ dose ages 19 to 65 {protects against 13 types of pneumococcai bacteria) PP5V23: 1 to 2 doses through age 64, or 1 dose al 65 or older (pmtects against23
types ot pneumococcal bacteria}

Tetanusfdiphiheriafpertussis (TdiTr.lap) booster

All women in this age group

Td every 10 years, or a one-time close ol Tdap instead of a Td booster alter age 18, then Td every 10 years

Counseting

Who needs it

How often

 

BRCA gene mutation testing for breast and overian cancer susceptibility
Women with increased risk for saving gene mutation

When your risk is known

Eraast cancer and chemoprevention

Women at high risk for breast cancer

When your risk is known

Diet and exercise

Women who are overweight or obese

When diagnosed, and then al routine exams

Domestic violence

Women at the age iri which they are able to have ctil|d'en

At routine exams

Soxuattytransmitted infection prevention

Women who are sexuaity active

At routina exams

Skin cancer

Prevsntion diskin cancer in fair-skinned adults through age 24

Al routine exams

Use ot tobacco and the health effects it can cause

A|| women in this age group

Ever'y visit

1Accordlng to the ACS¢ women ages 20 to 39 years should have a clinim| breast exam (CEE) as part of their routine hsaltn exam every 3 years, and breast self‘exams
are an option for women starting in their 205. However. the USPSTF does not recommend CBE

2Those who are 1a years of aged who are not up-fo-o`ate on their ohltdhood immunizations, should receive att appropriate catch-up vaccines recommended by the CDC

https:!/borgesshealthcare.iqhealth.com/personfnw?hu4mC?SC9K64fhealth~record!sharinglvlsitsfvtsit!£)£$194298.' 6."7

 

2,15,2£;;333@ 1:19-cv-00152-RJJ-RSK ECF No. legntgLQ,;lDQg/gg(/n%gempageln.126 Page 123 of 173

©2000-2015 The SlayWe|| Company, LLC. 780 Township Line Ruad, Yard|ey. F'A 19067. All righls reserved. This informalion is nol intended as a substitute for

professional medical care. Always follow your healthcare pmfessiunal’s lnslrucléons.

Follow Up Care
08!?5/201611:26:58
Wlth: Anallse Elell-m:
Address: Unknown
Whan: ‘l year

only ll needed

Comments: PE

Reasnn for Referral

No data available for this sealian

Health Concerns

No data available for this sacl§on

htlps:l/borgessheallhcare.iqhea|th.comlperson/r\w?hu4mcFSCQi<E4lhealth-record/sharingfvis:`ts/vlsif/93194298,' '.-"l'?

 

2115/2§@59 1119'CV'00152'R~]~]'RSK ECF NO. JchYl'lB,CL:Q;Z/@?HJGLSMP&Q€|D.R? Page 124 Of 173

SM£TH, CARR|E S Sex; F DOB: 01}1 011987

Confinuity of Care Document Creziieci: 021'15,'2019
Szrrm‘=mrizali<m 05 Epiaoce Nu€a (JB.-”E ?.~`2015 10 081'3!2018
S;Jurcc: Ascension E!orgess Hospilal ProMed Family Prac£ice Richland

Demographics

Comac! in?ormatiml: lylarila| Slatus: Life Parlper E‘.i‘.nic; G::Ju;'r: Noi His;)anic or Lalim)
10464 WILDWDOD DRF{|CHLAND` Ml 49083-8519\ US Reiigloi\. Chrislian Larrgua§;cz: ong

Te|; [DUD)OOD-ODDO Rz)usi While le Tli‘l¢ll>i'

Tel: {259)491-8524 Prev|ous Namois}: --

T@l: {2|59}491-8524

N|ail: carriesuzsmith@gmail.corn

Care Team
Type Name Qleg)l'i':seliled Or§?rnizslion Adrjele&§ §-‘hnricz
primary care physician No, Doslur -- -- w
primary care physician `No. Doclur ~ - »
primary care physician ‘Mindock PA~C. Gregory P - Worl-::B450 N. 32r\d Wori< Tel: (259)324|-8600
StreelRlchland. Nll 49053" , us
Relationshlps

No Dail l.n Dispiay
Document Details

Source Contact lnfo Author Contact lnfo Recipient Confact Info
8450 N, 32nd SlreaiRich|and‘ ME 49083- , US -- w
Tel.' {269}552-2500

Healthcare Professiorials
NrJ Data €0 Display

|Ds 8. Code Type Data

Document Type lD: 2.‘!6.840.11113883.1.3 : POCD_HDO[)OCMO

Ducumeanempla£elD:2.16.840_l 113563.10.20.22.¢.1 : 2015-05-\')1., 2,15”840.1,1‘§3833.10.20,22.1.2:2015-08-01
Document lD: 2,16`840.1.113883.3.891.8.999362 135131233

Document Typs Cocle: 2.$6.840.1.113883.6.1, 34133-9

 

 

Document Language C¢)de: an-US
Document Sel lD: »~

Decurnenl \)’e:sion Number: --

Primary Encounter

Encounfer Enforma§ion Locatiorr lnformation
Regisiraiic-n Date: 081'|7!2018 Ascens§on Borgess Hpspilal ProMed Family Practice Richland
Discharge Date: (lBll B!.'EU’\B Work:8450 Nl 32rld SireetRir:hlanc|. Ml 49083- \ US
\f';sll ill --
Providers

Type Nam@ Address _ Phomz

AflErnding Runge DO, Rebecca A Work.'E¢l§U N lian Slrr:elRlchland\ Ml Worl< Tr.»i: (269)32448600

49033- , US

hltps:}¢'borgessheaithcarr-:.iqheallh.comfpersonlnw`th mC`!SCQK64fhealth-recordfsharing/visils/visit!9324574 ll 115

 

2;15,2[@38€ 1219-CV-00152-R.].]-RSK ECF NO. kgnt§jL§ydon§/ggc/C;lr§empage|D.lZS Page 125 Of 173

Encounter

BHTH B - Bi‘lBHB
Ascension Elc:geas Hospital ProMed Farnily Practice R`lch|and 8450 N. 32nd Street Rich|and, Ml 49083» LJSA (269) 552-25(]0
Encounter Diagnosis

Adjustmant reaction with anxiety end depression (Discharge Diagnosis} - Bl1TItEi
Pain of right sacroiliacjmnt (Discharge D|agnosis) - Bft ?l1B

Lurnbar region eomatic dyslunction [Discharge Diegnosis} - Blt`HtB

Sacrai region ecmatic: dysfunction {Dischanga Diagnosis) - Bfi 'r‘ii'B

Petvtc Son'latic dysfunction (Discharge Diagnclsis) - Bft`fl“lB

Eh|ers»t]antos. disease (Discnazge Diagnosis) - Blt?ItB

Poiyarthra|gia (Dischargo Dia|nosis) - Bi'1`."!18

Altending Physlcian: Runge. Rebecca A, DO

Prcblern List

~ »_;;`-i.) . z - .. .4. `._.. . . `\ , ..) ..._..»,__ , , _ __ h . _ _`_

Adjustmant reaction with anxiety and depression t Chronéc diarrhea | Ehiers-Danios disease l Lumbar region scmat£c dysfunction | Mucous in stoois l Pain ofrighi
sacroiliac§oint l Pelvic somch dysfunction 1 Polyarthralg‘za l Sacra| region eornettc dysfunction (This Visit)
ADD fettention deficit disorder) l Adjustmont reaction with anxiety and depression 1 Chronic Sl joint pain | Donor of kidney for transptanti Eh§ers-Danlos disease 1

Esophageai Reliux | PCOS (polycystic overton syndrome) f PFD (pelvic floor dystunciion) l Relused diphthena-penuasis-tetanus {DPT) vaccination

Allergies, Adverse Reactions, Alerts

Levaquin (heavy arms)

 

Medications

arnphatamina-daxtroamphatamine (Addorall XR 30 mg oral capsula, extended relaase)
§ cap[s) By Mouth 2 times a day for 30 Days. Rotills: 0.

Ordering provider: Runge, Rebacca A, DO

banzoyl parcxida-c|indamycin toplca| (benzoyl peraxtda-cfindamycin 5%-1% tapil:al gal)
1 app On Si<in 2 times a day. Rofil|a: 11.

Ordaring provider: Helgerson. Kurl R MD

dapsone tcp:'cai (dapsone 5% top|cal gel)

t app On Skin 2 times a day, Rafills: 11

Ordering provides Helgarson. Kurt R MD

drosplranone-ethinyl estradiol (Yaz 3 mg-D.D2 mg oral tablet]

1 tab(s) By Mouth once a day for B¢l Days. Retilis: 4.

Order`tng providar: Runge, Rabecca A. DO

mupirocin toplcal {Bactroban 2"/¢ toptcal nlntment]

t app On Skin 3 times a day. apply a thin frtm. Rel`:!is: l.

Ordering prov§dor: Hatgerson, Kurt P. MD

omega-3 polyunsaturated fahy acids (Ftsh Dit oral capsule}

trutinoin topicat (tretinoin 0.05% topieal crearn)

l app On Skin once a day (at bedtime) for 50 Days. Renlls: 5.

Ordering provider: He|gerson, Kurl P. MD

tmrnuniz:ations

No data available for this section

nttps:llt)orgesshealthoare.iqheatth.com/personlnw?hu¢lmC`i'SCQKE4lhealth~reoord/sharingivislts/visit!93248?4ii 2f5

 

 

ziceeese 1:19-cv-00152-RJJ-RSK Eci= i\io. 1C1n;jji§gopgyrggggogenpageio.129 Page 126 of 173

Medications Administered During Your Visit

No data avai§ab|a for this section

Assessment and Pian

Futura Scheduled Tests

Labmaiwy;
Renal Func§ion Panei 2115/19

neurology

MR| Bfein wl + wic) Contrasl 6,'28/18

yes AAA screening emma

US Pelyis Cornplete Transabdx'\/ag W/o Dopp 11/9/'18

Reterrats to Other Providers
see CPOE order. referred to: Kalamazoo Gastrosnterology
Referred by: Betker. Anaiise J, PAC

SEE A`|'l'ACHED ORDER, referred to: Ml MED DIV|SiON OF RHEUMATDLOGY
Referred by: Runge, Rebecca A, DO

Functional Status

Nc data available for this section

Mentat Status _

No data available for this section

Eni:ounter Procedures

No data available for this section

Results _

 

No data available for this section

Vilal Signs _

Bi"i 7!1B

Rasptralory Rate 16 br.tmin (Normal is 14-20 brlmin}

Btood Pressure 118/76 mmHg (Norma| is 90»140/60-90 mmHg)
Btood Pressure Location Lolt arm

Biood Pressure Method Cul`t 7

Mean Anerial Pressure 90 mmHg (Normal is 70-100 mmHg)
Peripheral Pulse Rate 100 bprn (Norma| is 60-100 bpm}

https://borgesshealthcare.iqhealth.com/person/nwi'hurtmCiSCQKBA!health-reeord/sharing/visits/visitfg3248?d1/ 315

 

2,;5,2(§:333@ 1:19-cv-00152-RJJ-RSK ECF i\io. JC-Ormmggfrgg/Ezgo/CMMPageio.130 Page 127 or 173

Temperature Tympani`c {DegC)

Ternperature Tyrnpanic {DegF)

36.5 DegC"LOW* (Non'nul is 36.6-3?.5 DegC)

9':'.]' DegF*|_OW' (Norn`ial is 97.9-99.7 DegF)

Measured Weight in Kilo=grams 70 kg
Measi.ired Weight in Pounds 154 lb 5 oz 1
Height in Gentimeters 171 cm
Meesured Hetght tn tnches 67_3 in2
Eody Mass index 23.9 l<glm2

1Result Comment: Rasuit placed secondary from kg, convened to lbs

2Result Comment: Resutt placed secondary from cm, convened to inches

Socia| History

5<)cial Hist;ory Type Response
Smoking Status Never (less than 100 in Ei§etime)
entered on: 111'7115

Et§rth Sex

Goals

No data available for this section

Discharge lnstru ctions

Patient Education

081171'2013 10557.'50

Anatomy of the Sacro|liac Joints

Anatomy of the 5acro`siiac Jolnt

There are 2 sacroitiac (St}joints. Theyl are in the very low back (buttocks area). There is 1 §olnt on either side ot the pelvis. The Stjoints link the sacrum to the i|ium. The
sacrum is a triangular bone at the bottom of the spina. The ilium is part of the pelvis, The St joints ere held in place by |igements. Ligarnents are strong tissue that link
bone to dona. The joints do not move very much, but they do help with mobility They work with your spine and femurs to help you bend and watk. They also help bear the

weight of your upper body.

© 2000-2015 The StayWelE Company, LLC. i'BD Township Line Road. Yardley, PA 1906`.'. A|l rights reserved This inlormation is not intended as a substitute for

professional medical care. Always tot|ow your healthcare professionals instructions

Fotlo\iv Up Care

0511?1'2018 10:5?:50

With: Rebecca Runge

Addrass:

F'roMed Farni|y Practice - Richiand
3450 North 32nd Stroet

Richland, M$ 49063-

[269) 324»&500 Buslness (1)

When: 2 Monthe

only il needed

Commants: rocheck anxiety/depression

Reason for Referral

https:i'/borgesshealthcare.iqheaithicomfpersonlnw?hu-tm(.`.?509KGd/heaith-record/sharing/visttsivisttlg:i243741f 4!5

 

2,15;20@&8€ 1219-CV-OOJ_52-R.]J-RSK ECF NO. §Mifu@q[@§é%g!gn$m Page|D.lSl Page 128 Of 173

See Assessment and Plan

Health Concerns

No data available tor this section

https:iiborgessheaithcare.iq heai`lh .corn/personinw?hu4 rnCTSCQKEQ/health-recordishazingivisltsfvisiti9324874 tr' 5!5

 

2,15,2§;@3@ 1:19-cv-00152-RJJ-RSK ECF No. 1¢11§;1@¢090;¢;3413%,Page|o.132 Page 129 of 173

SM|TH, CARRIE 5 Sex; F DOB: 01!10[1937

Conft'nu§ty of Care Docume rlt y Creaied; 02/15f2019
Sumntnrization of Episocie hlote | 0?31“=5:'2078 lo 05!21!20‘1 13
Sou:'ce: Asoenslon Eorgess l~iospl`tai PrDMed Family Practice Ric:h%and

Demographics

Contaci information hiaritsl Stazds: Life Partner Eihnio Groaip: Nol Hispanic or Latino
10464 WiLDWOOD DRR|CHLAND, Ml 49083-8519, US Reii_c]ion: Christian Lk'ri\guage: eng

Tel: (UUD)UUD-OOOD Name: White le: 75'¥42?

Toi: {269)491~8524 Previous Name{s): -

Tel; {269}491-3524

Mail: carriesuzsmilh@gmai!.com

 

Care Team

Type - Na:ne Rep;esen=\ed Oigsni?€:i'i:';n Addz'ess i'/:ir)n'c

primary care physician ' No` Docth ~- _. ._

primary cars physician No, Docth -- _. .¢

primary care physician Miridock PA-C, Gregery P -- Worlr.lB¢l5O N. 32nd Worlt Tet; (269)324-8600

Slret=eil?iichlt=.indi Ml 49083» _ US

Rslationships
No Date to Display

Document Detai|s

Source Contact into Author Contact lnfo Recipiant Contact into
8450 N. 32nd StreetRichland, Ml 49083~ y US -~ _.
Tel; (269}552-2500

Healthcare Professionats
No Date to Display

iDs E Code Type Data

Document type lD: 2.16.840‘1.‘113883.1.3 : POCD_HDDUO{MU

Document Temptate lD:2,16,840,1.?13883.10.20.22.1.'! : 2015-08-01, 2.16.540.1.113583.10.20.2241.2 : 2015-05-01
DooJmamlD:2115,840.1.1?3883.3.893.5.999362 ‘.35131126

Document Type Code: 2.16.540.1 .113553.8`1, 34133-9

Document Language Code: en-US

Document Set lD: ~»

Document Version Ntimt'rer --

Prlmary Encounter

Encounter information Loca’tion information

i`£eglstraiion Date: DB!i§/ZDiB Asr;snsion Borgess Hospilai Frul`vled Famlly Practice Riol'lland
Discharg\=. Date: 0812?/2[]18 Wdrk:8450 N. 32nd StreetRichland. M| 49083» _ US

V`sst| lD: -

Providers

No Data to Disp§ay

https://oorgessheafthcare.iqhealth.oom/person}nw?hu4mC7SCSKtheaEth-record/shannglvisitsivisit/BS189i‘l¢if 314

 

2,15,2(;;@3@ 1:19-cv-00152-RJJ-RSK ECF No. JC-gmi,iLepDQg{ggL/gjgempagelo.133 Page 130 of 173

Encounter

BMSHB - 8}21115
Ascansion Bor|ess Hospital ProMad Famiiy Practice Richland 8450 N, 32nd Street Richland, M| 49083- USA (ZEQ} 552-2500

Prob|em List _

ADD (atteniion deficit dlsordsr} |Adjuslmant reaction with anxiety and depression | Chronic Bljoint pain t Donor of kidney for transplant | Ehlers-Danios disease]

Esophagaa| Raftux § PCOS (polycystic ovarian syndrome) l Pi-`D (petvic lloor dystunction} l Re$used diphtherta-perlussis»tatanus {DF'T) vaccination

Altergies, Adverse Reactions, Aierts

Levaquin {heavy arms)

Medications
amphetamine-delunamphetamlne [Adderall XR 30 mg oral capsula, extended release)
1 cap(s} By Mouth 2 times a day for 30 Days. Reiills: D,

Ordering providar: Runga, Rebecca A. DO

banzoyl peroxide-cllndamyl:ln toplcal (henzoyl psroxide-ciindamycin 5%-‘|% topical gell
t app On Sl<in 2 times a day. Retilis: 11.

Orclaring provlder: Hatgerson, Kur‘l P. MD

dapaone topicai (dapsone 5% topical gel}

1 app Oh Skin 2 times a day. Ral`il|s; 11.

Ordering provider: Helgerson, Kurt F', MD

drospiranons-elhinyl estradiol (¥az 3 mg-U.OZ mg uml tablet)

1 tab(s) By Mouth once a day tar B¢ Days. Retlits: 4.

Ordering provldar: Runge, Rebecca A. DO

muplrocln toplcal (Bactroban 2% lopical atntmsnt)

1 app On Skln 3 times a day. appiy a thin fllm. Retil|s: ‘|.

Orden`ng provider: Helgarson. Kurt F'. MD

omega-3 po!yunsaturated fatty acids (Fiah Dlt oral capsufe)

tratinoln topica| {tratinoin 0.05% toplcat cream)

t app On 5kin once a day (at bedtime) for 60 Days. Raf:lis: 5.

Ordaring providah Helgersond Kurt P, MD

lmmunizations

No data available for this section

FuturB Schsdutsd Tasis
Laboratory:

https:/)'borgesshaalth care .iqhealth.com/personlnw?hu4mC?SCSKE4.!healti\-racord/sharing/visits!visitf§§$t 89 1 1 4/

2!4

 

 

assesse 1:19-cv-00152-RJJ-RSK ECF No. 1D1ntii§gopgj,ggggugenpagelo.134 Page 131 of 173

Renai Function Panet 2!15!19
Radioiogy;
MRl Braéa W/ + vv/o Contrast 6/28!18

VUS AAA Screening 8110/18
US Peivls Cornptete Transabd/Vag wio Dopp 11!9/15

Functionat Status

No data available for this section

Mentai Status

No data avaiiabla for this section

Encounter Procedures

No data avalfab|e for this section

Rasults

No data availabte for this section

Vitat Signs

No data availabte for this section

Social History
Soc,ia§ Ha`stoiy 'type licensees

Smok|ng Statr.¢s 2Naver (lsss than 100 in filatime}
entered on: i‘l»"l'l'lB

Eltrlh SHJ<

Goals

No data avaliab|a for this section

Discharge instructions

No data available for this section

Reason for Referrai

No data available for this section

https:l/horgesshealthcare.iqhealth.com/person!nw?huilmC'r'S09l<64lhealth-record/sharing/visits!vlsib'§l3189114/ 3/4

 

2715/gestae 1:19-cv-00152-RJJ-RSK ECF No. bal,tn@qi@ggz,gggnem Pagelo.135 Page 132 of 173
t-Ieaith Concerns

NC\ data available for this section

nttps:l.'borgesshea|thcare.tqhealth.comlpersonfnw?hu¢tmCi'SCQKE¢lfheallh-record!sharlngivisitsivisitlQB13911di 414

 

mertz/asa 1:19-cv-00152-RJJ-RSK ECF No. katii@pupg{gggctgmpagelo.136 Page 133 of 173

SMETH, CARR|E S Sex: F DOB: 01!10!1987

Cont`rnu§ty of Care Document Crsated: 02!15.'2019
Surnmarizatlon of E;;isode Note | 10.*16!201£) lo mite/2018
Source: Ascansion Elorgess Hospiial Prolvled Farnily Practice Rich|ahd

Dernog raphlcs

Co:'ztact lnlorrnatlon' iv'|arilat Slattrs: Lile Partner Elhnit. (iroup: Noi Hispanlc or Lal.int>
1046-tt W|LDWOUD DRR|CHLAND, Ml -QQDBE-BB‘EQ\ US Fieiigien: Christian i..ztngtle§;e: eng
Tel; (UDD}C\UU-GDUO Haca: White ll,it;: 76142?

Te|: (259)49‘!»8524
Tei$ (269)491~8524

Maii: carriesuzsmith@gmai|.com

Previous Name(s): -

Care Taam

”§'ype items Repre.=;eratec (,irg:an.;zaiicn Adc‘reiis; Pho='te
primary care physician Nol Doctor w ,. ..
primary care physician ND. Doctor .. ,_

primary care physician

M`tnddck PA-C. Gregory P

Work:l`:l450 N_ C'lP_nd `Work Teli {259)324-8500

StreEtRichia nd, Mt 49053- , US

Relationships
No Data to Display

Document Detai|s ~

Source Contact lnfo Author Contact lnfo Recipient Contact lnfo

845[] N. 32nd StraetRichland. Mt 49083~ , UB -- __
Tar (269)552-2500

Hsatthcare Protessionals

No Data to Disp|ay

|Ds & Code Type Data

Document Type il_`l; 2.15.840.1.113583.1.3 : POCDWHDUOGD¢lU

Document Templale ED: 21€6.840.1.113883.10.20.22.1,1 ; 2015~08\01, 2.16.840.1.113333,10.20.22.1.2 : 2015-08-01
Document lD: 2.16,B40\'l.113583.3.591.6.999362 r 35131040

Doct:ment "i`ype Code: 2.16.84[}.1.113893.6.1, 34133-9

Document t_arlgdage Corle: en~US

Document Set iD: --

Document Versiorr Number: s-
Primary Encounter

Encounter information Location information
Regist"dtir)n Date: 10!16|'2|]15

Disc‘narge Dato: 10/151'20‘¥8

Ascenston Borgess Hospital ProMed Family Practice Richland
WOrk:Bd§O Ni 32nd StreetRich|and, Ml 49083~ . US

Vtsit |U! »~
Providers
Type Narne Ad`r.irsss lincer
Attending Runga DO, Rebecca A Worl<:lil't§l) N_ 32nd StreetFtichland‘ Ml Woxk Tr-.\t: {269)324.560[}
;il£ltJBElv . US

https;fiborgesshealthcare.iqheatth.coml*personlnw?hu<tnzC?SCQKE-¢lfhaaEth-recordfsharingr'visitsivisitfgd€»‘i5095! 115

 

lnuit are acumen

2,15!2§§86 1219-CV-00152-R.].]-RSK ECF NO. légniiie$io 3/23/19 tF’age|D.137 Page 134 01 173

Encc-Lcnter
101161'18 ~ 101'18¢'18

Ascension Borgess Hospital ProNled Farnily Practice Richland 3450 N. 32nd Slreet Richlandl Ml 49083- USA (269) 552~2500
Encountar Diagnosis

Ehlars-Danlos disease (Discharge Diagnosis) - 10!€61’18

ADD (attention delicti disorder} (Dlscharge Diagnosis} - 10116!18

Grlef reaction (Discharge Disgnosis} - tditE/tt!

Attanding Phys|dan: Runge, Rebecca A. DO

Problem_ List

ir
ii

ADD (attanon deficit disorder§ E Ehlers~DanEos disease | Griaf reaction l Polyarthralgia {This Visit}
ADD {attentéon delicit disorder) |Acljustment reaction with anxiety and depression | Chronic Sl joint pain f DonoaF ol kidney for transplant t Enlers-Danios disease 1

Esophageat Rellux t PCOS (polycystic ovarian syndrome) | PFD [pelvic floor dystunction) t Reiused diptheria-perlvssis-tetanus iDPTl vaccination

Aiiergies, Adverse Reactions, Alerts

Levaquin (heavy anns)

Medications

amphetamina-dextroamphafam|ne (Adderali XR 30 mg oral capeule, extended rainse)
1 cap(s) By Mouth 2 times a day for 30 Days. Refil|s: Cl.

Ordering providsr: Runge, Rebecca A! DO

banzoyl peroxide-c|lndamycin topicai (berlzoyl peroxide-ciindamyctn 5%-1% topica| gail
1 app Ort Sl-'.in 2 times a clay Railt|s: tt.

Ordlring providar.' Helgerson, Kurt P, MD

dapsona toplcal (dapsone 5% topical gell

t app On Skin 2 times a day. Ratills: 111

Orden'ng provider: Heigerson. Kvn F', MD

drosplrenone-ethinyl estradiol (‘l'az 3 mg-U.DZ mg oral tahtet}

‘l tab{s) By Mouth once a day for 84 Days. Rel?|ls: 4.

jOrdering provider: Runge, Rebacca A. DO

mupirocin topica| (Baciroban 2% topica| ointment)

1 app On Skin 3 times a day. apply a thin Efm. Retills: 1.

Ordering prov§dar; Halgerson. Kurt F', MD

omeqa~3 polyunsaturated fatty acids (Flsh Oll oral capsule)

tretlnolrr toplcal (tretlnoin 0.05% toplcmt creaml

1 app On Skin once a day {at bedtime} for 50 Days. Retills: 51

Ordering providar: Heigerson, Kurt P» MD

lmnrunizations
intiuenza virus vaccine, inactivated | Tdap: Tetanus.'diphtherial'acel pertussis
Medications Administered During Your Visit

No data availabie for this section

https:f/borgesshealthcare.iqheaith.comlpersonfnw?hu¢tmC?SC9K64!heal!h~recordlsharingfvlsits.'visitf94615095/

21'5

 

 

2,15,20@33@ 1:19-cv-00152-RJJ-RSK ECF No. JCA“iiigpbng/g,;r/Cg,gempagelo.133 Page 135 of 173

Assessment and Plan

Future th¢du!ad Teats
Laboratory:

Reha| Function Panel 2!15/19
Radiology:

NlRi Erain Wf + w/O Contrasi 6!28/‘18
VUS AAA Screening 813 Oii 8

US Peivis Compiets Transabdf\!ag win Dopp tiHQr‘iB

Relerra|s to Other Pro\'tders
ehlers-danlos disease polyarlhralgta, referred to: BMH Rheomatology
Raiorred by: Runge. Rebeoca A, DO

Functional Status

     

No data available for this section

Mental Status

 

No data available for this section

Encounter Procedures

No data available for this section

Results

No data avaiiab?e for this section

Vital Signs

10!16/1 B

Respiraiory Rate 16 brim§n (Normai is 14~20 brfmtn)
Blood Pressure l?O.iBZ mmHg (Normal is 90~140/50-90 mmHg}
.Btood Pressure Loi:aiion Lalt arm

Blood Pressure Meihod Cuff

Mean Aneriai Prassura 94.7 mmi-ig {Normai is 70¢100 mmHg}
Peripharai Pulse Rate BE bpm (Norma| is 60~100 bpm)
Ternperature Tympsnic (DegC} 36.6 DegC?(Norrnal is 36.6-3?.6 DegC)
Temperature Tympanic {Degl-') 979 DegF (Normal is 97_9»99.7 Dng)
Measured Welght in Kilograms 73.5 kg

Measured Weight in Pounds 162 ib 11 oz 1

Height in CenEimet-ers- 171 oin

Measui'ed Height in inches 5?.3 in2

ht|;ps;)‘il;)¢:irgessheatthcara.iqhaalih.comi'personinv.".’hu/linCT'SC)Ql~t64ihaalth-reoordish.:~1ringfirisitsi'vis.it.'Ei-¢lt$tBOEBBir 3i5

 

2,15,20@33@ 1:19-cv-00152-RJJ-RSK Eci= No. gb;i,uiiy§;iyggéybgggngm Pageio.lao Page 136 of 173

Body Mass index 25.2 kgim2

1Rosuit Commant: Reeult placed secondary from kg. convened to lt)s

2Resuit Comment; Result placed secondary from cm. convened to inches

-'~_m ;"..' . ..'... .;.M.,,t....-¢....

Sor:iai History

Sociai History Type Response
Smoklng Status Never (less than 100 in litetime)
entered on: iii'i'ii B

Birth Sex

Goats

No data available for this section

Dischargo instructions

Patient Educatlon

10/16/201814;21:29

ADHD and Your Famtty

ADl-lD end Your Famiiy

Tal\ing care of a chiid with ADHD might cause other relationships in the household in sufler. This doesn`t have to happen Each member of the family sen heip build
lasting bonds. Tnat way, life can get better lor everyone

How you may feet

it you have a child with itiDHDl you may feel guiliy, worried and tired. Try to get enough rest and do some things you snioy. Ask tamin and friends tor support

`i’ou and your partner

lt's easy io blame each other. You rnay not agree on the childs diagnosisl treatment or discipline Ftnding answers tsn‘t easy but make an eiton to talk each day. Now is
the time to build new trust within your relationship

Nurturing your other chitdren

¥oo may devote a lot of lime and alton to the child with ADHD, As a ieauity your other children may feet lett out. Do your best to spend time with your other chiidzon` too,

instead ot using up your energy. you may ind that these moments help bui§d your reserves

Parent's role

~ For yourseil: Recharge and relax. Free up some time by finding a caregiver who understands ADHD, Ask a counselor or your support group about people who might be
able to supervise your chttcl.

» For your marriags: Try to respect any differing opinions Also, spend time alone as a coople. Taik about things other than your child and coping with ADHD`

‘ For your other children: Do things with them. Ask about their hobbies, desires, and fears. Let them know they matter to you. Then heip them relate to the chitd with
ADHD`

- Reward everyona's efforts to act like a tamiiv.

~ Counsellng may heip you manage your stress il can aiso help strengthen your marriage and resotve i`amlly connicts,

The lutura holds promise

Your chi|d`s ADHD symptoms ate ti|\ely to change and evolve as he or she matures. But with time and ongoing guidance your child can learn to manage his or her traits.

litany adults with ADHD are happy and successfui_

© 2000-2015 The StayWeli Company, LLC. 780 Township Line Road, ¥ardley. P.t\ 19067. Ail rights reserved This intormation is not intended ss a substitute fof

professional medical care Always follow your healthcare professionals instructionsl

Fotlow Up Care
'lO.i‘lB/20tB 14:21:29
thh: Rebecce Runge
Address: Unlrnown
When: 3 months

https:/fbotgessheaiihcare.iqhealth.conri‘pezson.'nw'l`hud mC'l`St'.`§ll<t$~'lihealth-record.ishen'ngi'v'tsitsivisiti§¢l615[2|95ill

4!5

 

 

2,15,2@@3@ 1:19-cv-00152-RJJ-RSK ECF No. lé;imiiiggog?aiggggngen,PaoelD-140 PHQ€ 137 Oi173

only if needed
Comment,s: ADD recheck

Reason for Referrai

ehlers-denies disease polyerthraigia, referred to: BMH Rheumatoiogy
Retened by: Runga, Rebeccs A. DO

Heafth Concems

No data available for this section

 

https:ilborgessheatthcare.ioheatth.comfperson!nw?hu4mC?SCQKSdlhea|th»recordisharingfvlslts/visit!94615095! 515

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.l4l Page 138 Of 173

EXHIBIT B

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.l42 Page 139 Of 173

STATE OF MICi-HGAN
iN THE 37th Circuit Court for the County of Caihoun
161 E. Michigan Ave., Battle Creek, Ml 49014 (269) 969~6530

 

CARRIE SM]TH,
Case No, i9- ~CZ

Plaintift`, Hon.
v
KELLOGG COMMUN].TY COLLEGE,

Dt=:t".endani;l

 

Ma_rk' E. Kreter (P35475)
Daniel W. Boocher (PS} 550)
l Michigan Ave

Battle Creek, M.`t 49017
(269) 966-3000 Phone

(269) 966-302?. Fax

 

AFI?[DAVI'I` ()F DR. KUR'I` P. HEL.G ERSON

STATE OF MICHIGAN )

)
CoUNTY oF CALHOUN )

l, Dr. Kur't P. Heigerson, of ProMed Famiiy Practice, located at 8450 North 32nd Street,
Richland, Michigan 49083, being first duty sworn, depose and state that if called to testify, 1
could testify competently to the following facts:

i. My name is Dr. Kurt P. He]gerson, M.D,, and I am a licensed medical doctor in
the state of Michigan.

2. 1 am familiar with the events in this case and with Carrie Smith’s medical
treatment.

3. On August 5, 2018, Ms. Smith was diagnosed by Bronson Methodist Hospital as
having insomnia and anxiety related to an adjustment disorder and grief reaction as a result of
her father’s passing Ms. Smith was also prescribed Lorazepam (ATIVAN).

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.l43 Page 140 Of 173

4. ATl\/'AN is a sedative used to treat anxiety and insomnia. ATIVAN has common
side effects, including drowsiness and tiredness.

5. On August 'lO, 2018, Ms. Smith followed up at ProMed Fainin Practice in
Richland, Michigan, with Analise Betker, PA-C.

6. On that date, her diagnoses of anxiety_, adjustment disorder, and grief reaction
may have been reviewed by Analise. She confirmed thatl her prescription of ATIVAN Was
warranted given her diagnoses

7. Ms. Smith followed up on August 15, 2018, with Anaiise and on August i7,
2018, with Dr. Rebecca Runge, D.O.? at our office

8. Based upon my medical experience, anal.ysis, and expertise, Ms. Smith would
have had difficulty waiting up on November '/‘_, 2018, and November 28, 2018, given her medical
condition at those dates

9. \For this reason, l authored a note on February 7, 2019, asking that Keliogg
Comrnunity College excuse Ms. Smith from class on those dates for medical reasons That note
is attached hereto,

]0. in my professional opinion, Ms. Smith currently suffers from the above-described
medical conditions and is properly prescribed ATIVAN for treatment thereof.

FURTHER AFFIANT SAYETH NOT.

 

, d / » 1
_ § ' 4)' //`;:’) " ;J y/A.»’J y 4
Dated: February§§, 2019 ,a{;ai~i-""‘ QM~QHWWFWM~%§§LG
Dr. Kurt P. Helger'spry
L.,;
Subscribed_, sworn to, and acknowledged before me on February ___, 2019, by Dr. Kurt

P. Helgerson, to me known to be the person who executed the same.

nw

* , Notary Public

*print notary name Sfal€ 0f m/§f\_ l@~f ne County Of _@£-Lf:i,cwmm
Acting in the County of iC¢-Qv<aw;,»

My Commission Expires: /"/ 9"'1 9 5 n ,,,,, mm

   

.- M°llli illinois
) %nmmacounlivf_é¢_isi.%-

wm
l treatment sot;ntsmautm

 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.144 Page 141 Of 173

l'ruMed llamiLy Practice
8450 North 32‘ Slmu `
Rlchland, M149DBJ BURG _

(269) samson

2~7~19
Re: Carrie Smith DOB: 01-10-1987

To: KCC. please excuse Carrie for the dates of Nov 7 and Nov 28, 2018, for medical
reasons

M' raw
Kurt P. Helger on, MDZ_/j/Mf l

A member ol`Ascension Heullli

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.145 Page 142 Of 173

EXHIBIT C

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.146 Page 143 Of 173

Hello Students! September 3, 2018

My name is Michelle Colyer and l will be facilitating your NURS 281c|inlcai experience at
Bronson Methodist Hospital on the AMU. l hope you had a wonderful summer break and
got some well-deserved rest and time with family. l am so excited to meet you ali and am
proud of each of you for working hard to make it to your last tvledicai Surgical Nursing
course this semesteri You are so close to beginning your nursing career, This semester will
go fast (so be ready to polish your skills and push yourself to learnjust as much as you can
in these last 6 months!

//'\KNursing school is one of the most stressful times in our lives, my goal is to partner with you @j
to keep stress at bay. P|ease know that l am here to help you this semester! Let me know

:L§\l;Z/lhow | can help

important guidelines about cfr'm`col.'

~L Be professional and accountable We are ali adults- taiklng things through is such an
important skill to practice Treat everyone with dignity and respect.

-L Help each other out and use your resources. |fyou need help finding the right
resource to answer your question, expect that l will work with you to find the answer~

~ don't let me take away a learning opportunity for you (uniess it's a critical situation)i

The best way to remember stuff is to look it up yourself or talk it through with a peer
or myself

is |f you find yourself in r‘clown time" there are always things to do. Look up diagnoses
tests, anything you can think of in relation to your patient.. Please make sure your
patient personal care provided

'i» P|ease see Clinical Overview for nursing students found on Moodle under Course
documents as well as the Nursing Student Handbook found on the following
Web$if€f bna;/A:ertvr-_rsllf,)ssiadaftra-sentent/nntenantsft_§_l<t§f_Nlaisi_n_s:§_rusisat-tiandt_>sels:
E__ti__l-i§_:`_/~`il 1551 1. t?.t~ll

~L Piease be sure to review all information regarding ciinical expectations

Helpfui hints

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.147 Page 144 Of 173

~ Look at doctor progress notes to keep up with the medical care plan

» Lool< at social worker and case manager notes usually titled "discharge pianning" to
be familiar with where they are going and what kinds of things we need to teach them

- Learn to skim notes, don't take all your time looking through notes. You will be
expected to give me an SBAR report before providing patient care. This can include what
brought them in, any important interventions (l\/l|CUr intubations, etc.), and what the plan of
care is, how they move, any lines or trach‘sr any important things about family, Change of
shift/ reporting off report is also important to practice~ i can help you With this, report
seems to be a challenge for new nurses so we are going to practice thisi

- Keep an eye out for new provider orders- you may not take orders, but definitely look
for them and work with primary RN to carry them out.

- introduce yourself to people, be friendlyl even ifthey don't care you have practiced
being comfortable as a professional

~ Be organized you will have 4-5 patients eventually as a nurse, you will forget things-
develop a system that works for you before you graduate and don't be afraid to modify it. l
can help you with this.

~ if you feel stressedl take an appropriate moment to breathe deeply in a private piace,
get in this habit instead of letting stress ruin your day.

- the goal is not perfection but presence- be mindful of what you’re doing we all have
"off days" but remember you'll soon be responsible for real lives.

- Take Kapian seriously in your last semester

Parking:

Bronson has tried to accommodate student parking for many years but it has become
impossible to do so now because of the tremendous growth Bronson has experienced in the
past several years. in addition, the development of both the WMU l\/led School and also the
new KVCC Cuiinary institute has really compressed parking areas. Students Wi|l now have to
find parking in public areas like street meters, city lots etc. lt is important that we continue
to prioritize parking on site for patients, visitors, and employees. Security will escort
students to and from parking areas upon request This link will take you the city parking site
for more informationl http://fwww.downtownkalamazoo.org/Visit/Parking.aspx/

For the first day:

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.148 Page 145 Of 173

We will meet Bronson Methodist on NOrth campus in the cafeteria area at ?am for

orientation (This is not the South campus (AKA main) cafeteria Please be prepared to review
lots of information but also remember we will be working on the floor later in the morning

My phone number is 517-795-4902. l'd like each of you to text me when you get this
email so i can store your contact info in my phone... texting me is best UNLESS
YOU'RE CALL|NG lN to clinicai, per school policy l need to hear your lovely voice on the
other end to let me know you won't be at clinical.

Speaking of phones, per school policy please keep your phone in your back pack, the

emergency contact number you can give your family/babysitters is mine (517-?95-4902}.
You will be able to use your phones off the unit ONLY. No photos or videos are to be taken

at the clinical sites.
Let‘s get ready for a great semesterll

Sincereiy,

Nlichelle

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.149 Page 146 Of 173

EXHIBIT D

 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lBO Page 147 Of 173

POLlClES

Academic integrity

The Kellogg Community Coliege policy on academic integrity is spelled out in the Student
Handbook. if it is suspected that you are cheating, fabricating, facilitating academic dishonesty, or
plagiarizing, there may be serious consequences The incident will be documented and may be
reported to the Coi|ege Administration for possible disciplinary actions up to and including course,
program, or college expulsionl

Students who are members of Kellogg Community Coi|ege’s Nursing program are expected to
hold themselves accountable to the highest standard in regard to honesty, and academic
integrityl Whiie not all inclusive the following behaviors listed below will be treated as academic
dishonesty (aka “cheating”):

o Obtaining access to and/or use of any materials intended for instructor/faculty use only is
strictly prohibited Course book test banks are developed for faculty use only. Students
may not obtain, gain access to, distribute or use these test banks lf a student is unsure if
use of particular study materials is acceptable they are responsible to check immediately
with their classroom faculty. Any student discovered accessing instructor test bank
resources is subject to dismissal from the program.

~ Discussing exam questions/answers with students who have not yet taken the exam.

- Photographing or making a copy of any part of an exam or quiz.

v Sharing completed assignments with other students who have not yet completed the
assignment (oufside of a designated student group activity).

o Discussing simulated clinical experiences with other students Sharing the learning
experience with students who have not yet participated in the simulation impedes the
learning experience intended for a|l.

Advanced Placement Admission

See KCC Academic Catalog regarding admission to the LPN-to-Associate of Applied Science in
Nursing degree Advanced Piacement applicants may identify their preference for full-time or
part-time level two nursing course work. Advanced Placement students are notified by the
Director of Nursing Education if seats are available for the full-time or part-time options near the
end of Transitional Nursing (NURS 136). Students may register for level two nursing courses
following notification by the Director of Nursing Education.

Americans With Disabi|ities Act

Kellogg Community Coi|ege does not discriminate in the admission or treatment of students on
the basis of disability. KCC is committed to compliance with the Americans with Disabilities Act
and Section 504 of the Rehabilitation Act. |nformation is available at

httgs:/iv.ww.ada.gov/cguide.htm

Atte nd an ce

Classroom, clinical and lab attendance is necessary for successful completion of nursing courses
Attendance is required to meet course outcomes and clinical objectives of the course Tardiness
in a clinical or lab area is considered an unprofessional behavior and is not acceptable A no
callfno show to the clinical or scheduled laboratory or simulation setting is a serious occurrence
and could result in a clinical failure |f a student has a no call/no show occurrence it will be
investigated and addressed on an individual basis.

lf a student does not complete the clinical component of the course it will result in a letter grade of
"F” for the course, if a student fails clinical for attendance or any other reason, the student is not

Page 10 of 52

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.151 Page 148 Oi 173

permitted to return to clinical after being notified of the clinical failure Pre-planned clinical or lab
absences (i.e vacation, appointment etc,) will be considered an absence occurrence for each
day or evening missed. Make-up assignments will still be required.

|f a student does not successfully complete the clinical component cia nursing course, the
student is not permitted to return to clinical after being notified of the clinical failure The student
may not finish the theory component of the course in which the clinical failure was issued. (See
Program Progression and Readmisslon Policies).

A student's documented iiinessichi|dbirth resulting in two subsequent clinical attendance
occurrences could be considered one occurrence, depending on the situation. lt will be assessed
and addressed on an individual basis by the classroom faculty, clinical instructor and the Director
of Nursing Education.

For each nursing clinical or scheduled lab or simulation experience an attendance
occurrence of tardiness; leaving the clinical or lab early; or absence will all be treated equally with
the following guidelines:

1“ Attendance Occurrence - A learning contract will be initiated by the clinical or classroom
faculty, including a make-up assignment as determined by the instructor.

2'“' Attendance 0ccurrence - A second learning contract will be initiated by the clinical or
classroom faculty with a second make-up assignment as determined by the instructor. The
second learning contract will identify in the “Outcomestonsequences” area that another
occurrence will result in a clinical failure of the course.

3rd Attendance Occurrence - A clinical failure will be issued for the course (See Readmissions
Policy)

Bereavement Leave

Any nursing student who is absent from either the theory or lab/clinical component of the program
due to a death of an immediate family member must inform the classroom faculty and the
Program Director in writing of the circumstances When a death occurs in a student's immediate
family, they may take up to five (5) consecutive days off to attend the funeral or make funeral
arrangements immediate family member is defined as parent, child, spouse, life partner, sibling
or grandparent Upon notification of the death and submission of verifying documentation, the
classroom faculty and Program Director will work with the student to create an individualized
learning plan to meet the clinical outcomes for the clinical time missed and follow up on missed
classroom assignments and exams Appropriate documentation is a death certificate, obituary or
death notice if the documents do not clearly indicate the relationship of the deceased to you,
please supply document(s) that do indicate the relationship

 

Calling ln

if it is necessary to miss a scheduled or arranged clinical or lab day, the student is required to do
all of the following before the start time on the day of the absence:

¢ Call the clinical instructor at least one hour before the clinical is scheduled to begin. Text
and e-maii call-ins are not acceptable

~ |f the clinical instructor cannot be reached, call the clinical site and leave a detailed
message for the clinical instructor.

o Notify the classroom faculty at the Coi|ege via telephone |f he or she is not in the office,
leave a voice mail message explaining the absence

 

lt the main campus cancels classes because of severe weather, classes and clinical experiences
will be canceled.

Pagc ll of52

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.152 Page 149 Of 173

EXHIBIT E

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.153 Page 150 Of 173

co

     

Kalamazoo County
Consolidated Dispatch Authority

 

 

FOIA Reguest Form

Date of Request: 1/25/20‘| 9 Date Received:

Person/Dept. Requesting Information: Brian l\/lethner

 

Telephone or Email: brian@kzoomortgage.com Departmentaluge; E|YES N()

Reagon for the Request; Seeking to validate road conditions for school attendance purposes

Incident Information:

Date of Inciclent: December 5il'\, 2013 Time of incidents All Day

Incident # and/or Location: Ka|amazoo County

Details/Notes:

Seeking to verify the number of calls on December 5th, 2018 for crashes slideoffs and weather related car accidents in
Ka|amazoo county. Have received verbal verification from two different public safety officers that the number of these incidents
exceeded 58, not including WMU‘s campus area. | do NOT need information on individual accidents rather just something either
confirming the total number or a statement of the overall road conditions in Ka|amazoo county that morning

 

Please submit completed requests to admin@kccdanl.org or fax to 269-488-4957

 

 

 

processing FOIA Record #:
Date: Start Time: Completion Time:
Processing Time (minutes]: Cost of Request:

Request Completed By:

Date of Payment: Type of Payment: Cash Check it

FOlA fees are estimated and charged in 15~minute lncrements, with all partial time increments rounded down, |fthe time

involved is less than 15 minutes, there will be no charge for completeing the FOlA request. Each additional 15 minute

increment will be charged a fee of SB. This fee will be waived in accordance with fee waivers listed in FOIA and for a||
agencies that KCCDA services, so long as the request is for degartmenta| use

 

 

 

Govarnmentai coileborat.ive to create an eliicient and non-duplicative way of providing cost eflective and efficient response to
public safety emergency services including the dispatch ot emergency police fire, end medical services within Kaiamazoo County.

 

 

 

 

s,~t¢~o® u§u.r..~.
Tw__.__._?. §..o=u?§a:xc:.. E
Eme%h_._w - a
Ew_u.u...< ne
Hean ,.Siz s wl

§§

Ca]§e 1219-CV-00152-R.]J-RSK ECF NO. 1-1 filed 02/27/19 Pag_e|D.154 Page 151 Of 173

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.155 Page 152 Of 173

EXHIBIT F

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.156 Page 153 Of 173

 
 
   

riot essence
racisiea)rs_sics

COMMUNl'l"t" CO]_LEGE

/i")t'i i‘io:i'l: :*'tvciiue,, li;ntie (..`,rcci;, ivil -‘il,lt')i?"-fin`*'i? i\im.\'t '.).t',i'} ‘l’(s§ ,i‘},§i \\'liz 'J.>i.‘~t"\~:.i;ciloanedc
l~ebruary 8, 20l9

Carrie Smith
10464 Wild\vood Dr.
Richland. MI 49083

Dear Ms. Carrie Sinit|i.

"l`hank you t`or taking the time to speak with me on i`~`ebruary 7“*_. 20]9. l’rior to our
conversation and afterwards, l reviewed Several doeuments that were provided by yourself or
accessed in other prior appeals As l shared with you, this decision is not meant to be punitive but
to uphold the policies and processes at Keiiogg Community Coilege. During the appeal review,
there were two ilems!qnest'ions in particuiar that required additional attention.

i. You shared that the reasons for the first two clinical attendance occurrences was related
and you wondered whether they could be considered as one occurrence, However_. as
noted in page l i of yonr handbook, this is only permissible il`t'he documented
illness/childbirth results in two subsequent clinical attendance occurrences In this case,
the t"lrst two attendance occurrences were not subsequenl, therefore it could not be
counted as one occurrence

You provided documentation of a personal medical treatment such that you wondered il`
any accommodation could be granted l`or that treatment plan. Upon review of your
student record on .lanuary 29‘*‘ 2019, no accommodations are on record for you as a
student, nor was there any record ol`yoii contacting Support Serviccs to discuss or request
accommodations

l\-J

Therefore, l must uphold the prior decision by l)r. Karaziln.

As l shared with yon, l wanted to ensure that l communicate a pian that moves you towards your
goals il` at all possible Af`ter conversing with Ms. Elizabeth l"iuty, Director of Nursing Education,
it appears that a possible plan would entail completing the required ENG L 151 in order to sit for
LPN Boards. Then, once you have passed your licensed practicai nurse board cxam, you would
be eligible to return through KCC’s LPN to RN program, Advanced Placement option. Please
communicate with Ms, Fiuty directly ifyou have additional questions about this proposed plan.

Though this outcome and possible t`nture academic pian does not follow your desired timing,
please note that it allows you the opportunity to successl"iiliy complete your academic and career
goals

Sin v mt
` l _,;- ___l U_-»"'“"“'”"' §

Dr. Paul R. Watson li
Kellogg Community College
Vice Presldent for lnslmction

watson ketlo .edu
269»965-3931 ext. 2250

lit),\itil Ui' 'i'i`\i.-‘> l'l:i‘:l\
bit ~='i, .-‘\ i:.` ,. l .t

ill ,

  

i)i-‘.=\ .'>n:<si C'. ;’=i. i§.rx i`.';!:it.i. .i. ij l`lunntii i:a:it. l.l ifr-j.n=;i.l\ ?.'i,:".»\ i' iii,`~r;n\--l.

     

liriizi'< iii::\t:' 'i'in\r:-i: l'zi»,i=i-:i.:

       

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.157 Page 154 Of 173

EXHIBIT G

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.158 Page 155 Of 173

 

mad&§

..mo.c__o mcrae o>zow._n_o E._otwn_ 3 >~E:ton_no oz n Oz
.$__>_ emma poz amc m>.zum._no n S__z
.ss_ e>_o_.c.a_o n s_

.m§oo& orr mcm_.so=os, >__momco.;ow*o Emn..;m w£ 3 :o:m:_m>m E._B-PE w£ E:u.mm
.v_um£umw“_ mE>o._a cam mmw._mo._a mm:o$n uaw 2253 w£ Em_.s Em_>_
.EcwEEoo cot_es oE>oE new :ozm:mm>w Ecw~-EE m`~:o_o:#. w£ >>m.">mm

Hormm£n:onmom ._3~=3»:_ _mom::u

.Eo_"=zm m.t ._£ :orm:wm>m iowaqu iam u£ 333 3 :oEmEco__E 25 was mrs ._30:32_. _mum:=u w;._. impounch 33 w£ co ._32_.=“5
_mum:=u m£ 3 >=mum:o=...w_w x zEn_..“ uaw ._Bmew» w£ to umwa m£ ._£ E.E met co »w_::c wo_mE 3 u: c=_._ou _=3 ~cwu_:m of _E._B.EE cord

intakch magic >n cocm>oca BNB 535me _m£:=o o£ 3 >mmomcobom_w corm:~m>w _BE._o EcE-EE m£ eEn:m o

.3c3qu3 wpmbm:oEwc

3 >s::to&o cc amc co ~wE abc Ew_.s moEoB:o mc_.ccmw_ va_dm 353 >cm coe 33 met eo Eoton o£ co cm_a co:om cm 3£:&._0~_ o
"E>> traan orr §3.2& ~<
.>>ommn_ wco_~mm>wcnnm w£ wasn wwEoB.._o mcmime ceman 353 o£ ~wE :o> :o_.s soc 3 mucoammtoo Pm£ cE:_oo of _m_.:§ new 33
.u.oE soon w>mr meoo~:o mEEmw_ shoan 353 o£ soc .._o nuisance m>.m =.__.s Em_u:~m orr laws comm

umw£m£m=oa».oz Eu_..=zm
.wvmcm _mom§o mcmme m ozon 3 Eo_o_._~m m3 coe amoco E .mu:mewaxm _mu.c:u w£
u.:o;m:oc_t >t:$m.mcoo EE emma o>m_._ *O._muv moEooSo mcmccmo_ Eo_o_£m 353 = _w>o._ __m 55 vo~mtmcoe._wc w>m; =:s EQ_§S m£ 353 o£ eo new w£ >m

Moo:wmnd _moExu csc 33 adam ___mn_ r_mw> \ cw$wEmm
wac-mowmo 650 team D_>_O - Hm_no£w_>_ concocm EE._ cce 35 _mo_.EU steam wm._cmu UwEmz “:wn:pm

 

= >._.M¢E_ __§Mo_s...>£_ ceased S~ ez§_:z
teams m“o._mo:_ _m£:=u Ecw~u=>_ m _o>o._
zo=<o:nmezn¢:z
333 Ez:s=zoo eeo:e._

 

 

19-CV-00152-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.159 Page 156 Of 173

Case 1

 

05~%§

000000>000000 00

5000 m0§000 000 000_0000 00 >_~00050 00000000000_00000
0300-00000_>0 m0.00000000 003 00 00>>0=00_

_0_000§00 >wm_ 00. 0000.00000&E0000 0000000 03 00
0000.00 000_0000-000:00 000 30E000_0 505 000003000
00 00000 000000>000§ 000 5000 000000xm 3000.00000
00£0=0 §§ >00 3000 00 00000_000 ..0_ 0 .~ 03~0003
.000000000000

0300-000000.>0 00 00000 00000 >0 0003000_0000

men 00_0000.00E 0000 3 0000000000000003 000 0000000
000_0. 5000 0000.00000 00_.,>000 3 00000000 00>> .00&00=0
000 00000> 00_ dcwu 0000> 000000 000E .3000_.000

00 005000_E0x0 _:00000 00000£ 00000000 3 00>0®

mc_.wn 000000000000 0000000:0 .>003 030000000 _0000__0

00 0000050 £0.> 000_.000000& 000000 .0 .0 .N m._“o~\m\on

,0©500_0.00 000@ de©.m\m\c.m

.0.000 000000000_\0 0000
00000§ 00_0_0_…0___§___…000,~_0§

000 00 50 mme 000 00.00500.00
000_.. 0000 mc_toaq:m >n u0_000.000:0 05000~00 0wt000:m
.00._00_.,> >00.>__00 00050 0_.som 3000 000 00 w00.0000

>0,5w 000 00>0 00 00 0 00 0000.> 00 3 0_.s0u 00000¢.00
00000“ 0 00000.>000 05 >00§0 0000E000 .003000

00£0 000 u0000000m _m00_00_.s0000s 20 5000 0000000
000 .00__0E00 03 5000 000_.00000 000_00_ ._0>>>> 00050
>E0.q 05 0_. 5000 0E: 000 00 000000_000 00w050000

000 00000000>000 _:0@0.00000 0_ 0000000 000 00m0m0…_
.0=00 05 00. 0_00_.,> 0 000 om 3 3,0.0:000 >00E 000 3
>0000.0.0.005£00 m0_0000000 >0 0000.000 0 505 020000.00_00
0_00_._00 000 m00000 0 030000 .n.“.._“ w._“oN`_mH\mo

.00.>000 000_ >0000.0_ + mEccmum 00000_0 005@00 000 005”0
.>._ 000 0000 >000.__._ 000 000 03000>00_ .0500__ 00 000300

x 00_ 5050 00_5 00 0_000 000 00 000_.,>0 003 352 000

00£ mc_..:._mcm 000 00,0.52 00\000 000 000 >0 0300E:000
00 3 0300®000 50 000_0E0 0000 0:0000__ 5050 00£ 000
00300 003 0053 030£00 000 00_._0 000>0_.00> _0000£00
>0_00 0 300 5050 0005 00 0_000 0 0000_000 >0 00000

_000$00 000 000 0000000000
00 02 300 30~0020

00 m00>>0:00
000 5000 000 000.0“0_0&0>0_
000>> 000:000£ meN__`.m.Qm .

 

.>0000 0000 300 1003 020 00503:0 E00mo00 000 EE
:0> 300 00 00_00005..0 0000.000,.. mac Hon3:0 mcm§mm._

0_000_0000_ 030:00000 00000$ wm.=._ou v E0m._. .N 00>0._ 00 000~00000> 0000:$

0000£000_._ 0`0000000 0 000 000000>00 .0.0..0 w._uo~`_m~\mo

000 000000.00 00 0350 000 00 0000020>0.03

000 00500_000 rm:n:,$ 0030000 m00.050 00:_0_0.00 .0

.00000E000E 00000-00000.>0 mims >0 0000 0003000

0000000 0000 000 u0_0_0&-00_0.0000 _00_.0_00 0000=05_. .0

000me 00000000 _0000=0 00 mcm._££ 000=000 0~=_5 ._

.00000 0000 00000_._ xv_gEou >_0000000000

its 0000_.000 000 m~.._£~mn 000 0000 00 300:_0

0_.= 0>000_.00 3 00£~00 m0_00_._0 00000-000000>0 .
mto_om u.._mEmnu_._~ mEE=Z ">00:0000 00 exam .N

.>000.0.00>_0 000 00000:_000: _0000>0000

00 500000000 00 000 0>00»__0 0300.0000 0m0_00:00:0 000
to00000 E:Enn_o 2000000 00£ 000=0.000 000 00000000
§§ 000000000_00 0_.00=00 000 m0000 0 030000 .0

.00000 0000000000 000£
000 m0_0000>00 >0 >_0._¢000 000 0000.000 000 30000:m .0

.000.>0:00_ mE._mu umuo_>_ .”

.00E03:0 0000000
o>wm_._um 00000 050 ___:00.__ x£nEou >0»000000000
_._:3 0050.000 000 000300 200 3 >0000>00

w£m.=._: 00 3000000 00~00».30_ "m.._m_._mt_._o_h_ 00..0_._: .H

.00003:0....
E000000 0000 055 0m0_0 005 00000300 _000.00._0
000_0000 3500 00=00.00 000 500=>0 3500 3 0000¢
000_.003:0 m£.._._mw._ 0000:5. 3500 v E0o.r .N _u>o.__

19-CV-OOJ_52-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lGO Page 157 Of 173

Case 1

 

 

 

 

 

 

.co:m~_§o:a
Em.=wux…_ UmHQ~EHEH

.§&m_m _EEWE
gr>> E£.wmon_ mm 33 mm Em£
mmme 3 Lo>mm.ocm 25 ipcw:ma
umw£ccu dangqu cm w>m; ;0>
c@§.<, ::Uw§u 2 z um§~\§~\m

E_:@ § >_m§;

usm mmcommm£c._a >E> Hw§m\_m\od

 

 

w »,o m mmmm

.wm`_mcum.u 223 mcmime 23 .

»cmrmn_ cu...s as nw_.so=£ ucm Eoo._ m`~cwmma 3 Emzma
30 LmnEwE >_*.E£ 3325 3553 B£o w£ we a_mnr_._m._¢c
>m::..¢ m:t 23 p_._n w>m cm §2_ mem _cmum h_m£ .E»,

rw_ >w£ 223 szmn_ umw 3 23 m_u£>_ .mEc\.oE w£ §
§§ m 22 :c_.__ w£ mE>mw_ mm_s Emzma ucc mem _m§>m£
233 mcfumw~ nunc u_=o_.s nam mmg_mcum=u mc__..:oE

m mczumaxw mm_.s ~cwzma ucc .Emrma comm 22 §ch
mEE:c _.E.B:a wEELBmu 3 33 mcm_» _mu.> EH_2
GQE + Bmv nm_ Ewu..t ~moE nom §§ toa2 Zm_Ew>o
EBE= sm€~ mcgme 95 § 35 a .= .m EQNBQS
.E:E.~ma m:oEm t£Eou u_._m

333 wPoEo._a 3 >zaEPE umucoa$x ?co¢ mEEou

£ uc:om m£ 2¢£>> mc:mmrmm>cm >_m:o_.§u .m> EoE

m 35 mc_c§£ uc_._om guam 3 >mm~mtn_o§am 2032

3 macon ~cm.“wt..n 33 m£ :mm..s~wa umpmzcw.&tmo
.mu_.:= >” _.rmEcn_ mc_cc:.. 3 imp nwcu:_.sm

ma 3 mciwwc nE_._n_ m£ n:m .BQB_ES mEmn commava
v_umn>mm_.a >_ M~cwzma \.mc ho mm.=:._ tm_m 3 mctm_m aE:a
cw~_=~: .c:m“m own mi b5 _"E:om Uc$n.u mcp 3 35an
_"anm2 3 EmEmu£a EoE .__.EEBW `mmE:c w£

3 mmomu_. m_w:w_~§_ u:m _mE\_Bm own cw~. .5 .m~£:nEm

3 wc_.§Emzm nam own mcr.xm 223 Eux __mu w~__E_._

3 umeE u:m m>a":aEQumecou mm..s p:wzma dv_n_

22 3me um ucmnma m ._£ vw._mu .s .m ._ .m mno~\~:mc
doan Pmm§: m£ pm ._E.:ano

m Eo.c 282 £_mmr um:obum_m m£ 35 tsz 3 Eoo»
m.~_.._mzma m£ *o 50 z mc,>tmu ncm mama *o mu£a ambm m
ouco co_me`_£E. mama *E_> c_.snu wcm~ow >n :.E mc.moaxw
mE,E._ 5 \>LoEmE _mco&ma co mucm__2 m_._rmEE_.G
.mcm*.m _mx> mE:._Eno hwrm >_mwmw_umEEm 332

£_mwr u¢co.:um_w .:.m:t 35 233 mbcw_pmn tm£u 3 .

mcozmwm ».o,~:anu EnE-E um~¢z: .m d ._ .m mHQN.__m.__QH

m_._ozm.:xm m:o:mEEm _ucm S.E._$c: c_. mmm.mE£ :w£ ..
nom Ecw.nma m_a_x:E E~, 23 mc$.Sc mmm:._otg ¢
.cormm£wu g5 mm_a.u£._n_ mi wci __.~_._
z$mcaoaam 25 ~:wzma »o cozmwm_mv mwm“.$:w d
.m___V_m
co:m~.cmm._o EmEmmmcmE wEE madth mm~w.EraO ._u
.mm_.__...:m*
.._m£ nam mwcmrma 03 23 mcmmc mEE:c >:._o..._a
w£ §EUE 3 Bm_u EmEmmm$m ramos EEEGG 0
23 mEE:: u.o E_._=cmcou m£ ~:ozm:E£ .
U£_ou 3 Smn EmE$w$mm: cam EwE$.wmmm Bum_wm .n
.mcm_a ~cwE~mPa
ncm meou~:o _um~uwaxm mcmcmc.:$wn E 332 £“mwc
u_cobu£w w£ E curraqu co:m::£cm mw~m:mm>m_ .m
.mc§mE
comm.uou _mu.:mu 5 m:..__.._m£ Eu§b m~==: .:

.meoB:o 3553 w_.__M~.memE E. Em3

23§$; m£ 98 HwnEmE ucm _>_..E£ .Ew¢ma w£

§§ 23 *o UmaE_. _mumc _ucm >Sm:c opt mBm=_m>m_ .m

_Em3 25 §me ucm mm_=Em,<S:wzma 3 20.:¢ u:m

mEm~mz 3 _um~m_m: mEmu:ou \_o mco:m_.cwmno mmmcw> m

.mwu_UEn_ mcmahon Emucm$

£“..,s wucmEoBm § cormb£EEum :9.~3.€@& ucm

_$_¢.B jim mEB:c wo wu:m::otwa _ucm 23 ~cwzma

23 22 mmn::rm ucm §§ _wmuw_>.,o€_ mm~m§m> ......

.>mo_oc£uB 323 3 mmmcoaw~:

Pcmm2: .coc cam EQMS cmm__s~mn mw~mn:w»w§o .u

.3¢ maE:a co mtm_m cum wc._cm_m

3 >_KEP& wu:oamm: .>_Umtou mmuou._mn mussz .u

._mwmmn m~mu u_.cobuw*w sworn *m:orm§.cmm._o

wo 33 .w._mu 3553 23 >EEmE _mco&mn_ co

HEE_E 332 3 muzufa w>“.thm mBEQEouE .a

.mcm_a Emc.zmw.z

_u_.._m mmEoH=n _umUmaxw mE.EEB~wu _.__.. 232 £_mw_._

B.cobu£w vi E narrawa corm::££ mw~m=_m>m_ .m

.uuzumi mEE:c u__mm _vuo$_ ._

.muwwc

25 _.Emw___ x£..._Eou .>_u£umoh_£ irs wyoming *o

23 >Em_.__u 23 n_o ...£m_>o§ m_.= _._. m:ozum mcmm.=__c
..2 wmm:o=.m._ “u»m_..mm>u "~coEomu:_. m:m..:=z .m w

 

 

19-CV-OOJ_52-RJ.]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.lGl Page 158 Of 173

Case 1

 

 

 

.Z£mm E.¢:mn 33ch 3
E:Ewu§m …EN___QSG umgw\~d\m

.EEOB_E
Emumu ccom E» BE.QUB
wind mmc:q,um_u wcmwm§u

m£ 305 Wo Hn_mem _E._wu:c§

< ,m_§§ §§ m §OQE§

mmcom$£c§
tcm m_nmpczouum Ew>> :c> .xIm
»E. ama .:…_m:muxm Umw©m...\__h.~…\cd

 

 

m »6 v wmmn_

 

.mm:mm, >um»m.~.

u_raobm£mu 2 vmw_ 233 szma w£ b6 co,w:cma:m

»6 imm >cm Hm£ n_.._m EchEmmm Eoo._ gmc 2 E_._HE
>“Hm%wEEm 3 umnuwc mgm ~m£ 353 3 c..m_axw >=EUE
nam acuzma >E »o Em_mw>m EEE.mE 2 w§.:c_~cou >n
hunm£ mE_.E m 3 aim um~ E_ w =o~ §onm= mm_s wsm wE
mS.=B um$m£ .EEE >_EE.E.EE. ~oc Ev arm .Eoov 3

533 op ..mt_.m ._£ vw_mcmmm _ .BUEES mm..s m._mu .._m£<.. .

_EoE u£ o5 u_._o umaam: hwt“.m uw:m_$.m m:t Emzma

w£ how 35 mcm.E»otma mm>> _ EE.,> fw£o nam w_m&m£
hac >~£mm .._.Bc“.mE panama w£ &wr op u..&w_u.~o mm>> .I§m
q .cozmm E _mu§:m wo $;m=o£ um$w:_xw Emzmq .>mn
um£c_._u mcp »o 358 opt mcrae .>nmn `§__ wo wmm_.tmum_E
uw~uwnxmc: m£ mc:so_M£ 332 “m_uomoru>ma mEom

£=s mc__mm_.:t. ~cw_~ma m .m£ umhmu d .= d mdc~`-\mo
.H_.§_~ma ..£ mpmuo>vm op wnc=E

mc_.=._v E....z.~mn wo mco_.~m?_mmno 2 tag _E~___m_._o£

nouu< .>mu “m£c=u ~m£ bow chnma >E »6 mummc w£
»qu §§ op _soc Emm_ 2 m\_wnEwE cmu>>»mn :o._mm_dw%
2 >:muEmu u.....:£m.._ .chrmn m_z~._ him mc_.y_oo“

Eme Emu Emcm_&um.u§:& vi v5 &mn_EwE £_.>> ¥mmE 2
zm \_o~nmuw\_a £:s muc:o_ umncwz< .u ._ .¢ wHo~:.H.SH
denman conwaqu E:mcmu=-m§ mE.Emmw.,

mwmu=oa “mmm“ _so=£ 2 mco=mbm._cm_t_um cotmu~.um.._..

L£ cm“..~.-ou .,oU=.sz uwm.=~: .co:mbm.cmEum cogsqu
»6 >:=£mcoam€ _mmw_ =_.c 5», wco_.~mbm_EE um conmu%mE
op uc._mc :>>o nwcm~m new mE.tmLu E. >u$:uum »2 E.m£
u_n_m Eso 595 thm,__u .uEBm..E.Eum on op wcozmu%mE
>»Ew> >_Bwtou 3 Eou..& £_mmr_ qu:um_m um~“._z_._

525 35 EQ=BEUE Em..,§ .m ._ d mB~>:.§

§me Bc.~..»wnmw_ w§.ao_.....>wu >n ._mum£ mm._:c m
,6 29 w£ E.§._s mc_.cozu:£ Em£ _mE.Eo mmwm>§:u

.Emw~ w._mu cxmm:__ w£ 3 EmnEmE n_.._m `mE.=Em»
_Ecm_~ma c¢w..s~mn co=muE:EEou w>m§mtm SNME,EO

.Emu~

93 .Emu; u£ *o m._waEuE =m _Em ~_._u=u w_.= its
com~mumc:EEou o>zuuto EB£mE u_._m .E_am%m .=
.wm”.=c._m» ho\vcm

Bcwmma wm._u>=u ._£ m._mu >Em:u £mm macan op Em$
>.Ec=a.umm.uz_=_t mrp E£m..s :o..~m._on_£mou mtoaa:m d
.w`_mu Ewc.ma *o E::EES w£ mmobm Eouu._

_B_umE m£ E ~:mE:uon 3 >m£ocr_u£ w~,E_EO .n_
magma

m£m._:c wo manna _mmw_ w£ E£_._s U: ucou _mco_mw£o&
._£ >~._Mn_m~c:ouum uaw >:.=£mcoqmw.~ m~amuu< .m
.E£>m_._un _m_._o_m“m__o._._ _m_uo__a ._

.“_H.o_._
m~mu ._=_mw_._ xm_nEou >_m£v.mw=_£ irs 3553 »o
23 >~=m:_~ .u~_mm ._o~_ >Em£mcaamw.. _mm£ _Em ”Sm_._~m
._m:n..$£oi mm_m._o&ou:_ ">:~cou_ _mcomm£o.:_ d
. ...Wc cw.>._u.¢_.c_ mE.E:c »5 mmmcm>zum.¢m§
m_t mczm£m>w >n 23 Hcm_.~ma mmmm_.._m§ _L
..~.uumc concw>mi mwm.....w%\cotoEoE
ramos ncm Bmv Evc._w$$m w>,UwBo
usm u>zu&n:m *o m_m>_mcm uaw corumm_ou Sm.=dum
co umme mco“.EUP_BE m§:=c »o cosuv_mm m£ 5
mcmcommm: o>zu:umn nam mc§cm£ _mu_.sb mmm.E,xm_>_ .m
.:O_»m>oc£ _ucm >t.>zmm‘_u mEE.E:

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.l€Z Page 159 Of 173

30 m wwmn_

um-z¢ `zuo _zms_ 533 m_mw§s_ n
nobisch m.._o~u:._¥.:_ W

.=".ENEE
Un=...ou u:m:._m£ want m_.= =._n mmm£& um._mnu.£ Umbcou mcm..:mu._ .

.E~E£ w
tcm m~n_u .~uE ucc oEou~_._o usa mmm£n: mv~mu m£__som£ m_.= n
co corm:,m>u ~_._o_u:~m .. r.._..o.u.% o_.= irs muu._umm=u EH=.:G£ of .

 

§.Em .m m._.._cu.u "o._:~m_._u..m “L_..u_u:~m .

._m....omw% \_:o> wm Em _ _m>m§m md .E:s
fgs 2 rume ucc w_n_mwmuwm§o§ 3m m_zm 50> rim Em . mmcnm:._m mbm mu::o`_ J§< anE_m~\oH

.>mu ”m£:=u

w_t §o_._m:o._£ mchmE 52 u_nm=m>m >_=umm: cows mm_._ _u_._m mmn£__so_.=_

»o _._=mo..s m Ewto EU__.:UE _mu_c=u >E 634 .~_oo__s come w._o¢..._qu..._

uw.=._c >E bo o£tmnxo v_._m vm_uv_..so:x o_.= um>o~_._w om_m w>m___ _ _...__._m

w_nm:“m> >3=.._¢._2.= on 3 uu.._wcunxu ..mu_._:o»= m_.= _ucz_ sums >_,_wv_.s m co
_ m_£.,_=__=_i §§ \_ .

_ “__,_Bs_“_.£_so£ ~z_m_._§ nos _E.. _§, § §§

 

.wMoE uE m>mw snow ~cm.__wuxu

ca HmS~\m~BH ._oo~ _m>m >_xuu§ 5 um$:um=u cows >,anw._*m w>m_._ 55 mmEoB:o Em._mo»n co ¥_Es 2 o:EEou cmi ocs `._£ m:_.= uo._o>ou pac mquu~:o Em._uo.n mc.mm_c__ co fEs 2 o:£»:ou __=5

"?_o v_._o__s _._o> mrs m\quB_._o Embmoh_ ~m_.__.s

 

.` __MW§ ,_HB…_E¢ § EE< t cwa m..%_§m

 

 

 

 

 
 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.163 Page 160 Of 173

 

 

 

 

 

 

m v,o m mmma

BPQS `B\QQH 55 2253qu ._>“
E\QQH §§ s= d£.w
w~\:\oH `mw\m\cH ..@Hmn_ mcozmu%o_>_ ma>w

u$cm_._u wo n
nwme ._SS ms§§… UHEEB H&>CBB wQE\E §§

MEw=u »o n
§§ §§ a&:§mg 252 a&t£mn 252 nwme

 

>,.v.:owc£_:EG

E..E=u mw&:=_>_ 3 wcozmu=...u_>_ ucz:oz EEEEEE`

 

wn=._. m_> m:orm£uu§
uEB&EEu<

 

m:ommu%o_>_ _Buoz __m£mm>
.Emmz .w>w .._mw uu._oEEE_u<

 

§§>5§£0
_uu>oEu~_\_quEEE_u<

 

2253qu
150 _uEm~mm£Ev<

 

 

guess _§_..i isn ._.%§_%=_M uses §§ MS:§BE.__._<__HEEE_QE.S_>,_#_,__w_§s

 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.164 Page 161 Of 173

EXHIBIT H

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.165 Page 162 Of 173

6 Neutrai

As of: February19, 20i9 8:30 PM Z

Peters v. Uil‘:fv.T of Cincinnai'i Coliec:ye of lt/i'eo't

United States District Court for the Southern District of Ohio, Westem Division
September 6, 2012, Decided; September 6, 2012, Filed
NO. 1:10~CV-906

Reporter
2012 U.S. Dist. LEX|S 126426 *; 2012 WL 3878601

CHAKA PETERS, Plaintiff, v. UN|VERS|T¥ OF
ClNC|NNATl COLLEGE OF MED|C|NE, Defendant.

Core Terms

 

disability, exam, summaryjudgment, accommodationl
depression, non-movant, terminated, pediatrics, major
life activity, materiai fact, recommended, disorder, entity,
retake, substantial limitation, average person.
impairment, medication, general population, adduce
evidence, genuine dispute, district court, medical
school, requirements, psychiatric, curricuium, benefits,
courts

Counsel: [*1] For Chaka Peters, Plaintiff: Christina
Cori, LEAD A`|"|'ORNEY, Crabbe Brown & James » 2,
Columbus, OH; Marc David Mezibov, Susan Lawrence
Butler, LEAD ATTORNEYS, Law Ol"Hce of Marc
Mezibov, Cincinnati, OH.

For University of Cincinnati Coi|ege of Medicine,
Defendant: Christina Corl, LEAD ATTORNEY, Crabbe
Brown & James - 2, Coiumbusl OH; Brian E Huriey,
Crabbe Brown & James LLP, Cincinnati, OH.

Judges: S. Arthur Spiegei, Senior United States District
Judge.

Opinion by: S. Ar'thur Spiegel

Opinion

 

OP|NlON & ORDER

This matter is before the Court on Defendant's Motion
for Summary Judgment (doc. 22), Plaintiff‘s Response in
Opposition (doc. 25), and Defendant's Response in
Support (doc. 27). For the following reasons, the Court
DENiES Defendant`s motion (doc. 22).

¥. BACKGROUND

This case arises out of the University of Cincinnati
College of Medicine‘s decision to dismiss Plaintiff, who
was a medicai student, from its program. Plaintiff is a
Middlebury Coiiege alumna, from which she graduated
after six years and a number of academic failures with a
dual degree in Bio|ogy and Psychoiogy. Her grades
were not good enough to get her into medicai school
right away, but after completing a graduate program in
Molecuiar, Celiular and Deveiopmentai {*2] Biology,
she enroiied in Defendant's medical studies program in
the fali of 2004.

Her academic struggles started aimost immediateiy, and
she sought out an individual tutor, used Defendant's
group tutoring services, and sought help from a
cognitive psychologist She nonetheiess did not pass
three of the six courses in her first quarter, was placed
on academic probation and was referred to the Senior
Associate Dean of Student Affairs and Admissions for
academic counseling Laura Wexler, to whom P|aintiff
was referred, is not a psychiatrist but nonetheless
decided that Piaintiff was clinically depressed, was the
victim of "battered woman syndrome." and had "kind of
retarded speech." She encouraged her to seek help
from a University psychiatrist and from the Assistant
Dean for Academic Support. Plaintiff foliowed these
recommendations and was given medication for
depression, which helped with some of the depressive
symptoms but did not affect her academic abilities She
did, however, complete her first year. after taking a
summer course,

Over the course of the next year, Plaintiff continued to
seek help but was recommended for dismissai because
she did not meet the academic requirements {*3] of the
second year. lt was suspected that Piaintiff had a non-
verbal learning disability and Attention Deficit Disorder
("ADD"), but treatment for the ADD was not

Daniel Boocher

 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.166 Page 163 Of 173

Page 2 of 8

2012 U.S. Dist. LEXlS 126426, *3

recommended because it was determined that her
depression should be controiied first. The Appeals
Board did not vote to dismiss Piaintiff from the program
because it recognized that Plaintiff had only recently
begun treatment for her Seasonal Affective Disorder
and that ADD and a nonverbai iearning disability were
both treatable conditions Dean Stern agreed with the
Appeals Board, and Plaintiff re-enroiied as a second
year student with certain conditions

Piaintiff continued therapy and medication for her
depression and, although she still had problems
focusing and concentrating she passed each of her
second year courses. Her academic struggles continued
into her third year; she was very successful in some
components of her studies but scored poorly on her
exams. Although she continued to seek and receive
help for depression, she did not believe that depression
was the obstacle to her academic success After
returning from a leave of absence, P|aintiff was informed
that she wouid have to take a Radio|ogy exam (which
she [*4] had been unable to take earlier due to illness)
and a remedial Surgery exam (because she had faiied
that exam) during the Winter Break, and, because she
was required to earn a certain number of credits within a
12-month time frame, she had to immediately begin a
Pediatrics Core C|erkship.

Short|y thereafter, the psychiatrist who had been
managing P|aintiff‘s care retired, and P|aintii`f‘s new
psychiatrist immediately suspected that Plaintiff had a
learning disorder. She was referred to a Dr. Krikorian, a
psychologist at the University, who performed a series
of assessments and determined that Plaintiff suffered
from ADD. He also believed that the ADD had gone
undiagnosed for so long because P|aintiff‘s depression
overshadowed it, but it was his opinion that the
depression and anxiety she suffered were actually
secondary effects of the ADD. Dr. Krikorian concluded
that Plaintiff‘s ADD had significantiy limited her abiiity to
function successfuiiy in medical schooi but that, with
treatment, she should be abie to improve satisfactorily
He prescribed Plaintiff medication for her ADD and
recommended that she be given extra time for her
exams. Defendant, howeverl required Plaintiff to take
{*5] her Pediatrics exam before the end of 2008, and
she sat for the exam shortly after beginning her
medication regimen. She faited the exam by two points,
and she was recommended for dismissal as a resu|t.
During the pendency of her appeal of that decision,
Piaintiff took four more exams. each cf which she
passed. Dr. Krikorian attributed her success to her
medication regimen, which had stabilized by the time

she sat for those exams. At her appeal, Piaintiff
presented evidence that her medication regimen had
not been stabiiized at the time she took her Pediatrics
exam and asked that, now that it had been stabilized‘-
which resutted in improved exam performance-she be
ai|owed to retake the exam. Dr. Krikon'an attested to his
ADD diagnosis and to the likelihood of Plaintiff
succeeding in schooi if properly treated, and he urged
Defendant to "reconceptuaiize" P|aintiff‘s issues that had
previously been attributed to depression and anxiety.

Despite the evidence before it, the Appeais Board
denied her appeal, having decided that Plaintiff`s history
of depression and "ups and downs and cycling" woutd
prevent her from sticking to a regimen that wouid allow
her to be a good physician. Dean Stern, [*6] who had
unfettered discretion to adopt or reject the Appeais
Board‘s decision, affirmed the decision because, he
stated, P|aintiff suffered from a “pattern of academic and
psychiatric difficulties." Plaintiff was thus finally
terminated from Defendant's program.

P|aintiff sued Defendant for discrimination on the basis
of disability. Specificaiiy, she claims that Defendant
violated Tiiie il of the Americans with Disabiiities Act
and Section 504 of the Rehabiiitation Act when it
refused her request to accommodate her ADD by
allowing her to retake her pediatrics exam; that
Defendant violated Title |I of the Americans with
Disabi|ities Act and Section 504 of the Rehabiiitation Act
when it dismissed Plaintiff from its program because of
her ADD; and that Defendant violated Titie ll of the
Americans with Disabilities Act and Section 504 of the
Rehabiiitation Act when it dismissed P|aintiff from its
program because it regarded her as disabied (doc. 1).

Defendant moved for summary judgment, and the
matter is ripe for the Court's decision.

ll. STAN DARD

A grant of summary judgment is appropriate "if the
pieadings, depositions, answers to interrogatories and
admissions on fiie, together with the [*T] aflidavits, if
any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a
judgment as a matter of law." Fed. R Ci`v. P. 56; see
also. e.q., Poiier v. Coiumbia Broao'casiino Si/siem: inc.,
368 U.S. 464 82 S. CI. 486 7 L. Eo'. 2d 458 (7962);
LaPOinie v. Urir`ted Auioworkers Locai 600. 8 F.3d 376
378 {6ih Cir. 1993); Osborn v. Ashiand County Bo'. of
/-iicohoi. Druq Addiciion and Meniai Healih Ser\/s. 979

Daniel Boocher

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.167 Page 164 Of 173

Page 3 of 8

2012 U.S. Dist. LEX|S 126426, *7

F.Z‘o’ 1131 1133 1501 Ci`r. 1992) (per curiam). |n
reviewing the instant motion, "this Court must determine
whether the evidence presents a sufficient
disagreement to require submission to a jury or whether
it is so one-sided that one party must prevail as a matter
of iaw." Pation v. Bearo'en, 8 F.Sd 343, 345 15th Ci`r.
1993}. g_g_o_ti_nq Ano'erson v. Liberty Lobby inc., 477 U.S.
242 251-252 105 S. Ct. 2505, 91 L. Ed. 2d 202 (1985)
{internai quotation marks omitted).

The process of moving for and evaluating a motion for
summary judgment and the respective burdens it
imposes upon the movant and non-movant are well
settied. First, "a party seeking summary judgment
bears the initial responsibility of informing the district
court of the basis for its motion, and identifying those
portions of {the record] which it {*81 believes
demonstrate the absence of a genuine issue of material
fact [.}" Celotex Corp. v. Catreit. 477 U.S. 317, 323, 105
S. Ci. 2548_ 91 L. Ed. 2d 255 (1985); see aiso LaPor'm‘e‘
8 F.3d at 378; Guan`no v. Brookfi'eld Township Trustees,
990 F~.'?ci 399. 405 (o`ih Cr'r. 1982); Street v. J.C.
Bradr'ord d Co_., 585 F.Zd 1472. 1479 (5!11 Cir. 1989}.
The movant may do so by mereiy identifying that the
non-moving party lacks evidence to support an essential
eiement of its case. See Barnhari v. Picl<rei. Schaeffer.
Ebeii`rio Co,, L.P.A.,, 12 F.3d1382, 1389 (6111 Cir. 1993).

Faced with such a motion, the non-movant, after
completion of sufficient discovery, must submit evidence
in support of any material element of a claim or defense
at issue in the motion on which it would bear the burden
of proof at triai, even if the moving party has not
submitted evidence to negate the existence of that
material fact. See Ceioiex, 477 U.S. at 317; Ano'erson v.
Liberiy Lobbi/, inc.. 477 U.S, 242, 105 S. Ct. 2505. 91 L.
Ed. 2d 202 {1985l. As the "requirement [of the Ruie] is
that there be no genuine issue of material fact," an
"aiieged factual dispute between the parties" as to some
ancillary matter "wiii not defeat an otherwise properly
supported motion for summary judgment." Anderson
477 U.S. at 247-248 [*9] (emphasis added); _s_e_e
generally Booker v. Brown d it/."iiiamson Tobacco Co..
inc., 879 F.2d 1304 1310 (th Ci'r. 1989}. Furthermore,
"[t]he mere existence of a scintilla of evidence in support
of the [non-movant's} position will be insufficient there
must be evidence on which the jury could reasonably
find for the [non-movant]." Andei‘son‘ 477 U.S. ai 252;
see also Greoori/ v_ Huni_ 24 F.Sd 781. 784 1501 Cir.

 

 

1994}. Accordingiy, the non-movant must present
"significant probative evidence" demonstrating that

"there is [more than} some metaphysical doubt as to the
material facts“ to survive summary judgment and

proceed to trial on the merits. Moore v. Phi'!ig Morris
Cos., inc.. 8 F.Sd 335, 339-340(61'71 Ci`r. 1993); See aiso
Ceiotex. 477 U.S. a1324; Guai'ino, 980 F. 2d at 405.

Aithough the non-movant need not cite specific page
numbers of the record in support of its claims or
defenses, "the designated portions of the record must
be presented with enough specificity that the district
court can readily identify the facts upon which the non-
moving party relies." Guarr'no. 980 F.2d at 405, quoting
intei'Roi/ai Cor,o. v_ Sponseiier. 889 F.Qd 108, 111 1501
Ci'r` 1QBQi (internal quotation marks omitted). {*10} ln
contrastl mere conclusory ailegations are patently
insufficient to defeat a motion for summary judgment
See McDonald v. Uni`on Cami.`i Corp_, 398 F.Ed 1155.
1152 join Cir. 1990§. The Court must view all submitted
evidence, facts, and reasonable inferences in a tight
most favorable to the non-moving party. See Matsusnita
Eiec. indus Co. v. Zeni`th Rao’io Cor,o., 475 U.S. 574,
587 105 S, Ct. 1348. 89 L. Ed. 2d 538 (1985}; Adi'ckes
v. S.H. Kress 8. Co., 398 U.S_ 144 90 S. Ct. 1598‘ 25 L.
Eo'. 2d 142 11970); Uni`ted Staies v. Dieboid. inci, 359
U.S. 554, 82 S. Ct. 993. 8 L. Ed, 2c1 175 11952).
Furthermore, the district court may not weigh evidence
or assess the credibility of witnesses in deciding the
motion, See Adams ir. Metiva, 31 F. 3d 375. 378 (o`lh Ci`r.
1994).

Ultimately, the movant bears the burden of
demonstrating that no materiai facts are in dispute. S_ee_
Matsushiia, 475 U.S. at 587. The fact that the non-
moving party fails to respond to the motion does not
lessen the burden on either the moving party or the
court to demonstrate that summary judgment is
appropriate See Giiarino, 980 F.20‘ at 410; Carver v,
Bunch, 945 F.Qd 451 454-455 15th Ci`r. 1991)_

 

|ll. The Thresho|d issues

Titie ll of the ADA and Section 504 of the Rehabilitation
Act (the "RHA"), under which Plaintiff brings her claims,
[*11}prohibit discrimination on the basis of disability
Title ll of the ADA provides that “no qualihed individuai
with a disability shali, by reason of such disability, be
excluded from participation in or be denied the benefits
of services, programs, or activities of a pubiic entity, or
be subject to discrimination by such an entity." ;1_2_
U.S.C, § 12132. Simiiarly, the RHA provides that "{n}o
otherwise qualified individual with a disability shaii,
soleiy by reason of her or his disability, be excluded
from the participation in, be denied the benefits of, or be
subiected to discrimination under any program or

Daniel Boocher

 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.168 Page 165 Of 173

Page 4 of 8

2012 U.S. Dist. LEXiS 126426, *11

activity receiving Federal financial assistance." 29
U.S,C. § 794(a). Although the RHA and the ADA are not
identical, the Sixth Circuit has held that "because the
purpose, scope, and governing standards of the acts
are largely the same, cases construing one statute are
instructive in construing the other." Doe v, Woodfcro'
County Bd. of Educ.. 213 F.Cid 921, 925 15th Ci`r.
2000)(duotinq firianerson v. Micii. Hi‘qii Schooi Aihleii'c
Ass'n inc., 119 F,3ci' 453. 450 1501 Cfi”. 1997))(intemal
quotation marks omitted).

Plaintiff claims that she was discriminated against either
because of her [*12] disability or because she was
regarded as having a disability, in vioiation of both the
ADA and the RHA (doc. 1). Under the ADA and the
RHA, the eiements of a claim are essentially the same:
(1) Plaintiff must be a person with a disabiliiy; (2) she
must be "otherwise qualified" for participation in the
relevant program; and (3) she must be excluded from
participation in or denied the benefits of that program or
otherwise subjected to discrimination by reason of her
disability.1 However, while the two statutes are similar in
scope and purpose and generally subject to the same
standards, they differ with respect to the standard used
to determine causation Specificaliy, to prevail on a
claim of disability discrimination under the ADA, Plaintiff
must establish that: that (1) she is disabied, (2) she is
qualified to perform the requirements of the Co|iege of
Medicine with or without reasonable accommodation,
and (3) she would not have been dismissed but for her
disability. See Lewi`s v. Humbolo't Acouisi`ti`on Corp., 551
_E;_B_qm_§j_§__@ih Cir. 201`2i(en banc)(emphasis added);
Donafd v, Si/bra, lnc,, 557 F.Bd 757, 753[511'7 Ci`r. 2012}.
|n contrast, to prevail under the RHA, a plaintiff alleging
disability [*13} discrimination must show that the
adverse action was taken solely because of a disability
B 29 U.S.C. § 794(a)("No otherwise qualified
individuai with a disability in the United States...shall,
solely by reason of her or his disability, be excluded
from the participation in, be denied the benefits of, or be
subjected to discrimination under any program or
activity receiving Federal financiai assistance....").
Piaintiff seeks relief under both statutes, so, as
necessary, the Court wlii address the differing standards
in the course of this Opinion.

 

A. Plaintiff is Disab|ed

 

1The RHA also requires that the plaintiff show that the
defendant is an entity receiving federal funds, which is
uncontested here

|n order to determine whether Plaintiff is disabled under
the ADA and the RHA, the Court must assess whether
Plaintiff has a physical or mental impairment that
"substantially iimits“ her in at least one "maior life
activity.“ DiCar/o v, Poiier! 358 F,Bd 403 415 1501 Ci'r.
2004) (quotino Maiion t/. Crowei'i, 295 F.Bd 585 559
(5111 Ci`r. 2002), Citing to 29 U.Si_Q_._ § 705{20){51 (RHA
definition) and 42 U.S.C. § 12102{2i (ADA definition)).

"Substantiaiiy limits" means that an individual is either
[*14] unabie to perform a major iife activity that the
average person in the generai population can perform or
is signihcantly restricted as to the condition, manner, or
duration under which an individual can perform a
particular major life activity as compared to the
condition, manner, or duration under which the average
person in the general population can perform that same
major life activity. See 29 C.F.R § 1530.2(1`)(1); Penny
v_ Urii`ieo' Parcei Serv,, 125 irin 405, 414 1501 Cr`r.

1997!.

Relying exclusively on Brown v. Univ. of Ci`nci`nriati.
2005 U.S. Disi. LEXIS 40795 2005 WL 1324805 fS.D.
Oiiio June 3. 20051, Defendant argues that Plaintiff is
not disabled because "it is not reasonable to say that
Plaintiff was significantly restricted iri her ability to iearn
as compared to the average person in the general
population" (doc. 22, citing Brown. 2005 U.S. Disi.
LEXFS 40795. }WLZ at "12). For support for its position
that Plaintist levei of achievement exceeds that which
is attainabie by an average, unimpaired person,
Defendant points to the facts that Piaintiff earned a dual
degree in Psychology and Bioiogy from Middiebury
Coilege; that she worked as a chemical technician,
clinical specialist and research assistant that she was
admitted to the University [*15] through a competitive
process that required her to demonstrate academic
abilities sufficient to handle the challenging curriculum;
and that she was able to successfully complete her first
year of medical school and, after treatment for
depressionl her second year (doc. 27).

in Brown, the plaintiff had attended medical school for
over five years, and, while he performed average or
better than average on his clinicals and oral exams, he
had difhcu|ty passing written, multiple choice and essay
tests. He was ultimateiy diagnosed with a reading
disorder and a generaiized anxiety disorder, and he
requested that he be given extra time on exams and be
allowed to take them in an environment free from
distractions. That request was denied, and he was
dismissed from the program. The Brown court found
that the plaintiff had not adduced evidence from which a

Daniel Boocher

 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.169 Page 166 Of 173

Page 5 of8

2012 U.S. Dist. LEXIS 126426, "‘15

jury could reasonably find that his reading disorder
substantially limited his ability to learn. The court found
it particularly relevant that the plaintiff had excelled in
high school and college and was able to receive
average and above-average scores on some of his
exams and determined that the plaintiffs "ievel of
achievement greatly exceed[edj {*16] that which the
average, unimpaired individual is able to attain, so that it
is not reasonable to say that [the} plaintiff was
significantly restricted in the ability to learn as compared
to the ’average person in the general population."'
Bi'owri_ 2005 U,S. Disi. LEXIS 40795, [l/l/Ll al *12.

The Court finds Brown unhelpful in its analysis of the
instant matter. As an initial matter, although Defendant
implies to the contrary in its fitings, Brown was decided
by another judge in this district; it therefore has no
precedential value, and the Court is not bound by its
holding or rationale. See. e.o., Fox v. Acadia Siaie
Banl<, 937 F.Qd 1555. 1570 (11111 Ci'r. 1991)("A district
court is not bound by another district court's decision, or
even an opinion by another judge of the same district
court."). Second, as noted by Plaintiff, Brown was
decided prior to Congress' 2008 enactment of the
Americans with Disabiiities Act Amendments Act (the
"ADAAA") and relies on cases that were explicitly
abrogated by those amendments See Brown 2005
U.S. Dist. LEXIS 40795. [l/lfi_i at "‘9 ("The Supreme
Court has stated that the terms 'substantialiy limits' and
'major life activity‘ must be 'interpreted strictly to create a
demanding standard for qualifying as disabled.‘ Toyota
Motor Mariufaciuri`riq, Kentuckv. fric. v. Wlliam_§ 534
U.S. 184, 197, 122 S.Ct. 581, 151 L.Ed.2d 515 (2002)").
[*17}With the ADAAA, Congress substantially altered
how employers and courts are to evaluate ADA claims.
Reievant to the case at hand, Congress expressly
rejected certain holdings of the Supreme Court in Sutfon
i/, Uniteo‘ Ai'r i_i`nes. 527 U.S. 471. 459 119 S. Cl. 2139.
144 L, Ed. 2d 450 11999) and Tovota Motor Mfo., 534
U.S. 184, 122 S. Cf. 681, 151 l_. Ed. 2d 515, which
"narrowed the broad scope of protection intended to be
afforded by the ADA, thus eliminating protection for
many individuals whom Congress intended to protect"
and caused "lower courts [to} incorrectly [tind] in
individual cases that people with a range of substantially
limiting impairments are not people with disabilities."
Pub. l_. No. 110-325, § 2(a)(4), (5), 8. (5). Thus,
Congress explicitly indicated its disagreement with the
Supreme Court's narrowing of the reach of the ADA and
reiterated its belief that the concept of "disabi|ity" should
be read broadiy.

 

 

 

 

lndeed, the regulations implementing the ADAAA

expressly note that the term "'substantially limits' shall
be construed broadly in favor of expansive coverage, to
the maximum extent permitted by the terms of the ADA.
'Substantially limits' is not meant to be a demanding
standard." 29 C.F.R*. § 1530.2(1i{ll. Whiie the ADAAA
retains the concept [*18] that "La]n impairment is a
disability...if it substantially limits the ability of an
individual to perform a major life activity as compared to
most people in the general population," it explicitly
admonishes courts that "[t]he primary object of attention
in cases brought under the ADA should be whether
covered entities have complied with their obligations
and whether discrimination has occurred, not whether
an lndividua|'s impairment substantially limits a major life
activity. Accordingly, the threshold issue of whether an
impairment 'substantialiy limits' a major life activity
should not demand extensive analysis." M. at M, fi_i'i'l
Finally, the regulations instruct that "the term
'substantialiy limits' shall be interpreted and applied to
require a degree of functional limitation that is lower
than the standard for 'substantialiy limits' applied prior to
the ADAAA." l_c_i_. at {i_i/j. Given the above, the Court has
no trouble finding that Plaintiff is disabled under the
applicable statutes Plaintiff has adduced evidence
showing that ADD affects the learning processes in
such a way that someone with ADD cannot perform at
the level that might be otherwise expected and that it
causes [*19] problems with focus, attention,
organization and inhibitory controi. Specific to Plaintiff,
the evidence put forth shows that Plaintist ADD
affected her ability to learn and retain new information
and that she struggled more than the average person
with organizing her thoughts and registering information
in short, the record supports a finding that Plaintiff is
substantially limited in her ability to learn because of her
ADD. The facts that she graduated from lvliddiebury with
a dual degree and that she was able to succeed in part
in medical school do not change the Court's decision, as
these facts merely indicate that she was able to achieve
some measure of success despite her disability-they do
not speak to her learning ability as compared with the
average person. The only evidence in the record that
speaks to that is Dr. Krikorian's assessment, which
supports a finding of disability Defendant's rationale-
that anyone who has had some modicum of academic
success cannot be found to have a disability that affects
learning-flies in the face of Congress' directives and the
relevant implementing regulations. The Court cannot
endorse Defendant's rationaie, and Defendant has
presented [*20} no compelling or controlling reason
why the Court must.

The Court thus finds that Plaintiff is disabled under the

Daniel Boocher

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.l?O Page 167 Of 173

Page 6 of 8

2012 U.S. Dist. LEXiS 126426, *20

ADA and the RHA due to her ADD.

B. Plaintiff is Otherwise Qualified

A disabled person is "otherwise qualified" to participate
in a program if she can meet its necessary requirements
with reasonable accommodation Kaltenberger v. Ohio
College of Podiatric Medicine. 162, F.3d 432, 435»36
(Sixth Cir. 1998), citing Sandison v. Michiqan High Sch.
Alhletfc Ass’ri, inc., 64 F.3d 1026, 1034 1th Ci`r. 1995).

As the Kaltenberger court noted, "discrimination laws do
not require 'an educational institution to lower or to
effect substantial modifications of standards to
accommodate a handicapped person..,.' '[W]hile a
grantee need not be required to make 'fundamental' or
'substantial‘ modifications to accommodate the
handicapped, it may be required to make 'reasonabie'
ones...." Kali‘enberoer. 162 Fi$d at 436 (internal
citations omitted). Defendant argues that Plaintiff is not
"otherwise qualified" to participate in its medicine
curriculum because her requested accommodation-to
retake the pediatrics exam-would require Defendant to
fundamentally alter its curriculum

However, the Court finds [*21] that Plaintiff has
demonstrated that a genuine dispute of material fact
exists with respect to this issue. Speciflcaiiy, Plaintiff
notes that Dean Stern, who ultimately made the
decision to terminate Plaintiff from the program had full
discretion regarding that decision. That is, when
assessing whether Plaintiff‘s requested accommodation-
to retake the pediatrics exam and continue in the
program--shouid be grantedl he was not bound by
rules, pollcies, procedures or curriculum mandates. As
Plaintiff observes, Dean Stern had repeatedly allowed
students to continue in the program despite academic
challenges that had led to recommendations of
dismissall lndeed, Plaintiff herself had benefitted from
Dean Stern's discretion earlier in her career at the
University.

Not only was Dean Stern not bound by any curriculum
standards or policies when he decided to terminate
Plaintiff from the program, nothing in the record
supports the notion that he even considered the issue of
whether granting her request for accommodation would
alter---let alone fundamentally alter-the program or its
standards On the contrary, Dean Stern testified in
deposition that he denied Plaintiff`s requested
accommodation because [*22] of "a pattern of
academic and psychiatric difficulties" Consequently, a

rational jury could find that Plaintiff`s request to retake
the pediatrics exam was reasonable and would not have
corrupted Defendant's standards.

|n addition, Defendant argues that it is entitled to
summary judgment because its decision to terminate
Plaintiff from its program is entitled to deference by the
Court. The Kaltenberger court explained that

when reviewing the substance of academic
decisions courts "should show great respect for the
faculty's professional judgment..,." "University
faculties must have the widest range of discretion in
making judgments as to the academic performance
of students and their entitlement to promotion or
graduation...." Courts must also give deference to
professionai academic judgments when evaluating

 

the reasonable accommodation requirement
italianberger4 162 F.3d at 436 {internal Citatlons
omitted).

Howeverl this deference is not absolute, and the Court
is tasked with ensuring that the discretion to make
academic judgments not be used to mask
discrimination Here, Plaintiff has presented evidence
that creates a genuine dispute as to this issue.
Specificaiiy, it appears that [*23] Dean Stern did not
consider Plaintiff's medical records, Dr. Krikorian's
report and associated materials or Plaintiff`s own
explanatory letter of appeal when he made his decision
to terminate Plaintiff from the program Similarly, it
appears that he did not speak to Plaintiff, to Dr.
Krikorian, to the Senior Assoclate Dean of Student
Affairs and Admissions or to the Assistant Dean for
Academic Support--both of whom had worked
extensively with Plaintiff~prlor to making his decision. in
his deposition, Dean Stern stated that he could not even
recall whether he knew that Plaintiff had been
diagnosed with ADD at the time he denied her request
for accommodation

Given the state of the record evidence, the Court cannot
pay deference to Dean Stern's decision. Plaintiff has
adduced evidence from which a reasonable jury could
find that Dean Stern failed to actually consider the effect
of Plaintiff`s ADD on her academic performance; her
request for an accommodation for her disability; whether
any alternatives were available that might have allowed
Defendant to accommodate Plaintist disability; and
whether accommodating her request would have
allowed her to complete the program without, as noted
[*24] above, fundamentally altering the program's
standards See, e.q., Wonq v. Reqents of Unfv. of Cai'.,

Daniel Boocher

 

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.l?l Page 168 Of 173

Page 7 of 8

2012 U.S. Dist. LEXIS 126426, *24

192 F.3d 807 (ch Ci`r. 1999). Plaintiff has created a
genuine dispute as to whether Dean Stern's decision
was reached after thoroughly considering Plaintist
request for accommodation

Consequentiy, summary judgment on the issue of
whether Piaintiff was otherwise qualified to continue in
the program would be inappropriate

lV. Plaintiff's Specific C|aims

A. Plaintiff‘s Fai|ure-to-Accommodate C|aims
Survive

|n Counts 1 & 2 of Plaintith Compiaint, she claims that
Defendant vioiated Titie li of the ADA and Section 504
of the RHA when it refused to aliow her to retake the
pediatrics exam, which Plaintiff contends was a request
for an accommodation for her disability (doc. 1). The
failure to provide reasonabie accommodations can
constitute disability discrimination. See Aiexander i/.
Choaie, 469 U.SA 2871 295. 105 S. Ct. 712, 83 L. Ed. 26
661 {1985}; Oimstead v. i_.C_ ex rei_ Zi`mn`nqi 527 U.S.
587, 601, 119 S. Ct'. 2175, 144 l_. Ed. 2d 540 (1999);
Kieiber v. Hono'a cf Am. qur., inc., 485 F.3d 862, 868

jtith Ci`r. 2007j.

As discussed above, under the circumstances present
here, a rational jury could find that Plaintiff‘s request to
retake the pediatrics exam was a reasonable
[*25] request to accommodate her ADD. Therefore,
these claims survive summaryjudgment.

 

B. Discrimination on Account of Actua| Disabi|ity

Even if Plaintiff is disabied and otherwise qualified,
Defendant argues that it is nonetheless entitled to
summaryjudgment because Plaintiff was not terminated
from its program so|eiy because of her disability butl
instead, because she faiied to meet the minimum
academic standards for its program (doc. 22, g_iti_ng
Moneti‘e i/. Efec. Data Si/s. Corpi, 90 F,3ct 1173, 7185-
§§ join Ci‘r. iQQSii. Defendant contends that it applied
its neutrai academic standards to Piaintiff's situation and
that she simply failed to meet the requirements

Whether the Court applies the "solely because of"
causation language of the RHA or the "but for" analysis
of the ADA, the Court finds that summary judgment is
not appropriate here, As discussed above, Plaintiff has

adduced evidence showing a genuine dispute regarding
whether she was actuaiiy terminated, as Defendant
claimsl because of her taiiure to meet the academic
standards, given that those standards were flexible and
could be overridden based on Dean Stern's discretion.
Especialiy in tight of Dean Stern's comment that Piaintiff
[*26] was dismissed because of "a pattern of academic
and psychiatric dichulties," a reasonable jury couid find
that Defendant's ex post facto assertion that she was
dismissed for failure to meet the standards was not the
reai reason for her dismissal and that, instead, she was
dismissed because of_or would not have been
dismissed but for-her disability.

C. Discrimination on Account of Perceived Disabi¥ity

|n addition to prohibiting discrimination based on actuai
disabiiities, both the ADA and the RHA prohibit pubiic
entities from discriminating against people because they
are perceived_or regarded-as disabled §_e__e 42 UiS.Ci
§§ 12102(21. Re|evant to the instant matter, an
individuai may fail within the ambit of this "regarded-as
disabled" prong of the statutes where a covered entity
mistakenly believes that the person has a physical or
mentai impairment and consequentty discriminates
against her. See, e.g., Sution v_ United Ai'i' times inc.,
527 U.S. 471, 489 719 S. Ct. 2139, 144 L. Ed. 2d 450
[1999}_(superseded by statute on other grounds); fig
U,S.C. § t2102{3j(£j. When evaluating a regarded~as
claim, the Court looks not to the individuai crying foui
but to the state of mind of the entity against whom she
makes her ciaim. [*27] This is a question, therefore, of
intent Ross v. Carnpbe!i Soup Co.. 237 F.3d 701. 706
join Ci‘r. 20011. Consequently, such a ciaim is "rarely
susceptible to resolution at the summary judgment
stage."_l_d_.

This case does not present one of those rare times
when summary judgment can property resolve a
question of motive. On the contrary, Plaintiff has
adduced evidence showing a genuine dispute over
Defendant's motive in terminating Plaintist
matricuiation in its medicai studies program. For
exampte, the Senior Associate Dean of Student Affairs
and Admissions and the Chair of the Appeal Board that
recommended Plaintist dismissal both decided that
Plaintist history of depression was relevant to whether
she would make a good physician And Dean Stern
testified that Plaintiff had "a constellation of mentai
heaith disorders" and "psychiatric difficuities" that he
believed wouid preclude her from finishing the program
and becoming a good physician. Given the evidence in

Daniel Boocher

 

CaSe 1219-CV-OOJ_52-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.l?Z Page 169 Of 173
Page 8 of 8
2012 U.S. Dist. LEX|S 126426, *27

the record, and given that the germane issue here is
Defendant's state of mind at the time Plaintiff was
terminated from the program, the Court finds that
summary judgment on Plaintift‘s regarded-as ciaim is
inappropriate {*28] because for example, a reasonable
jury could find that Plaintiff was impermissibiy
terminated from the program because she was
mistakeniy thought to have "a consteliation of
psychiatric problems" or to have incapacitating
depression.

V. CONCLUSION

For the foregoing reasons, Defendant's motion for
summary judgment (doc. 22) is DEN|ED, and this matter
is set for a finai pretrial conference for October 11,
2012, at 11:00 A.M., with trial to begin on November 13,
2012.

SO ORDERED.

Dated: September 6, 2012
fsi' S. Aithur Spiegel

S. Aithur Spiegel

United States Senior District Judge

 

i§iitl cit` i)iiciimciit

Daniei Boocher

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.173 Page 170 Of 173

EXHIBIT I

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.174 Page 171 Of 173

STATE OF MICHIGAN
IN THE 37th Circuit Court for the County of Calhoun
161 E. Michigan Ave., Battle Creek, Ml 49034 (269) 969-6530

 

CARRIE SMITH,
Case No. 19» ~CZ

Plaintit`f, Hon.

KELLOGG COMMUNITY COLLEGE,

Defendant.

 

Mark E. Kreter (P35475)
Daniel W. Boocher (PS l 550)
Attomey for Plaintiff

l Michigan Ave

Battle Creek, MI 490] 7
(269) 966-3000 Phone

(269) 966-3022 Fax

 

TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE

At a session of said Court held in the Circuit Courtrooms
in the County of Caihoun, State of Michigan,
held on the day of February m, 2019

Present: Hon
Calhoun County Circuit Judge.

 

This Court has reviewed Plaintiff Carrie Smith`s (“Plaintiff") Verified Complaint,
Motr'on for an Ex Parte Temporary Restraining Order, Show Cause Order, Pi'eliminary
Injunction, and for Expedited Discovery, Brief in Support and other exhibits and has
determined the fotiowing:

i. Based on Piaintift`s representations she has a likelihood of success on the merits of her
claims

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.175 Page 172 Of 173

Plaintiff will suffer irreparable harm if a Temporary Restraining Order is not issued,
including, without limitation: (a) impediment to her educational and career progression,
(b) loss of future earnings, (c) loss of her extemship with Bronson Methodist Hospital,
(d) delay in graduation, (e) inability to catch up in course and clinical work; and (t) loss
of standing in her personal and professional capacity

Piaintiff has no adequate remedy at law.

Plaintiff will suft`er greater injury from the denial of the Temporary Restraining Order
than the Defendant will suffer from the granting of such relief

The granting of this temporary restraining order witt further the public interest

Notice to Defendant was not required because such notice wouid precipitate the harm
sought to be avoided by Piaintiff.

IT IS ORDERED:

b)

A Temporary Restraining Order is issued.

No bond or security is required to be posted.

This Temporaiy Restraining Order is binding on the parties to the action, their oft`icers,
agents, servants, employees, attorneys and on those persons in active concert or
participation with them who receive actual notice of the order by personal service of
otherwise

Under the terms of this Temporary Restraining Order:

Defendant is restrained from taking any action to prevent Piaintiff from taking the final
examination for NURS 281 within 7 days of the date of this Order;

Defendant is restrained from taking any action to prevent Plaintiff from enrolling in any
subsequent classes to which she is entitled, including NURS 285-05, and from making up
any missed lecture Or Ciinical time; and

Defendant is restrained from taking any action to prevent Plaintiff from attending

ciinicals at Bronson Methodist Hospital in conformity with her coursework.

 

Temporaiji Restraim‘ng Order and Order to Shi)w Cause
Carrie Smith v. Kellogg Cwnmultity C allege
Page 2 of 3

 

CaSe 1219-CV-00152-R.].]-RSK ECF NO. 1-1 filed 02/27/19 Page|D.176 Page 173 Of 173

5. This order shall remain in full force and effect until this Court specificaify orders
otherwise

6. Discovery is hereby expedited and shall commence immediately until further order of the
Court.

7. Defendants shall show cause before this Court on at

why a preliminary injunction should not be issued according to the terms and conditions
of the temporary restraining order.

 

8. Plaintiff must serve a copy of all pleadings in this case on or before

9. This order is issued on at

 

/s/
Hon.
Circuit Court Judge

 

 

Temporary Restr'aim'ng Order and Order to Show Cause
Carrie Smith v. Kel!ogg Community Co!!ege
Page 3 of 3

 

